        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 1 of 246




Nicole Lavallee (SBN 165755)
Daniel E. Barenbaum (SBN 209261)
Jeffrey V. Rocha (SBN 304852)
BERMAN TABACCO
44 Montgomery Street, Suite 650
San Francisco, CA 94104
Telephone: (415) 433-3200
Facsimile: (415) 433-6382
Email: nlavallee@bermantabacco.com
        dbarenbaum@bermantabacco.com
        jrocha@bermantabacco.com

Counsel for Lead Plaintiff Alameda County
Employees’ Retirement Association
and Lead Counsel for the Class

[Additional Counsel on Signature Page]

                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION

Caption Consistent With Order Appointing           No. 3:20-cv-00367-VC
Lead Plaintiff dated April 22, 2020, ECF No. 49:

ALAMEDA COUNTY EMPLOYEES’                          FIRST AMENDED
RETIREMENT ASSOCIATION and                         CONSOLIDATED COMPLAINT
OKLAHOMA FIREFIGHTERS RETIREMENT                   FOR VIOLATION OF
SYSTEM, Individually and on Behalf of All Others   SECURITIES LAWS
Similarly Situated,
                                                   CLASS ACTION
                     Plaintiffs,
v.
                                                   JURY TRIAL DEMANDED
PORTOLA PHARMACEUTICALS, INC.; SCOTT
GARLAND; MARDI C. DIER; SHELDON
KOENIG; HOLLINGS C. RENTON; JEFFREY
W. BIRD; LAURA BREGE; DENNIS FENTON;
JOHN H. JOHNSON; DAVID C. STUMP;
H. WARD WOLFF; GOLDMAN SACHS & CO.
LLC; CITIGROUP GLOBAL MARKETS INC.;
COWEN AND COMPANY, LLC; WILLIAM
BLAIR & COMPANY, L.L.C.; and
OPPENHEIMER & CO. INC.,

                     Defendants.


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 2 of 246




Original Caption:

PAUL HAYDEN, Individually and on Behalf of
All Others Similarly Situated,

                    Plaintiff,
v.

PORTOLA PHARMACEUTICALS INC., SCOTT
GARLAND, and MARDI C. DIER,

                    Defendants.


JOHN R. MCCUTCHEON, Individually and on         No. 3:20-cv-00949-VC
Behalf of All Others Similarly Situated,
                                                CLASS ACTION
                    Plaintiff,

vs.

PORTOLA PHARMACEUTICALS INC., SCOTT
GARLAND, SHELDON KOENIG, and MARDI C.
DIER,

                    Defendants.

SOUTHEASTERN PENNSYLVANIA                       No. 3:20-cv-01501-VC
TRANSPORTATION AUTHORITY, on behalf of
itself and all others similarly                 CLASS ACTION
situated,

                    Plaintiff,

v.

PORTOLA PHARMACEUTICALS, INC., SCOTT
GARLAND, MARDI C. DIER, SHELDON
KOENIG, HOLLINGS C. RENTON, JEFFREY W.
BIRD, LAURA BREGE, DENNIS FENTON,
JOHN H. JOHNSON, DAVID C. STUMP, and H.
WARD WOLFF,

                    Defendants.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 3 of 246




                                               TABLE OF CONTENTS

I.     SUMMARY OF THE ACTION ..........................................................................................2

II.    JURISDICTION AND VENUE ........................................................................................16

III.   INTRADISTRICT ASSIGNMENT...................................................................................17

IV.    THE PARTIES...................................................................................................................17

       A.        Lead Plaintiff .........................................................................................................17

       B.        Additional Named Plaintiff ....................................................................................17

       C.        Defendants .............................................................................................................18

                 1.         The Company .............................................................................................18

                 2.         Officer Defendants .....................................................................................18

                 3.         Director Defendants ...................................................................................20

                 4.         Underwriter Defendants .............................................................................22

V.     BACKGROUND AND SUBSTANTIVE ALLEGATIONS.............................................24

       A.        Company’s Background.........................................................................................24

       B.        Burn Rate from Extensive Research, Development, and Commercialization
                 Expenses ................................................................................................................24

       C.        Background of Bevyxxa ........................................................................................26

                 1.         Bevyxxa’s FDA Approval in June 2017 ....................................................26

                 2.         January 2018 Commercial Launch of Bevyxxa is a Failure ......................27

       D.        Background of Andexxa ........................................................................................29

                 1.         May 2018 FDA Approval of Andexxa (via the FDA Accelerated
                            Approval Pathway) ....................................................................................29

                 2.         Andexxa’s Early Supply Program .............................................................33

                 3.         Approval of Generation 2 Andexxa and Full Commercial Launch ...........34

                 4.         Change in Andexxa Distribution Model for Gen 2 Commercial
                            Launch........................................................................................................36

                 5.         Addition of Consignment Sales to Business Model ..................................36

                 6.         Throughout the Class Period, in Public Filings, Portola Disclosed
                            that Demand and Utilization Were Materially Important to the
                            Company’s and Andexxa’s Success ..........................................................37


[No. 3:20-cv-00367-VC] CONSOLIDATED COMPLAINT FOR VIOLATION OF SECURITIES LAWS                                                            i
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 4 of 246




              7.       Portola’s Formal Return Policy .................................................................42

      E.      Detailed Confidential Witness Accounts ...............................................................43

      F.      Portola’s Revenue Recognition Policies and Applicable GAAP ...........................72

      G.      Defendants’ Representations to the Market and Market’s Reaction .....................82

              1.       Portola Announces the Broad Commercial Launch of Andexxa ...............82

              2.       Fourth Quarter 2018 Financial Results ......................................................84

              3.       First Quarter 2019 Financial Results .........................................................90

              4.       Goldman Sachs Global Healthcare Conference .........................................96

              5.       Second Quarter Financial Results ..............................................................97

              6.       August 2019 Public Offering ...................................................................100

              7.       Morgan Stanley Global Healthcare Conference ......................................102

              8.       Third Quarter Financial Results ...............................................................102

      H.      The Truth Starts to be Revealed...........................................................................108

              1.       Portola Admits that Andexxa Demand is Flat, Utilization is
                       Decreasing and the Company Under-Reserved for Product Returns
                       and Sold Excessive Product to Its Specialty Distributors ........................108

              2.       The Company’s Q4 and Full-Year 2019 Results (1) Reveal that
                       Andexxa is Floundering and Portola is Forced to Focus Like A
                       “Laser” on it by Streamlining Organizationally and Discontinuing
                       the Already Anemically-Used Bevyxxa and (2) Provide
                       Disappointing Utilization Guidance Going Forward ...............................114

              3.       Portola Admits that the Marketing of Andexxa and Resistance to
                       Utilization by Hospital Formulary Committees Was Adversely
                       Impacted by Competition with Off-Label Use of 4F-PCCs ....................119

              4.       The Alexion Acquisition ..........................................................................121

VI.   EXCHANGE ACT VIOLATIONS .................................................................................122

      A.      Defendants’ Material Misrepresentations ............................................................122

              1.       Defendants Issued False and Misleading Statements Falsely
                       Portraying the Commercial Launch of Andexxa as a Success ................122

                       a.        Defendants Made False and Misleading Statements
                                 Concerning Andexxa Demand .....................................................122

                       b.        Defendants Made False and Misleading Statements
                                 Concerning Andexxa Utilization .................................................138


[No. 3:20-cv-00367-VC] CONSOLIDATED COMPLAINT FOR VIOLATION OF SECURITIES LAWS                                            ii
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 5 of 246




                       c.         Defendants Made False and Misleading Statements
                                  Concerning New Hospital Adds and Reorder Rate .....................154

             2.        Defendants Issued False and Misleading Statements Regarding Its
                       Financial Reporting and Results ..............................................................168

                       a.         Defendants Issued Materially False And Misleading
                                  Statements Regarding Portola’s Compliance With GAAP..........169

                                  (1)        Portola’s Burden Under ASC 606................................... 169

                                  (2)        Portola lacked sufficient relevant historical evidence
                                             and other facts to determine “that it [was] probable that
                                             a significant reversal in the amount of cumulative
                                             revenue recognized [would] not occur” .......................... 172

                       b.         Defendants Issued Materially False and Misleading
                                  Statements Regarding Portola’s Compliance with Its
                                  Internal Revenue Recognition Policy ..........................................184

                       c.         Having Failed to Comply with GAAP, Defendants’ Net
                                  Revenue Figures were Materially False and Misleading .............185

                       d.         The Company’s Internal Control Over Financial Reporting
                                  Failed to Prevent or Detect Portola’s Violation of ASC 606
                                  and Rendered Defendants Garland’s and Dier’s SOX
                                  Certifications Materially False and Misleading. ..........................190

      B.     Additional Allegations of Scienter.......................................................................190

             1.        The Nature and Significance of the Problems with Andexxa, Which
                       is the Company’s Core Business, Further Support Scienter ....................191

             2.        Statements About Defendants’ Knowledge of Demand and
                       Utilization Issues in Light of Andexxa’s Exorbitant Cost Further
                       Support Scienter .......................................................................................193

             3.        The Defendants Consummated the August 2019 Offering to Exploit
                       the Artificial Inflation in the Company’s Common Stock .......................198

             4.        The Defendants Were Motivated to Inflate Andexxa Sales to Access
                       the $62.5 Million Second Tranche of the Secured Term Loan ................198

             5.        Defendants’ Insider Trading is not Relevant to Their Scienter
                       Because They were Motivated by Efforts to Sell The Company, Not
                       by Short-Term Stock Sales ......................................................................200

      C.     Loss Causation .....................................................................................................205

      D.     Presumption of Reliance ......................................................................................207

      E.     Exchange Act Counts...........................................................................................210



[No. 3:20-cv-00367-VC] CONSOLIDATED COMPLAINT FOR VIOLATION OF SECURITIES LAWS                                                  iii
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 6 of 246




                  1.        Count One – Violations of Section 10(b) and Rule 10b-5 .......................210

                  2.        Count Two – Violations of Section 20(a) of the Exchange Act
                            (Against the Officer Defendants) .............................................................211

VII.    SECURITIES ACT VIOLATIONS .................................................................................213

        A.        Summary of Offering ...........................................................................................213

        B.        The Materially Untrue and Misleading Statements in the Offering Materials ....214

                  1.        Untrue and Misleading Statements Concerning New Hospital
                            Additions and Reorder Rates ...................................................................215

                  2.        Untrue and Misleading Statements Regarding Portola’s Compliance
                            with GAAP, Portola’s Compliance with Its Own Revenue
                            Recognition Policy, Portola’s Net Revenue Figures, and The SOX
                            Certifications ............................................................................................226

        C.        The Securities Act Counts ...................................................................................228

                  1.        Count One – Violations of Section 11 of the Securities Act (Against
                            all Defendants, Except Koenig) ...............................................................228

                  2.        Count Two – Violations of Section 12(a)(2) of the Securities Act
                            (Against Portola and the Underwriter Defendants) .................................230

                  3.        Count Three – Violations of Section 15 of the Securities Act
                            (Against the Officer and Director Defendants) ........................................233

VIII.   CLASS ALLEGATIONS ................................................................................................235

IX.     NO SAFE HARBOR .......................................................................................................237

X.      PRAYER FOR RELIEF ..................................................................................................238

XI.     DEMAND FOR TRIAL BY JURY .................................................................................239




[No. 3:20-cv-00367-VC] CONSOLIDATED COMPLAINT FOR VIOLATION OF SECURITIES LAWS                                                         iv
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 7 of 246




       Court-appointed Lead Plaintiff the Alameda County Employees’ Retirement Association

(“Lead Plaintiff”) brings claims individually and on behalf of investors who purchased or

otherwise acquired common stock of Portola Pharmaceuticals, Inc. (“Portola” or the

“Company”), including shares sold in the August 2019 Offering (defined below), between

January 8, 2019 and February 26, 2020, inclusive (the “Class Period”), and were damaged as a

result (the “Class”).

       Lead Plaintiff asserts claims under two federal statutes against Defendants. First, Lead

Plaintiff brings claims for violations of Sections 10(b) and 20(a) of the Securities Exchange Act

of 1934, 15 U.S.C. §§ 78j(b) and 78t(a) (the “Exchange Act”), and the rules and regulations

promulgated thereunder, including Rule 10b-5, 17 C.F.R. § 240.10b-5 (“Rule 10b5”). Second,

Lead Plaintiff brings claims for violations of Sections 11, 12(a)(2), and 15 of the Securities Act

of 1933, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o (the “Securities Act”). The Securities Act claims

allege strict liability and/or negligence and do not sound in fraud.

       Lead Plaintiff alleges the following based upon personal knowledge as to the allegations

specifically pertaining to Lead Plaintiff and upon information and belief as to all other matters.

Lead Plaintiff’s information and belief as to allegations concerning matters other than itself and

its own acts are based upon an investigation of Lead Counsel, which included a review and

analysis of (a) U.S. Securities and Exchange Commission (“SEC”) filings by Portola; (b) press

releases and other public statements; (c) securities analyst reports and media reports about the

Company; and (d) interviews with former Portola employees who were employed by Portola

before and/or during the Class Period, as well as customers/potential customers of Portola.

Moreover, Lead Plaintiff believes that further substantial evidentiary support exists for these

allegations, which will be revealed after a reasonable opportunity for discovery.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          1
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 8 of 246




I.       SUMMARY OF THE ACTION

         1.     Portola is the classic case of a company misleading the investing public regarding

the actual market value of its main product—it was counting money it hoped to make before it

actually made it. Few would argue that Portola’s Andexxa drug sounded—in a vacuum—good

on paper: a drug with the potential to fill a void, save lives, and make money. Certainly, Portola

screamed it from the rooftops. But context is king, and little context can be gleaned from within

that vacuum. Portola went through money like it was water developing two coagulant drugs.

One, Bevyxxa, failed before this story began, leaving all of Portola’s eggs in its Andexxa basket.

Unfortunately, Andexxa did not translate from that vacuum into a product in demand in the real

world.

         2.     While a company is entitled to obtain financial benefit from a drug it put

significant resources into developing, obtaining such benefit requires that there be commensurate

demand for the product and that it be utilized. The federal securities laws prohibit the company

from lying to the investing public—the people who fund the company’s efforts—regarding the

value of the drug and the market’s reception of it.

         3.     From a 30,000-foot view, Andexxa looked like a drug that had promise—one

without an FDA-approved1 competitor to combat significant bleeds caused by either of two

anticoagulant drugs: Eliquis and Xarelto. From 30,000 feet, it looked almost like a fairytale.

And, as it turns out, the story that Portola told about the marketing and sales of Andexxa was just

that—a fairytale.

         4.     Closer to the ground and out of that vacuum, Andexxa’s survival was more

fraught. First, while no FDA-approved competitor existed for Eliquis- and Xarelto-related


1
    “FDA” refers to the U.S. Food and Drug Administration.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        2
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 9 of 246




serious bleeds, at least one—a 4-factor Prothrombin Complex Concentrate (“4F-PCC”) called

Kcentra—did exist and was prescribed off-label regularly by doctors for years. Second, Kcentra

cost just a fraction of what Andexxa cost. As one hospital Confidential Witness (or “CW”)

(defined below) articulated, hospitals have treated life-threatening Xarelto- and Eliquis-related

bleeding events without the need for Andexxa for the last six to seven years. According to a

Portola salesperson Confidential Witness, even a professor of pharmacology paid by Portola to

speak at a June 2018 conference spoke very favorably about Andexxa from a clinical

perspective, but told the room full of hospital pharmacists that, from his practical perspective, he

would never use Andexxa due to its cost and that he was going to use Kcentra instead.

       5.      When launching Andexxa in May 2018, Portola appeared to go out of its way to

neutralize the impact of Kcentra as a competitor to Andexxa and did not identify it as a

significant threat to its new wonder-drug. Dr. Stuart Connolly, Executive Committee Chairman

of the original ANNEXA-4 study that supported Andexxa’s FDA approval on an accelerated

basis, articulated that Kcentra should not be a viable competitor to Andexxa because “there’s no

biological plausibility for why it will reverse a Factor Xa inhibitor.” And the then-CEO, William

Lis, re-emphasized that point, stating, “[W]hat we know from the use of the other reversal

agents, again, you have a drug called Kcentra, no biological plausibility. Evidence showing it

does not reverse the activity.”

       6.      Putting its hands over its eyes did not serve Portola well, unfortunately. The

disproportionately lower cost of Kcentra when compared to Andexxa was not attributed to how

cheap Kcentra was, but rather how expensive Andexxa was. As described by former employees

of Portola, as well as actual and potential customers (i.e., hospital pharmacies), Andexxa’s

arrival in the marketplace was met with a tempered reaction. At costs between approximately



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         3
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 10 of 246




$25,000 and $50,000 per dose, depending on the severity of the bleed, Portola’s Andexxa

salesforce was met with what one former salesperson CW described as “shock.” Another

salesperson CW said that “[i]t was a struggle for me from day one to sell Andexxa” and “the

hospital pharmacists were terrified of [Andexxa], and not from a clinical point; strictly from a

cost point.” Yet another salesperson CW said, “Many of us came onboard thinking that this was

such an attractive product and a potential blockbuster. As soon as the customers saw the price,

they said that they have lived without it for five or six years and that they could live without it

longer.” And a CW from a large hospital said that most of the hospitals in his/her hospital’s

peer group have made the same determination concerning Andexxa—that it is too costly when

compared with other treatments.

        7.      As CWs describe it, hospitals acted warily toward Andexxa and the Portola

salesforce right from the start of the Class Period. Many refused to purchase it. Others

purchased it in limited quantities—e.g., one, two, six doses—while at the same time restricting

use to only the most dire life-threatening bleeds, such as cranial bleeds. No CWs described it

being used on less severe bleeds, whether gastrointestinal- or cosmetic-surgery-related or other.

A CW from a large hospital system that purchased Andexxa said that the system used it less than

six (6) times in total.

        8.      What is remarkable about the story that the CWs weave together about hospital

reaction to Andexxa is how uniformly their accounts fit the same narrative: (a) limited demand;

and (2) limited utilization where purchased—either usage depth (amount) or breadth (types of

bleeds). These limitations and barriers to successfully selling and fully commercializing

Andexxa were, as reported by multiple salesperson and hospital CWs, consistent throughout the

entire Class Period.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           4
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 11 of 246




       9.      Portola and its management cannot claim that they did not know about this

narrative—about sales demand and utilization; about cost as barrier to sales and revenue. On its

own, it is absurd to suggest otherwise, where Andexxa was Portola’s only viable product and the

Company’s complete success or utter failure rested on the Company’s ability to sell its product

successfully. But irrespective of that, Defendant Scott Garland (“Garland”) admitted at the

beginning of the Class Period to focusing on cash expenses as the Company’s “fuel,” given that

its burn rate was high; he would not be focused on expenses without knowing about sales,

demand, and utilization. Further, midway through the Class Period, he agreed with an analyst

that said that the Company’s story was “Andexxa, Andexxa, Andexxa”—there was little else to

look at. Finally, after the truth about Andexxa was revealed and Portola announced its fiscal

year (“FY”) 2020 results on February 26, 2020, Defendant Garland doubled down on Andexxa’s

revenue growth, saying he was “laser focused” on it.

       10.     There is other evidence of Defendants’ knowledge of the difficulty selling

Andexxa due to cost, low demand, and underwhelming utilization. First, there were nationwide

calls and meetings held at a San Francisco hotel near Portola’s headquarters organized by VP of

Sales Randy St. Laurent (who reported to Defendant Sheldon Koenig (“Koenig”), who in turn

reported to Defendant Garland). Salesperson CWs report that cost as a barrier to Andexxa sales

was a discussion topic in some way at every sales meeting, both regionally and nationwide.

Some report that Garland spoke on those calls and at those meetings, where he sidestepped the

issue of cost and instead tried to push the value of the drug to hospitals. Ironically, that was not

the medicine these salespeople needed, and one CW reports that those in Portola’s Sales Division

felt that they did not get enough support from the “executive team” concerning the price of

Andexxa. Second, salesperson CWs report that they used customer relationship management



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                            5
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 12 of 246




(CRM) software and Excel spreadsheets to track meetings, sales, and utilization; they recorded

what sort of limitations hospitals were imposing on use of the drug and how restrictive they

were; and management had access to it and, they suggest, tracked it. Third, Defendants

themselves conceded that they tracked key metrics, such as hospitals orders. Given these facts, it

defies belief for Defendants to argue that they lacked information about their only product’s

sales, demand, and utilization. As one salesperson CW stated, with Portola being such a small

company where everyone was connected, it would be impossible for the Chief Executive Officer

(“CEO”) and Chief Financial Officer (“CFO”) to assert that they were unaware that sales of

Andexxa were “nonexistent because of its egregious pricing.”

        11.     Ultimately, Portola threatened some salespeople’s jobs—two CWs report that

they were told that they had to sell Andexxa to a particular hospital each or they would be

terminated. One of those salespeople had been in the top quarter in terms of results the prior

quarter.

        12.     Unfortunately, despite this clear customer reaction to the drug, Defendants

provided a decidedly different narrative to investors and analysts, thereby artificially inflating the

value of its stock.

                a.     They touted demand. At the beginning of the Class Period in January

                       2019 and carrying through for a good part of the year, Portola and its

                       executives were saying that demand was strong and growing and that “the

                       current trajectory should continue at a linear rate.” They repeated this

                       mantra over and over again. And at a Morgan Stanley Global Healthcare

                       Conference in September 2019, Portola CEO Garland said that it “feel[s]

                       like there’s a lot of momentum, wind in our sales for Portola….”



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         6
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 13 of 246




               b.     They touted utilization—depth and breadth. With regard to depth, even in

                      August 2019, Mr. Garland said that “[t]here’s nothing that we’re seeing

                      today that makes us concerned about a lack of pull-through or a plateauing

                      of our utilization.” And with regard to breadth, in November 2019, one

                      executive said on an analyst conference call that “Andexxa is being used

                      in all ranges of bleeds.”

               c.     They touted Andexxa’s ascension. Indeed, on August 7, 2019, Garland

                      stated that based on information, “Andexxa is becoming the standard of

                      care for patients on apixaban or rivaroxaban.”

       13.     To support these claims, the Company pointed to the reorder rate and hospital

adds. Yet the Company never fully explained what made up the non-GAAP measure of “reorder

rate” (they measured reorders since Andexxa’s public inception) and refused to share detailed

numbers when pressed. On May 8, 2019, an analyst tried to get the new-versus-reorder metric

for the prior quarter, and Defendant Koenig deflected, stating, “We haven’t done that [sic] we

[don’t] want to be doing that on this call.” Ultimately, in or around November 2019, Portola

disclaimed using that metric going forward.

       14.     It goes without saying that Defendants’ statements about demand and utilization

were not mere corporate puffery. They are based on current, quantifiable, verifiable facts. And

they are highly material—Portola’s publicly filed SEC Forms 10-K and 10-Q (defined below)

from within and immediately preceding the Class Period are riddled with disclosures of the

importance of demand, utilization, and hospitals’ decisions to buy and use Andexxa. Words

have meaning. Defendants chose to speak about those important issues, and those statements

affected investors who relied upon them.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       7
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 14 of 246




       15.     While Portola commercially started to scale-up in January 2019 and log some new

sales, at least one CW reports that by mid-year (a) some hospitals were stocking the Andexxa

ordered but not-reordering and (b) sales people started to see evidence of larger returns.

       16.     Defendants were motivated to mislead the investing public because of the

Company’s cash needs. Throughout all of this, one thing that was top of mind for Portola was

cash—the Company was burning through a lot and seeking more. Portola’s launch of Andexxa

via its limited Early Supply Program in Spring and Summer 2018 occurred just as the launch of

its coagulant drug in the spotlight—Bevyxxa—failed. As one salesperson CW who had worked

on the sale of Bevyxxa explained, the Bevyxxa rollout was a “disaster.” On August 13, 2018,

after what a Credit Suisse analyst report referred to as a “stunningly slow … launch” of

Bevyxxa, Bloomberg reported that a Morgan Stanley analyst had stated that he was “worried

about mgt.’s ability to fund the company” in light of disappointing second quarter (or “Q2”)

sales. Commenting on the Company’s burn rate of $326 million in the previous year, 2018, Mr.

Garland stated on a January 8, 2019 call to analysts, “Cash is our fuel on this journey. We take it

very seriously. It’s what it’s going to take to get us from this side to the other side of the river or

the pond, and we’re being very judicious with how we spend our money.”

       17.     In line with that, on February 28, 2019, the Company entered into a credit

agreement for a term loan of $125.0 million to be advanced in two equal tranches of $62.5

million each—the first, immediately. However, the second tranche was to be made available

near year’s end—on November 15, 2019—and only if conditions were met (a) regarding certain

regulatory approvals as well as (b) that consolidated net sales for the three fiscal quarter periods

ending September 30, 2019 were at least $50.0 million. Defendants needed that cash infusion

and used clever accounting to get there.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                            8
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 15 of 246




       18.     Further, and riding the wave of Defendants’ hype over 2019 about demand and

utilization of Andexxa, in August 2019, eight months into the Class Period, Portola closed a

secondary public offering (the “Offering,” defined below) of 8,035,715 shares of common stock

at a price of $28.00 per share (with an option for additional shares granted to the underwriters),

for gross proceeds of approximately $250 million for the Company.

       19.     As the inevitable day approached that the truth about Andexxa’s troubles would

be discovered, Portola moved away from talking about reorder rates and miraculous growth and

demand, and into pushing out new scientific data in an attempt to demonstrate the value of the

drug. As one article published by Seeking Alpha on January 30, 2020 claimed after Andexxa’s

problems came to light: “Portola has published numerous pieces of research during 2019

supporting management’s claim that Andexxa is a best-in-class solution for treatment of Factor

Xa related bleeds. ... As I will describe below however, doubts have been cast about these

results that are quite troubling and could prevent Andexxa from making it onto hospital

formulary lists.”2 Both salesperson and hospital CWs relay that this later data pushed out by

Portola was met with skepticism—that from their perspectives it did not change minds.

       20.     Defendants’ public statements regarding the Company’s achievements and

trajectory were untrue and misleading when made. And indeed, at the end of the Class Period,

Defendants’ misrepresentations finally caught up with them. Much of the truth was revealed on

January 9, 2020, when the Company announced its fourth quarter (or “Q4”) 2019 results and

issued a press release stating that total net U.S. Andexxa revenue was projected to be $24




2
 Edmund Ingham, Portola: Doubtful Trials And Falling Sales Make Andexxa An Unlikely
Blockbuster, Seeking Alpha (Jan. 30, 2020), https://seekingalpha.com/article/4320305-portola-
doubtful-trials-and-falling-sales-make-andexxa-unlikely-blockbuster.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          9
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 16 of 246




million, down from $33 million the prior quarter—a decline of 27%. Further information was

provided in a follow-up analyst presentation on a January 14, 2020 industry conference put on by

Portola in response to market and analyst reaction to the January 9 announcement and again on

February 26, 2020 in a press release and analyst call.

       21.     On January 9 and January 14, 2020, the Company announced that three factors

had impacted sales: (1) a “$5 million gross to net adjustment due to a return reserve for short-

dated product”; (2) “[f]lat quarter over quarter demand due to a decrease in utilization, primarily

in tier 1 accounts”; and, added on January 14, 2020, (3) “lower distributor purchases to manage

inventory” in order “to keep their inventory levels at a constant level in the fourth quarter.” This

$5 million “onetime” adjustment to account for short-dated product returns was significant as

these returns effectively reduced net product revenues during the fourth quarter from

approximately $32 million to Portola’s reported $28 million (a reduction of 18%).

       22.     These results, along with comments made concurrently, seemingly recognize

what the CWs had known all along: that demand and utilization were weak, caused in part by

decisions of hospital pharmacies to curtail purchasing and utilization and in part by the fact that

distributors had retained or otherwise possessed excessive inventory.

       23.     Significantly, what these disclosures (and, in particular, those highlighting the

return reserve) and the Company’s 2019 financial statements make clear is that Defendants made

materially false and misleading statements throughout their financial reporting because they

failed to comply with Generally Accepted Accounting Principles (or “GAAP”)—which they

were required to follow and expressly stated in each filing that they were following—in




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        10
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 17 of 246




assessing potential returns and recognizing the underlying sales as revenue.3 Under GAAP and

Accounting Standards Codification (“ASC”), Topic 606 (“ASC 606”), Revenue from Contracts

with Customers, the Company lacked a reasonable basis, including relevant historical evidence,

to determine that “it is probable that a significant reversal in the amount of cumulative

revenue recognized will not occur when the uncertainty associated with the variable

consideration is subsequently resolved”4 (ASC 606-10-32-11)—a determination that was

required for the Company to report net revenues. Andexxa was a new and novel drug, and the

Company expressly disclosed that it had “limited commercial sales history on which to base its

assumptions.” The Company also lacked any data from market-specific historical data because

there were no comparable products on the market from a sales perspective.

         24.     Moreover the Company’s actions suggested that significant returns would be

likely under the factors to be considered under ASC 606. The Company was selling short-shelf-

life product (6-12 months) with a very generous right of return, which offset the risk of buying

short-dated product, all while knowing that longer-shelf-life product was already manufactured

and waiting in the wings to be sold. Additionally, the existence of a more cost-effective

alternatives, such as Kcentra, raised significant uncertainty regarding the market acceptance of

Andexxa, its expected sell-through, and product use assumptions. These uncertainties

heightened the risk of return and raised significant hurdles for determining whether a significant

reversal of revenue was probable of occurring. Under those circumstances, Portola should not

have recognized revenue at the time of sale to the distributors because it could not reasonably



3
  GAAP is a set of accounting principles recognized by the accounting profession and the SEC as
the uniform rules, conventions, and procedures necessary to define accepted accounting practice
at a particular time.
4
    All emphasis is added, unless otherwise noted.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        11
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 18 of 246




conclude that it was probable that a significant reversal in the amount of revenue would not

occur. And indeed, the FY 2019 10-K demonstrates that the Company under-reserved for returns

for product sold in 2018 by 48%.

       25.     Significantly, the Company effectively admitted that it was not following its own

revenue recognition policy by reporting net revenue without calculating reserves every quarter.

Throughout the Class Period, the Company represented that its accounting policy provided that it

would net out the appropriate amount of reserves to provide a net revenue figure. However, with

this January 2020 disclosure about its Q4 2019 results, the Company admitted that it had not

properly netted out reserves throughout 2019. Specifically, when asked by an analyst whether

the “$5 million reserve is for product that is short-dated, but has not yet been returned,” CFO

Mardi Dier (“Dier”) responded that the reserve addresses both

       what’s been returned, it’s a little bit of catch-up for the year, and then you need
       to make an estimate of what you think may be returned based on what you’ve
       seen so far. That’s just accounting for return reserves. So we come up with a
       calculation. We feel good about the $5 million, taking the $5 million now. And
       then moving forward, we’ll have our classic return reserve adjustment as part
       of our gross-to-net calculations.

                                               ***

       We do think this onetime adjustment takes in effect a little bit of what came back
       during the year and what may come back going forward with some short-dated
       products still outstanding. But going forward, our reserves will be calculated
       into our gross to net on a more normalized basis. And like I said, we’re already
       starting to shift the long-dated 36-month product. We started that in
       November. So we feel good about this one adjustment.

       26.     The Company’s improper recognition of revenue, failure to adequately reserve for

product returns, and its shipment of Andexxa inventory to Portola’s distributors in excess of

demand during the third quarter (or “Q3”) helped the Company exceed a $50 million milestone

which was critical to accessing $62.5 million in seriously needed capital on November 15, 2019.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       12
            Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 19 of 246




        27.      On the January 9, 2020 news and conference call, the Company’s share price

plummeted by $9.98, or approximately 40%, to close at $14.76 per share on January 10, 2020, on

heavy trading volume. Analysts lowered expectations for the Company.

        28.      Portola used a prior-used investor-presentation template for the January 14, 2020

follow-up presentation on its Q4 2019 results. Glaringly absent from that updated deck—the

slide that had been there all year claiming that “Andexxa Demand is Strong and Growing.”

Indeed, the following slide was presented to investors on November 5, 2019 (only two months

earlier):




        29.      Then on February 26, 2020, after the market closed, the Company revealed that

the future of Andexxa was even more dire when it announced lower than expected FY 2019

losses and that the Company would have to restructure its operations to be “laser focused” on

Andexxa by, among other things, shutting down the almost stagnant Bevyxxa (which had been

focused on just ten hospitals more than a year before) and reorganizing the Andexxa operation.

Portola further described a bleaker-than-expected future for Andexxa when it revealed that it

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      13
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 20 of 246




expected to add 350 new hospitals in 2020 (down from 425 hospital additions in 2019). As one

analyst wrote of that news, “On tonight’s call, Portola indicated that it expects to add

approximately 350 … new hospital accounts during 2020, implying a deceleration from the 425

hospitals added in 2019.”

       30.     Portola, via Defendant Koenig, baldly tried to claim that drug utilization

reviews / Pharmacy and Therapeutic (“P&T”) Committee reviews, conducted at hospitals to

consider whether and how drugs should be included in their formularies, somehow curtailed

revenue. But Defendants Koenig and Garland had already played that card at the launch of the

commercialization effort at the outset of the Class Period, as did Koenig’s predecessor Jeet

Mahal at the more limited prior launch in May 2018, suggesting at that time that the bulk of

those reviews had been completed (or would be completed within a couple of months of launch).

       31.     While at the launch of non-scaled-up Andexxa in May 2018, Portola had claimed

that Kcentra was not a viable competitor (¶82), it turns out that the Company knew otherwise.

Only after the truth of its materially false and misleading statements came to light, in the

Company’s 2019 SEC Form 10-K filed on February 28, 2020, the Company added disclosures

that starkly highlighted just how precarious the initial medical study that supported the FDA’s

approval of Andexxa in May 2018—ANDEXXA-4—was. Andexxa had been approved under

the FDA’s Accelerated Approval process, which allows drugs to be approved substantially based

on evidence of an effect on a biomarker endpoint that is considered reasonably likely to predict

clinical benefit rather than a clinical endpoint. Andexxa’s FDA approval was based on the

change from baseline in healthy volunteers only, rather than a randomized controlled trial which

compares Andexxa to other types of care the enrolling institution would provide in the absence

of Andexxa. And on February 28, 2020, in its filed FY 2019 Form 10-K, Portola admitted not



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       14
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 21 of 246




just that it had been encountering material difficulties in selling Andexxa in 2019 due to

competition from “widely used” 4F-PCCs such as Kcentra, a scenario Portola had downplayed as

at launch, but also that potential deficiencies in that initial study supporting the Accelerated

Approval process, ANDEXXA-4:

             [The] studies [relied upon for approval] have inherent limitations as
             compared with a randomized controlled trial. For example, we do not
             have comparator arm data, including clinical head to head data against
             the treatment options which were used by hospitals prior to the
             availability of Andexxa, which we believe continue to be widely used,
             including off-label use of 4F-PCCs [e.g., Kcentra] and other
             coagulation factors. In addition, the efficacy statements in our product
             label are limited as the result of our single-arm, open-label study. These
             limitations have a significant impact on our ability to market Andexxa …
             [and] can also increase resistance to utilization by hospital formulary
             committees….

       32.      As news about the true status of the Andexxa was revealed, the stock price fell,

closing at $10.17 per share, a decline of $2.35 per share (or 19%) on heavy trading volume on

February 27, 2020. The following chart reflects the price of Portola’s stock from December 3,

2018 to May 18, 2020:5




5
  On May 5, 2020, an announcement was made that Alexion Pharmaceuticals, Inc., a global
biopharmaceutical company, would acquire Portola for $18 per share in a cash deal worth
approximately $1.4 billion (the “Acquisition” or “Merger”). On that news, the stock jumped
from a prior close of $7.76 to $17.85, and it has stayed consistently at or around that level until
the Acquisition.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        15
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 22 of 246




II.     JURISDICTION AND VENUE

        33.     Lead Plaintiff’s claims arise under Sections 10(b) and 20(a) of the Exchange Act,

15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5, and Sections 11, 12, and 15 of the Securities Act, 15 U.S.C. §§ 77k, 77l, and 77o.

        34.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and Section 22 of the Securities

Act, 15 U.S.C. § 77v. This Court has jurisdiction over Defendants because each Defendant has

sufficient minimum contacts with this district, particularly since Portola’s principal place of

business is located in South San Francisco, California.

        35.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act and Section 22 of the Securities Act because many of the false and misleading

statements were made in or issued from this district. Many of Defendants’ acts and practices that

give rise to this complaint substantially occurred in this district.

        36.     In connection with the acts, conduct, and other wrongs Lead Plaintiff alleges,

Defendants, directly and indirectly, used the means and instrumentalities of interstate commerce,



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         16
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 23 of 246




including, but not limited to, the United States mail, interstate telephone communications, and

national securities markets.

III.   INTRADISTRICT ASSIGNMENT

       37.     Pursuant to Northern District of California Civil Local Rules 3-2(c) and 3-5(b),

assignment to the San Francisco Division of this district is proper because a substantial part of

the events or omissions, which give rise to the claims asserted herein, occurred in San Mateo

County, and Portola’s principal place of business is located, in San Mateo County, California.

IV.    THE PARTIES

       A.      Lead Plaintiff

       38.     On April 22, 2020, Alameda County Employees’ Retirement Association

(“ACERA”) was appointed Lead Plaintiff. ECF No. 49. ACERA is a public pension fund that

was established in 1947 and includes over 26,000 current and former public employees

working in Alameda County, California who collectively invest their deferred wages to receive

a secure income after retirement. As of December 31, 2019, ACERA managed approximately

$8.7 billion on behalf these public servants. As set forth in its Certification attached as

Exhibit 1, ACERA purchased Portola common stock during the Class Period and suffered

damages as a result of the violations of the federal securities laws alleged herein.

       B.      Additional Named Plaintiff

       39.     The Oklahoma Firefighters Pension and Retirement System (“Oklahoma

Firefighters”) is a public pension system established for the benefit of firefighters in the state of

Oklahoma. Created in 1980, Oklahoma Firefighters holds more than $2.8 billion in net assets

for the benefit of more than 25,000 members and beneficiaries as of June 30, 2020. As set

forth in its certification attached as Exhibit 2, Oklahoma Firefighters purchased Portola

common stock during the Class Period, including shares issued pursuant to the August 2019

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         17
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 24 of 246




Offering, and was damaged as a result. Specifically, but not exclusively, Oklahoma

Firefighters purchased 7,889 shares of Portola common stock on August 14, 2019 directly in

the Offering at the Offering price of $28.00 per share.

       C.      Defendants

               1.      The Company

       40.     Defendant Portola Pharmaceuticals, Inc. is incorporated under the laws of

Delaware with its principal executive offices located in South San Francisco, California. The

Company is the issuer of the common stock sold in the Offering. Portola’s common stock

trades on the NASDAQ exchange under the symbol “PTLA.” As of February 20, 2020, the

number of shares outstanding of Portola’s common stock was 78,080,365.

               2.      Officer Defendants

       41.     Defendant Scott Garland (“Garland”) is, and at all relevant times was, the CEO

and President of the Company, as well as a Director of Portola. Throughout the Class Period,

he issued false and misleading statements for which he is liable under the Exchange Act. In

addition, Garland signed and certified the Company’s Annual Report on Form 10-K (“Form

10-K”) for the year ended December 31, 2018, filed with the SEC on March 1, 2019 (the “FY

2018 Form 10-K”), Quarterly Report on Form 10-Q (“Form 10-Q”) for the period ended

March 31, 2019, filed with the SEC on May 8, 2019 (the “Q1 2019 Form 10-Q”), Form 10-Q

for the period ended June 30, 2019, filed with the SEC on August 7, 2019 (the “Q2 2019 Form

10-Q”), and Form 10-Q for the period ended September 30, 2019, filed with the SEC on

November 5, 2019 (the “Q3 2019 Form 10-Q”). Garland signed the Registration Statement (as

defined below at ¶265) and is therefore liable under the Securities Act for the materially untrue

and misleading statements and omissions in the Offering Materials (as defined below at ¶265).



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     18
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 25 of 246




       42.      Defendant Mardi C. Dier (“Dier”) is, and at all relevant times was, an Executive

Vice President and the CFO of the Company. Throughout the Class Period, she issued false

and misleading statements for which she is liable under the Exchange Act. In addition, Dier

signed and certified the FY 2018 Form 10-K, Q1 2019 Form 10-Q, Q2 2019 Form 10-Q, and

Q3 2019 Form 10-Q. Dier also signed the Registration Statement and is therefore liable under

the Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials.

       43.      Defendant Sheldon Koenig (“Koenig”) is, and at all relevant times was, an

Executive Vice President and the Chief Commercial Officer of the Company. Throughout the

Class Period, he issued false and misleading statements for which he is liable under the

Exchange Act.

       44.      Defendants Garland, Dier, and Koenig (collectively, the “Officer Defendants”),

because of their positions within the Company, possessed the power and authority to control

the contents of the Company’s reports to the SEC, press releases, and presentations to

securities analysts, money and portfolio managers, and institutional investors, i.e., the market.

       45.      The Officer Defendants were provided with copies of the Company’s reports

and press releases alleged herein to be materially misleading prior to, or shortly after, their

issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions and access to material nonpublic information available to

them, the Officer Defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations

which were being made were thereby materially false and/or misleading. The Officer

Defendants are liable for the false and/or misleading statements pleaded herein.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         19
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 26 of 246




               3.     Director Defendants

        46.    Defendant Hollings C. Renton (“Renton”) has served as Chairman of Portola’s

Board of Directors (“Board”) since March 2010. Renton signed the Registration Statement and

is therefore liable under the Securities Act for the materially untrue and misleading statements

and omissions in the Offering Materials. During the Class Period, Renton was a member of the

Nominating and Corporate Governance Committee and the Commercial Advisory Committee.

He was also a member of the Compensation Committee until his resignation on September 18,

2019.

        47.    Defendant Jeffrey W. Bird (“Bird”) has served as a Director of Portola since

November 2003. Bird signed the Registration Statement and is therefore liable under the

Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Bird was a member of the Audit Committee and

the Research and Development Advisory Committee.

        48.    Defendant Laura Brege (“Brege”) has served as a Director of Portola since

January 2015. Defendant Brege signed the Registration Statement and is therefore liable under

the Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Brege was a member of the Audit Committee and

the Commercial Advisory Committee.

        49.    Defendant Dennis Fenton (“Fenton”) has served as a Director of Portola since

February 2015. Fenton signed the Registration Statement and is therefore liable under the

Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Fenton was a member of the Compensation

Committee and the Research and Development Advisory Committee.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        20
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 27 of 246




       50.     Defendant John H. Johnson (“Johnson”) has served as a Director of Portola

since March 2014. Johnson signed the Registration Statement and is therefore liable under the

Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Johnson was a member of the Compensation

Committee, the Nominating and Corporate Governance Committee, and the Commercial

Advisory Committee.

       51.     Defendant David C. Stump (“Stump”) has served as a Director of Portola since

September 2015. Stump signed the Registration Statement and is therefore liable under the

Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Stump was a member of the Nominating and

Corporate Governance Committee and the Research and Development Advisory Committee.

       52.     Defendant H. Ward Wolff (“Wolff”) has served as a Director of Portola since

November 2007. Wolff signed the Registration Statement and is therefore liable under the

Securities Act for the materially untrue and misleading statements and omissions in the

Offering Materials. During the Class Period, Wolff was a member of the Audit Committee.

       53.     Defendants Garland, Renton, Bird, Brege, Fenton, Johnson, Stump, and Wolff

are collectively referred to hereinafter as the “Director Defendants.” Each of the Director

Defendants signed the Registration Statement. In addition, as Directors and/or executive

officers of the Company, the Director Defendants participated in the solicitation and sale of

Portola shares to investors in the Offering for their own benefit and the benefit of Portola. The

Director Defendants, because of their positions within Portola, possessed the power and

authority to control the contents of the Offering Materials.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         21
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 28 of 246




               4.     Underwriter Defendants

       54.     Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) served as an

underwriter in the Offering. Goldman Sachs is a New York limited liability company with its

headquarters at 200 West Street, New York, NY 10282.

       55.     Defendant Citigroup Global Markets Inc. (“Citigroup”) served as an underwriter

in the Offering. Citigroup is a New York corporation with its headquarters at 388 Greenwich

Street, New York, NY 10013.

       56.     Defendant Cowen and Company, LLC (“Cowen”) served as an underwriter in

the Offering. Cowen is a Delaware limited liability company with its headquarters at 599

Lexington Avenue, 20th Floor, New York, NY 10022.

       57.     Defendant William Blair & Company, L.L.C. (“William Blair”) served as an

underwriter in the Offering. William Blair is a Delaware limited liability company with its

headquarters at 222 West Adams Street, Chicago, IL 60606.

       58.     Defendant Oppenheimer & Co. Inc. (“Oppenheimer”) served as an underwriter

in the Offering. Oppenheimer is a New York corporation with its headquarters at 85 Broad

Street, New York, NY 10004.

       59.     Defendants Goldman Sachs, Citigroup, Cowen, William Blair, and

Oppenheimer are collectively referred to as the “Underwriter Defendants.”

       60.     The Underwriter Defendants acted as the underwriters of the Offering by

offering, selling, and distributing the Portola common stock offered to the investing public and

purchased by Lead Plaintiff, Oklahoma Firefighters, and members of the Class.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        22
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 29 of 246




        61.     The chart below sets forth the number of shares purchased by each Underwriter

Defendant in the Offering:
                                                                                  Number of
              Name                                                                 shares
              Goldman Sachs & Co. LLC                                             2,973,215
              Citigroup Global Markets Inc.                                       2,330,358
              Cowen and Company, LLC                                              1,767,857
              William Blair & Company, L.L.C.                                       803,571
              Oppenheimer & Co. Inc.                                                160,714
                    Total:                                                        8,035,715

        62.     As the underwriters of the Offering, the Underwriter Defendants earned lucrative

fees for their participation in the Offering.

        63.     Each of the Underwriter Defendants was obligated under the federal securities

laws to conduct a reasonable investigation into the truthfulness and accuracy of the statements

contained in or incorporated by reference into the Offering Materials. The Underwriter

Defendants purported to conduct an adequate and reasonable investigation into the operations of

the Company, an undertaking known as a “due diligence” investigation. During their due

diligence, the Underwriter Defendants had continual access to confidential corporate information

concerning the Company’s business, financial condition, products, plans, assets, and growth

prospects. A reasonable investigation into the truthfulness and accuracy of the Offering

Materials, including the statements incorporated by reference, would have revealed that the

Offering Materials contained materially untrue and misleading statements and omissions, as

alleged below. As alleged, none of the Underwriter Defendants made a reasonable investigation

into the truthfulness and accuracy of the Offering Materials.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       23
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 30 of 246




V.       BACKGROUND AND SUBSTANTIVE ALLEGATIONS

         A.    Company’s Background

         64.   For most of its existence, Portola has been focused on the research and

development of drugs in the areas of thrombosis (clotting of the blood), other hematologic

(blood) disorders, and inflammation. At the time of the Company’s May 2013 initial public

offering (“IPO”), the Company had two lead therapeutics that it was focused on researching

and developing with a goal of commercialization. These two potential blockbusters drugs were

Bevyxxa and Andexxa.

         B.    Burn Rate from Extensive Research, Development, and Commercialization
               Expenses

         65.   Portola generated significant operating losses researching and developing

Bevyxxa and Andexxa. The Company financed its costly research and development operations

primarily through sales of equity securities; collaborations (including loans from collaboration

partners); and a royalty-based financing arrangement and sales of commercial and development

rights to some of its “product candidates.”6

         66.   After Bevyxxa was approved by the FDA in June 2017 and Andexxa was

approved by the FDA (at a 100 mg dose)7 in May 2018, Portola’s capital needs significantly

increased because the Company had to establish and scale-up manufacturing capabilities and a

sales, marketing, and distribution infrastructure to commercialize Bevyxxa and Andexxa in the

U.S. and abroad, and to complete additional clinical studies. In 2017, Portola burned through




6
    FY 2018 Form 10-K.
7
 FDA Accelerated Approval Letter dated May 3, 2018, at 3,
https://www.fda.gov/media/113285/download.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        24
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 31 of 246




$225 million for its operating activities.8 The Company’s burn rate increased in 2018 when cash

required for operating activities increased to $326 million.9 As of December 31, 2018, the

Company had $317 million in cash, cash equivalents, and investments, and an accumulated

deficit of $1.5 billion.10

          67.         Because of the burn rate, Garland commented on a conference call on January 8,

2019 (“Jan. 8, 2019 Conference Call”) that: “Cash is our fuel on this journey. We take it very

seriously. It’s what it’s going to take to get us from this side to the other side of the river or the

pond, and we’re being very judicious with how we spend our money.” At that time, Garland

said that Portola had “been able to push [its] cash runway into the second quarter of 2020 and

… lowered our OpEx guidance for 2018. So it is now $355 million to $365 million, that was a

$35 million to $65 million reduction in our OpEx.”

          68.         On February 28, 2019, the Company entered into a credit agreement that

provided for a term loan in an aggregate principal amount of up to $125 million to be advanced

in two tranches subject to certain performance-based milestones related to Andexxa (the

“Secured Term Loan”).11 The first tranche, in the amount of $62.5 million, was drawn down

immediately. The second tranche of $62.5 million was to be available as of November 15,

2019 only if (i) the Company had received all regulatory approval from the European

Medicines Agency (“EMA”) for Ondexxya,12 and (ii) Andexxa’s consolidated net sales




8
 Portola’s Form 10-K for the year ended December 31, 2017, filed with the SEC on March 1,
2018 (the “FY 2017 Form 10-K”), at 64.
9
    FY 2018 Form 10-K, at 57.
10
     Id. at 17, 56.
11
     FY 2018 Form 10-K, Ex. 10.46.
12
     Ondexxya is the brand name of Andexxa marketed in Europe.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          25
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 32 of 246




reported in compliance with GAAP for the three fiscal-quarter periods ending September 30,

2019 were at least $50.0 million. If the Company did not achieve both these milestones, it

would not receive the remaining $62.5 million. On April 26, 2019, Ondexxya received its

approval satisfying the first condition.13 Then, on November 21, 2019, the Company

announced that it had met the necessary $50 million in sales requirement (having hit $80.4

million Andexxa net product revenues in the nine months ended September 30, 2019)14 and

had drawn down the entire $62.5 million available from the second tranche.15

         C.      Background of Bevyxxa

                 1.     Bevyxxa’s FDA Approval in June 2017

         69.     A little over four years after its IPO, on June 23, 2017, Portola announced that

Bevyxxa was approved by the FDA as the “the first and only anticoagulant” for hospital and

extended duration prophylaxis of venous thromboembolism (“VTE”), a condition in which

dangerous blood clots form in the leg, groin, or arm in adult patients hospitalized for an acute

medical illness who are at risk for thromboembolic complications due to moderate or severe

restricted mobility and other risk factors for VTE.16 The Company stated that it expected to

launch Bevyxxa between August and November 2017. Id. On this news, shares of Portola

increased 48.7% to close at $56.91 per share by June 26, 2017, on heavy volume.




13
  Current Report on Form 8-K (“Form 8-K”), filed with the SEC on May 8, 2019, Ex. 99.1;
FY 2018 Form 10-K, at 4.
14
     Q3 2019 Form 10-Q, at F-9.
15
     Form 8-K, filed with the SEC on Nov. 21, 2019.
16
  Press Release, Portola, U.S. FDA Approves Bevyxxa® (betrixaban) First and Only
Anticoagulant for Hospital and Extended Duration Prevention of Venous Thromboembolism
(VTE) in Acutely Ill Medical Patients (June 23, 2017).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         26
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 33 of 246




         70.    In a June 26, 2017 report, an analyst from William Blair noted that that the

“approval of Bevyxxa by the FDA significantly transforms Portola as it becomes one of the

few biotechnology companies with a wholly owned, approved drug targeting a multibillion-

dollar market opportunity.” The analyst commented that Bevyxxa and Andexxa both had

“blockbuster potential” and could “reach over $1 billion in annual sales, providing the

opportunity for significant share appreciation given the company’s current market cap of just

over $3 billion.” To support the costly commercial launch of Bevyxxa, the Company

conducted a public offering of common stock in September 2017, raising approximately $380

million.17

                2.     January 2018 Commercial Launch of Bevyxxa is a Failure

         71.    The commercial launch of Bevyxxa was a monumental failure. From the outset,

the commercial launch was delayed until the first quarter (or “Q1”) of 2018 due to

manufacturing issues. By March 1, 2018, shares of Portola had fallen back to $31.56 per share.

Bevyxxa’s sales of $606,000 for the first quarter of 2018 were well-below expectations.

Second quarter sales were even worse at a mere $33,000.

         72.    On July 27, 2018, Bevyxxa was denied approval by the EMA. In response,

Portola’s share price fell 7.51% to close at $38.31, on heavy volume.

         73.    During an August 9, 2018 earnings call discussing second quarter Bevyxxa

sales (“Aug. 9, 2018 Conference Call”), Portola admitted that its Bevyxxa commercialization

efforts were not being well received by hospitals stating, “We are experiencing a bottleneck in

getting Bevyxxa on to the hospital protocols and electronic order systems.” Also, in an August

9, 2018 report, an analyst from William Blair noted that the second quarter sales were “well


17
     FY 2018 Form 10-K, at 58.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       27
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 34 of 246




below our estimate of $1.3 million.”18 And in an August 10, 2018 report, an analyst from

Credit Suisse downgraded the Company due to Bevyxxa’s “stunningly slow … launch.”

Further, on August 13, 2018, Bloomberg reported that a Morgan Stanley analyst had stated that

he was “worried about mgt.’s ability to fund the company” in light of disappointing second

quarter sales.

       74.       By September 2018, a little more than a year after its FDA approval, Portola’s

first “blockbuster” drug was dead in the water. During a September 12, 2018 Morgan Stanley

Global Health Care Conference, the Company announced a new strategy significantly

curtailing its efforts to commercialize Bevyxxa. Dier stated Portola would “narrow[] [its]

effort on Bevyxxa” by “drilling down on 10 of the hospitals that are on formulary,” referred to

as “Centers of Excellence.” An analyst from William Blair in a September 20, 2018 report

stated that “investor expectations for Bevyxxa ha[d] been essentially removed” from Portola’s

valuation. The Company then decided to place the Bevyxxa commercialization on the back-

burner to focus on Andexxa.19




18
  Bevyxxa generated a mere $639,000 in revenues over the first half of 2018. See Portola’s
Form 10-Q for the period ended June 30, 2018, filed with the SEC on August 9, 2018 (the “Q2
2018 Form 10-Q”), at 33. In the third quarter of 2018, Bevyxxa new product revenue was
negative, losing $552,000 during that quarter. See Portola’s Form 10-Q for the period ended
September 30, 2018, filed with the SEC on November 7, 2018 (the “Q3 2018 Form 10-Q”), at 4.
The Company attributed the loss to “an adjustment to Bevyxxa product revenue as we adjusted
our gross to net revenue estimates during the quarter, particularly in response to anticipated
returns due to product expiry.” Id.
19
  In the first two quarters of 2019, Bevyxxa sales were $77,000 and $74,000. See Q1 2019
Form 10-Q, at 4, Q2 2019 Form 10-Q, at 4. By the third quarter, Bevyxxa sales were a mere
$17,000. See Q3 2019 Form 10-Q, at 4.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       28
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 35 of 246




       75.     Fifteen months later, on February 26, 2020, Portola announced that it would

incur a $27.5 million charge to wind-down Bevyxxa operations.20

       D.      Background of Andexxa

               1.      May 2018 FDA Approval of Andexxa (via the FDA Accelerated
                       Approval Pathway)

       76.     On May 3, 2018, after the market closed, Portola revealed that its second lead

drug, Andexxa, had received accelerated approval by the FDA as the “first and only antidote”

“indicated for patients treated with rivaroxaban [(also known as Xarelto)] and apixaban [(also

known as Eliquis)], when reversal of anticoagulation is needed due to life-threatening or

uncontrolled bleeding.” In response to this news, shares of Portola traded up to close at $42.44

per share on May 4, 2018 (up $8.66 or 25.64%), on heavy volume.

       77.     Years prior, on February 26, 2015, Portola announced21 that Andexxa “has been

granted orphan drug designation by the FDA’s Office of Orphan Products Development for

reversing the anticoagulant effect of direct or indirect Factor Xa inhibitors in patients

experiencing a serious uncontrolled bleeding event or who require urgent or emergent

surgery.” Portola noted that “[t]he FDA’s Orphan Drug Designation program provides orphan

status to drugs and biologics that are defined as those intended for the safe and effective

treatment, diagnosis or prevention of rare diseases/disorders that currently affect fewer than

200,000 people in the United States.” The factors that supported Andexxa’s orphan drug status




20
  Portola’s Form 10-K for the year ended December 31, 2019, filed with the SEC on February
28, 2020 (the “FY 2019 Form 10-K”), at 48.
21
   Press Release, Portola Pharmaceuticals Receives FDA Orphan Drug Designation for
Andexanet Alfa, Its Breakthrough-Designated Factor Xa Inhibitor Antidote (Feb. 26, 2015),
https://investors.portola.com/2015-02-26-Portola-Pharmaceuticals-Receives-FDA-Orphan-Drug-
Designation-for-Andexanet-Alfa-Its-Breakthrough-Designated-Factor-Xa-Inhibitor-Antidote.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      29
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 36 of 246




were different from many other, more traditional orphan drugs. Those other drugs would tend

to have discrete and identifiable patient populations, as well as readily identifiable populations

of treaters. Many such drugs were out-patient (non-hospital) drugs and were not carried on the

hospital pharmacy’s budget, but instead were either covered by insurance or paid for by the

patient. Andexxa, on the other hand, focused on a very small outlier subpopulation of patients

at hospitals with severe complications to bleeding conditions that would often arise in

emergency departments and operating rooms—neither the patient population nor the treaters

were easily identifiable, and Andexxa was being sold to be used only in the event of a very

unlikely occurrence.

       78.     In a May 4, 2018 report, a William Blair analyst commented that we “believe

Andexxa has blockbuster potential given the millions of patients treated with Factor Xa

inhibitors globally and the lack of an approved agent to reverse the anticoagulant when these

patients experience life-threatening bleeding events.” In a follow up report issued on May 7,

2018, the William Blair analyst stated “Andexxa has blockbuster potential and [we] are raising

our peak sales estimate to $1.6 billion from $1.2 billion.”

       79.     Andexxa was approved under the FDA’s Accelerated Approval pathway. The

Accelerated Approval regulations allow drugs that are being developed to treat an unmet medical

need to be approved substantially based on evidence of an effect on a biomarker endpoint that is

considered reasonably likely to predict clinical benefit rather than a clinical endpoint. Andexxa’s

FDA approval was based on the change from baseline in anti-Factor Xa activity in healthy

volunteers rather than a randomized controlled trial which compares Andexxa to other types of

care the enrolling institution would provide in the absence of Andexxa. The FDA conditioned




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          30
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 37 of 246




Andexxa’s approval upon conducting a post-marketing randomized controlled trial of Andexxa.

This clinical trial was initiated in early 2019 and is expected to run for four years.

           80.   While Andexxa is the only FDA-approved drug of its kind, older and cheaper

alternative treatments existed to treat severe bleeds in patients taking anticoagulants. These

include the off-label use of treatments designed to enhance coagulation including Fresh Frozen

Plasma (“FFP”), 4F-PCCs, recombinant activated Factor VII (“rFVIIa”), Vitamin K, protamine,

or whole blood.22 Moreover, other blood thinners besides apixaban and rivaroxaban are in use,

the effects of which Andexxa does not reverse.

           81.   Prior to the availability of Andexxa, Kcentra (the brand name of 4F-PCCs)23 and

other coagulant factors were widely used for the same indications that Andexxa was approved

for, i.e., reversing the anticoagulant activity of rivaroxaban and apixaban.24 Although Andexxa

received FDA-approval in May 2018, as of 2020, Kcentra and other anticoagulants continue to

be “widely used.”25 The approximate cost of Kcentra is $5,000 compared to $25,000 for a low

dose of Andexxa and $49,500 for a high dose of Andexxa.26

           82.   Despite Kcentra’s effectiveness with less cost, Portola did not publicly consider it

as a viable threat to Andexxa’s commercialization. Then-CEO William Lis described it as being




22
     FY 2018 Form 10-K, at 7.
23
  Press Release, Portola Pharmaceuticals Presents New In Vitro Data Demonstrating that Four-
Factor Prothrombin Complex Concentrates (4F-PCCs) Had No Direct Effect on Inhibition of
Thrombin Generation by Factor Xa Inhibitors (July 8, 2019) (the “July 8, 2019 Press Release”).
24
     FY 2019 Form 10-K, at 19.
25
     Id.
26
   Marina Haque, Michael Gratson, Jodi Woerle, Fitz Tavernier Jr., Beginning to Understand the
Cost-effectiveness of Andexxa, Georgetown Medical Review (May 9, 2019),
https://gmr.scholasticahq.com/article/7777-beginning-to-understand-the-cost-effectiveness-of-
andexxa.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        31
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 38 of 246




launched to meet an “unmet medical need,” and that its price “reflects its novel attributes as well

as its orphan drug designation and the targeted population of high risk patients that will benefit

from the use of Andexxa.”27 Dr. Stuart Connolly, Executive Committee Chairman of the

original ANNEXA-4 study and Professor at McMaster University, articulated that Kcentra

should not be a viable competitor to Andexxa:

           [R]emember there’s a drug called Kcentra, there’s no biological plausibility for
           why it will reverse a Factor Xa inhibitor. When you look at the data, it shows it
           doesn’t reverse a Factor Xa inhibitor. When you now look at the clinical data
           that‘s been published, it shows that it doesn’t have an effect on intracranial bleeds
           and hemostatic efficacy, it’s not indicated for it.28

And CEO Lis reiterated those points:

           [W]hat we know from the use of the other reversal agents, again, you have a drug
           called Kcentra, no biological plausibility. Evidence showing it does not reverse
           the activity. Evidence showing it does not control hemostatic efficacy, right, at a
           cost of somewhere between $8,000 and $12,000 of block – of box warning for its
           use just in warfarin and it’s used pretty extensively outside of the ICH. So I do –
           we do not think demand is going to be the issue.29

           83.    Instead of considering Kcentra and other treatments, Portola instead tried to

justify the cost of Andexxa by focusing on what would otherwise be an extended hospital stay.

Portola then-CEO William Lis stated: “Importantly, we are confident we can build a successful

Andexxa franchise by targeting just a select sub-population of patients with the most severe

life-threatening bleeds. These are patients that have a 30-day mortality rate of up to 40%. They

have an average length of stay of 10 days or more. And the cost to treat these patients in the

hospital exceeds $100,000.”30



27
     Transcript of Andexxa® FDA Approval Call (May 4, 2015).
28
     Id.
29
     Id.
30
     Id.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          32
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 39 of 246




          84.    This costly-hospital-stay narrative was still pressed a year and a half later, near

the end of the Class Period: at Portola’s shareholder meeting, dubbed “Investor Day,”

John Fanikos, Executive Director of Pharmacy at Brigham and Women’s Hospital in Boston,

spoke on behalf of Portola and Andexxa:

          We follow every patient and because my job includes the finances, I typically pull
          all of the cost associated with the patient’s care. And what you’ll see in the
          graphic to the right is, yes, indeed, one of the most expensive component of a
          patient encounter is the Andexanet, but what we’ve learned now is by using this
          drug early, we may be avoiding subsequent cost downstream that are associated
          with hospital, length of stay, with surgical intervention, with procedural
          intervention and certainly nursing care. So I think there is a value story that
          people need to understand that the cost of the drug is associated with benefits
          that you may see downstream.31

                 2.     Andexxa’s Early Supply Program

          85.    Upon receiving FDA approval, in May 2018, the Company began a limited

commercial launch, referred to as the Early Supply Program (or “ESP”), in the United States

using limited quantities of the drug manufactured under the clinical-scale process, referred to

as Generation 1 (or “Gen 1”) supply. The Gen 1 supply shipped as a powder in 100 mg, single

use vials. Before use, the powder would be reconstituted with sterile water. A low dose was

400 mg while a high dose was 800 mg.

          86.    The ESP was intended to focus on approximately 30 to 40 hospitals that were

predominantly clinical-trial sites for Andexxa and a limited number of Level I trauma centers

and comprehensive stroke centers. The hospitals in the ESP received Gen 1 Andexxa product

directly from the Company. Andexxa’s wholesale price ranged from $25,000 to $49,500

depending on dosage level. In a May 7, 2018 report, a William Blair analyst commented that

the price was “noticeably above our expected range of $15,000 to $20,000 per patient.”



31
     Transcript of Investor Day Call (Nov. 14, 2015).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                            33
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 40 of 246




       87.      During an earnings call with investors on November 7, 2018 (“Nov. 7, 2018

Conference Call”), Garland commented on the significant strategic changes that had been made

at Portola, shifting corporate resources from Bevyxxa to Andexxa. Garland stated that the “top

priority of Portola is Andexxa ensuring the approval of the Gen-2 supply and a successful

launch.”

                3.     Approval of Generation 2 Andexxa and Full Commercial Launch

       88.      On December 31, 2018, Portola announced in a press release that the FDA

approved Portola’s Generation 2 (“Gen 2”) manufacturing process which provided commercial

scale volume to support a global launch that could meet worldwide commercial demand over the

next several years.32 In response to this news, shares of Portola were up $2.43 per share (an

increase of 14.22%) to close at $19.52 on December 31, 2018, on heavy volume.

       89.      Prior to that, at the Morgan Stanley Global Health Care Conference held on

September 12, 2018, Portola’s Jeet Mahal, VP of Commercial Sales (who preceded Defendant

Koenig in that position and ran the Early Supply Program), talked about the P&T Committee

review process and how long it would take to get Gen 2 product online at hospitals. “A little

later this year [2018], now with the announcement about PDUFA date [December 31, 2018], the

sales team will have some bandwidth to start talking to accounts that are outside of the ESP

program. And one of the key messages we’re going to deliver is that PDUFA date is at the end of

the year and we’re going to be able to go to the hospitals and just as you allude talk to those that

are able to get the P&T process started ahead of that date or at least scheduled for the first P&T

or second P&T Committee meeting post PDUFA date. A lot of times these take a few months to




32
 According to the FDA Andexxa Approval Letter dated May 3, 2019, the FDA approved the
Gen 2 product with a 24 month shelf life.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       34
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 41 of 246




get that schedule in order. We don’t have a number in terms of a strong percentage in terms of

how does that break down, but we do think that a substantial portion of the hospitals we can

reach will be able to either get the P&T done ahead of time or schedule within a couple

months of the PDUFA date.”33

         90.     Gen 2 Andexxa shipped in 200 mg/vials compared to 100 mg/vials for Gen 1

Andexxa sold during the ESP period. According to Garland in a May 8, 2019 conference call

(“May 8, 2019 Conference Call”), Portola received “a lot of positive feedback on the 200

milligram/vial in terms of improving the constitution time…. And actually one of the reasons

why we’re seeing some of the Gen 1 hospitals transition over to Gen 2, because it’s an easier

reconstitution time it speeds up the door to needle time.”

         91.     The full commercial launch of Andexxa was announced at the January 8, 2019

Conference Call with investors led by Garland who was purportedly brought on to Portola as

CEO in September 2018 because of his prior experience with “multiple billion dollar product

launches.”34 During the conference call discussing the commercial launch of Andexxa, Garland

stated, “This is, by far, the most important destination for Portola and that is Andexxa. I tell

folks internally all the time that our first, second, third priority, fourth priority, fifth priority are

demonstrating that Andexxa can achieve the potential that we believe that it can achieve.”




33
     Transcript of Morgan Stanley Global Health Care Conference Call (Sept. 12, 2018).
34
  Press Release, Portola, Portola Pharmaceuticals Names Scott Garland President and Chief
Executive Officer (Sept. 20, 2018).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           35
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 42 of 246




               4.      Change in Andexxa Distribution Model for Gen 2 Commercial
                       Launch

       92.     The commercial launch of Gen 2 also resulted in a change in the Company’s

distribution model by selling to specialty distributors who would then fill Andexxa orders from

hospitals. During the January 8, 2019 Conference Call, Dier announced:

       We’re moving from what we call a drop shipping method, which we would
       deliver the product directly to the hospital and now it will be through our
       distributors, through orders through distributors, and now we’ll be going through
       our distributors so there will be some stocking going into first quarter. We’re not
       going to say how much or what our estimate is, but maybe we’ll give more of a
       sense of that on our Q4 call, or maybe down into our Q1 call, but it is important to
       know that, that is a change in how we’ll recognize revenue. Everything will be
       recognized when we sell into the distributors.

       93.     In its FY 2018 Form 10-K, the Company stated that it sells Andexxa to

“specialty distributors and wholesalers in the United States (‘Customers’).” These Customers

subsequently resell products to hospitals, pharmacies, and long-term care centers. The

Company stated that it would “recognize revenue on product sales when the Customer obtains

control of our product, which occurs at a point in time (upon delivery).” The Company did not

report gross revenues, only revenues net of applicable reserves for variable consideration,

including returns, discounts, and allowances.

               5.      Addition of Consignment Sales to Business Model

       94.     Garland announced during the January 8, 2019 Conference Call that as part of the

Gen 2 commercial launch, the Company started offering “consignment” sales. This was where

Portola’s Customers (their specialty distributors) offered hospitals the opportunity to stock

Andexxa on their shelves without having to pay for it. The hospitals would pay a small

percentage to keep the inventory on their shelves, so it gave that hospital the opportunity to have

access to Andexxa without paying up front. The hospitals would pay when they used the

product. Garland noted that consignment “is all handled by the wholesalers and it’s something


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      36
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 43 of 246




they offer to customers.” According to Garland, “when [the Company] talk[ed] to pharmacists,

they say that this is one of the most important offerings for them to be able to help the access and

reimbursement environment.”

       95.     During the May 8, 2019 Conference Call, John Curnutte, Executive Vice

President and Head of Research & Development commented that “if you look at how many

institutions are using consignment again it’s, at this point it’s represents really a small portion of

our overall sales.” During the August 7, 2019 conference call (“Aug. 7, 2019 Conference Call”),

Koenig noted that “as we started the consignment earlier this year, and again this is something

that allows hospitals and patients to have greater access just another way of having access to

Andexxa. This is something that is really operationalized through our specialty distributors, it

still represents a small portion of our business.” During a February 26, 2020 conference call

(“Feb. 26, 2020 Conference Call”), Koenig stated that “[c]onsignment is something that I would

say that everybody is aware of.”

               6.      Throughout the Class Period, in Public Filings, Portola Disclosed that
                       Demand and Utilization Were Materially Important to the
                       Company’s and Andexxa’s Success

       96.     Throughout the Class Period, in quarterly and annual public filings with the SEC,

Portola disclosed that issues surrounding demand and/or utilization were materially important to

both the Company’s and Andexxa’s success. In each filing, Portola made clear that failure to

meet expected demand and/or broad utilization (where utilization is part of marketing and sales

goals) could impact Company operations, Andexxa, and the shareholders.

       97.     For example, in the FY 2018 Form 10-K filed on March 1, 2019, under Part I,

Item 1A, entitled “Risk Factors,” Portola warned as follows: “If any of the following risks

actually materializes, our operating results, financial condition and liquidity could be materially




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         37
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 44 of 246




adversely affected. As a result, the trading price of our common stock could decline and you

could lose part or all of your investment.”35

                a.     Under Section 1 (“Risks Related To Our Financial Condition and Need for

                       Additional Capital”), Portola identifies the following risks factors, among

                       others things, that could affect operating results:

                       i.        “the level of demand and market acceptance;” and

                       ii.       “the timing, cost and level of investment in our marketing efforts

                                 to support sales.”36

                b.     Also under Section 1, Portola identifies the following risk factors, among

                       others, that could affect financing requirements:

                       i.        “product sales of Andexxa and, and if approved for commercial

                                 marketing, our product candidates;” and

                       ii.       “the degree and rate of market acceptance of any products

                                 launched by us or partners.”37

                c.     Under Section 2 (“Risks Related to Commercial and Marketing

                       Operations and the Development and Commercialization of Our Products

                       and Product Candidates”), Portola states, “Our products may fail to

                       achieve the degree of market acceptance by physicians, patients,

                       healthcare payors and others in the medical community necessary for

                       commercial success. [¶] Our success depends heavily on the launch and



35
     FY 2018 Form 10-K, at 17.
36
     FY 2018 Form 10-K, at 18.
37
     FY 2018 Form 10-K, at 19.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       38
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 45 of 246




                       commercialization of our products. The commercial success of our

                       products will depend upon their acceptance by the medical community and

                       third-party payors as clinically useful, cost-effective and safe.” Portola

                       then identifies the following risk factors, among others, that could affect

                       the degree of market acceptance:

                       i.        “the willingness of physicians and healthcare organizations to

                                 change their current treatment practices;”

                       ii.       “the willingness of hospitals and hospital systems to include our

                                 products as treatment options;”

                       iii.      “the willingness of the target patient population to try new

                                 therapies and of physicians to prescribe these therapies;” and

                       iv.       “the willingness of the target patient population to pay for our

                                 products, including co-pays under their health coverage plans.”38

                d.     Under Section 7 (“Risks Related To Ownership Of Our Common Stock”),

                       Portola identifies the following risk factors, among others, that could

                       affect the market price for the Company’s common stock:

                       i.        “the timing and amount of revenues generated from sale of our

                                 products or product candidates;” and

                       ii.       “our ability to meet the expectations of investors related to the

                                 commercialization of our products and product candidates.”39




38
     FY 2018 Form 10-K, at 21.
39
     FY 2018 Form 10-K, at 40-41.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          39
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 46 of 246




         98.    As another example, in the Q3 2019 Form 10-Q for the quarter ending

September 30, 2019, filed on November 5, 2019, under Part II, Item 1A, entitled “Risk Factors,”

Portola warned as follows: “If any of the following risks actually materializes, our operating

results, future prospects, financial condition and liquidity could be materially adversely affected.

As a result, the trading price of our common stock could decline and you could lose part or all of

your investment.”40

                a.     Under Section 1 (“Risks Related To Our Financial Condition and Need for

                       Additional Capital”), Portola identifies the following risks factors, among

                       others things, that could affect operating results:

                       i.        “the level of demand and market acceptance;” and

                       ii.       “the timing, cost and level of investment in our marketing efforts

                                 to support sales.”41

                b.     Also under Section 1, Portola identifies the following risk factors, among

                       others, that could affect financing requirements:

                       i.        “product sales of Andexxa and [its international version]

                                 Ondexxya, and if approved for commercial marketing, our product

                                 candidates;” and

                       ii.       “the degree and rate of market acceptance of any products

                                 launched by us or partners.”42




40
     3Q 2019 Form 10-Q, at 9.
41
     3Q 2019 Form 10-Q, at 9-10.
42
     3Q 2019 Form 10-Q, at 11.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       40
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 47 of 246




                c.     Under Section 2 (“Risks Related to Commercial and Marketing

                       Operations and the Development and Commercialization of Our Products

                       and Product Candidates”), Portola states, “Our products may fail to

                       achieve the degree of market acceptance by physicians, patients,

                       healthcare payors and others in the medical community necessary for

                       commercial success. [¶] Our success depends heavily on the launch and

                       commercialization of our products. The commercial success of our

                       products will depend upon their acceptance by the medical community and

                       third-party payors as clinically useful, cost-effective and safe.” Portola

                       then identifies the following risk factors, among others, that could affect

                       the degree of market acceptance:

                       i.     “the willingness of physicians and healthcare organizations to

                              change their current treatment practices;”

                       ii.    “the willingness of hospitals and hospital systems to include our

                              products as treatment options;”

                       iii.   “the willingness of the target patient population to try new

                              therapies and of physicians to prescribe these therapies;” and

                       iv.    “the willingness of the target patient population to pay for our

                              products, including co-pays under their health coverage plans.”43




43
     3Q 2019 Form 10-Q, at 12-13.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          41
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 48 of 246




                d.      Under Section 7 (“Risks Related To Ownership Of Our Common Stock”),

                        Portola identifies the following risk factors, among others, that could

                        affect the market price for the Company’s common stock:

                        i.       “the timing and amount of revenues generated from sale of our

                                 products or product candidates;” and

                        ii.      “our ability to meet the expectations of investors related to the

                                 commercialization of our products and product candidates.”44

         99.    All of Portola’s public SEC filings during the class period (and immediately

before) contain identical or similar disclosures of risk factors relating to demand and/or

utilization.

                7.      Portola’s Formal Return Policy

         100.   Portola’s formal return policy, effective January 1, 2019, provided, inter alia:

         Returnable Products
         Product returns will be accepted from direct (specialty distributor) and non-direct
         (specialty distributor’s customers i.e., hospitals, clinics and pharmacies) accounts
         under the following conditions:

                -       Product returned within three (3) months prior to and six (6)
                        months past expiration date

                -       Product in its original, unopened vial and bearing its original label

                                                 ***

         Expired Product

         Portola will issue a credit for your return, please contact Portola Customer Service
         at (866) 916-0571 to obtain a return authorization.

                                                 ***



44
     3Q 2019 Form 10-Q, at 30.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          42
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 49 of 246




       Spoiled Product

       The Andexxa® Replacement Credit Program provides for replacement credit of
       vials which are prescribed and prepared for a labeled indication, yet not
       administered because the patient has expired/coded or refused treatment, subject
       to certain limitations and conditions set forth by Portola.

                                               ***

       Additional Information


               -       Portola will process credits through the distributor

               -       All products returned, including unauthorized returns, will be
                       destroyed

               -       Returns for reasons related to product quality (for example,
                       solution is cloudy, etc.) will continue to be processed by Portola.
                       Please contact Portola’s Quality Department at (866) 777-5947,
                       Option 4. Product Complaints.

       E.      Detailed Confidential Witness Accounts

       101.    Accounts of thirteen (13) confidential witnesses (“CW”) contribute to the

allegations of this complaint—seven (7) from former Portola salespeople and six (6) from

customer and potential-customer hospital representatives. They vary geographically, from

regions around the United States.

       102.    Remarkably, the stories from both customers’ and sellers’ perspectives each

individually show that what they know about the key issues complained about herein are at odds

with what Portola was communicating publicly—that Portola claimed strong, rising demand and

an incredible reorder rate; and that Portola reported utilization that was both broad (types of

bleeds) and deep (how often used). But what is more remarkable is how consistent each of their

accounts are with the others in telling a story of what was actually happening, and how different

a story that was from the one that Defendants were telling publicly. Their accounts help

demonstrate that Portola’s representations and omissions were materially false and misleading.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       43
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 50 of 246




      103.   Together, they paint a picture that suggests the following:

             a.     Portola’s pricing of Andexxa—magnitudes higher than its quasi-

                    competitor, Kcentra (which is viewed by most hospitals as a form of

                    alternative)—was the primary impediment to selling the product. In a

                    vacuum, some saw Andexxa as being useful. But at the price offered, as

                    compared to other available treatments, it was mainly rejected for

                    purchase and addition to hospital formularies, or it was added gingerly (for

                    example just two or three doses purchased that were then heavily

                    restricted to only life-threatening traumatic bleeds that met a series of

                    criteria and, in at least one instance, required the additional sign-off of two

                    designated chief medical professionals).

             b.     No one—whether salespeople, hospital clients, or potential clients—spoke

                    to the concept of broad utilization of Andexxa beyond life-threatening

                    traumatic cranial hemorrhaging. No formulary known to or described by

                    these witnesses used Andexxa for any broader applications, such as

                    serious gastrointestinal (or “GI”) bleeds, not to mention bleeds during

                    elective surgeries or those less severe. To the extent hospitals purchased

                    Andexxa at all, they did so for the most dire situations. One hospital CW

                    said that the drug has been used across his/her large hospital system less

                    than half a dozen times since his/her system started using it. Two hospital

                    CWs said that severe restrictions to just those types of catastrophic bleeds

                    that are life threatening are what they understand had been put in place in

                    hospitals that had decided to use Andexxa.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      44
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 51 of 246




             c.    But more often, CWs suggest that hospitals were not purchasing the drug.

                   That is certainly the message from salespeople CWs—that they regularly

                   got significant push-back on pricing. Salespeople report hearing from

                   hospitals that the price of Andexxa was shocking. Most hospitals would

                   not purchase the drug. For some, despite trying to sell Andexxa day-in

                   and day-out, they sold it to just one, two, or a handful of hospitals. As one

                   seasoned CW salesperson put it, Andexxa was an “extremely tough sell.”

                   And a hospital CW from a very large hospital that did not purchase

                   Andexxa, said that most of the hospitals in his/her hospital’s peer group

                   had made the same determination concerning Andexxa—that it is too

                   costly when compared with other treatments.

             d.    The CWs routinely described cost as an enormous barrier to selling

                   Andexxa—a problem that plagued sales efforts regularly and consistently

                   throughout the entire Class Period. Similarly, the CWs paint a picture of

                   sluggish demand for Andexxa throughout the Class Period, with its

                   shocking cost together with the availability of a feasible alternative such

                   as Kcentra forcing hospital pharmacies to turn salespeople away without a

                   sale (or with an extremely limited one). Nothing from the picture painted

                   by the CWs’ consistent narratives suggests that demand had been booming

                   until something changed in Q4 2019 to stop it. None describe the release

                   of the October 2019 article as causing a seismic change in sales, nor do

                   they tell a story of a sudden uptick in the P&T Committee reviews.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      45
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 52 of 246




                   Rather, demand (and cost as a barrier to sales) and utilization was an

                   ongoing problem throughout the Class Period.

             e.    CWs state, in general terms, that Portola was aware that cost was the

                   primary deterrent to selling the drug. Salespeople used CRM software

                   and/or tracking spreadsheets to report not just purchases and reorders, but

                   also whether the drug was broadly utilized or heavily restricted by

                   hospitals to only severe life-threatening bleeds. Salespeople describe the

                   cost-as-barrier issue being discussed at Portola meetings regularly. Some

                   report having raised it with their managers as well. As one witness

                   described, it was inconceivable that the most senior executives were not

                   aware of this. There were quarterly national meetings that are reported to

                   have included senior management, if not the CEO and CFO directly.

                   Several CWs report hearing directly from Defendant Garland on both

                   national sales calls and at national sales meetings, where he sidestepped

                   the cost-as-barrier-to-sale issue and instead reiterated the value that he and

                   Portola claimed, without wavering, should entice hospitals to purchase

                   Andexxa at the exorbitant cost they claimed was merited.

             f.    Some salespeople CWs describe discussing the cost-as-barrier issue with

                   their managers. One manager responded that the price could not come

                   down because it would affect the stock price and “venture capital.”

                   Another responded by saying that the price will not change. A third said

                   that Portola did not change its marketing strategy after hearing repeatedly

                   about the issue. In fact, at least two witnesses explained that they were



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    46
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 53 of 246




                   “threatened” with being fired in Spring or Summer 2019 if they did not

                   sell either a certain amount or ensure that a certain hospital was using the

                   drug in the coming months. One of those CWs had just previously been

                   ranked in the top quarter of Portola’s salespeople. That CW was

                   ultimately fired when s/he could not deliver a particular hospital, and the

                   other resigned upon being told that his/her job was in jeopardy. The

                   corporate environment was described as “toxic” and “stressful.” A CW

                   that was an employee in a support position at Portola’s corporate

                   headquarters reports that people in the Sales Division did not feel like they

                   were getting support from the Executive Management Team with regard to

                   cost as a barrier to sales, and that many in that group were distrustful of

                   Garland.

             g.    The CWs knew that hospitals generally were either not buying Andexxa or

                   purchasing very limited amounts—one or a few doses—and restricting the

                   drug’s usage to just the most life-threatening bleeds (such as intercranial

                   bleeds). The salespeople CWs knew this from their own experiences

                   trying to (and almost always failing) to sell the drug, but also from Portola

                   sales meetings (including those Company-wide or regional meetings

                   where these issues were discussed) and general meetings. The hospital

                   CWs knew this from their own experiences at the hospital or system

                   pharmacies that were the decision-makers about whether to buy the drug

                   and add it to their formularies and how to restrict its usage, but also from




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      47
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 54 of 246




                   keeping abreast about what other hospitals and systems in their industry

                   were doing.

             h.    At least two hospital CWs mentioned data supporting Andexxa’s launch

                   and sales process, and they question both its strength and limited nature

                   (with one of them describing it as “flimsy”). One also questioned the

                   results of a study that Portola conducted on Andexxa that were presented

                   in December 2019, claiming that they were weak and did nothing to

                   convince his/her hospital system to lift the stringent restrictions on

                   Andexxa that were in place. (A salesperson CW also said that, from

                   his/her perspective, the study did nothing to change opinions on Andexxa.)

                   CWs also frame the decision-making issue as being between, for example,

                   buying three doses of the drug on the one hand versus hiring someone to

                   work a hospital on the other. That seems particularly true for rural

                   hospitals, where resources and budgets are scarcer.

             i.    CWs—both salespeople and hospital representatives—note the challenge

                   of selling the drug when there is another remedy—Kcentra—at a

                   significantly cheaper price. The general sense is that, while in a vacuum

                   they may not be equal, (a) Kcentra has been used for years off-label to

                   treat bleeds caused by the anticoagulants Xarelto and Eliquis, (b) the cost

                   of Andexxa did not justify requiring use of Andexxa (and to the extent a

                   hospital felt it did, then only for the most severe bleeds), and (c) the data

                   supporting Andexxa was not that strong.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    48
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 55 of 246




                j.     Errant CW comments also point to shelving of purchased Andexxa at the

                       hospital or other warehousing, which forecasts impending lack of demand.

                       For example, CW5 notes that some hospitals were stocking up but did

                       little reordering. CW6 reports that s/he heard from salespeople s/he knew

                       that “a lot of … large health systems … were returning Andexxa,” and that

                       was well-prior to Q4 2019. And CW12, an employee in a support position

                       at Portola’s San Francisco headquarters, reports that in the Spring of 2019,

                       s/he heard from some in the Sales Division that sales had “come down.”

       104.     Together, none of these witnesses support the picture of ongoing or rising demand

painted by Defendants during the Class Period. None suggest that there was broad or deep

utilization of the drug, but rather that, to the extent a hospital purchased one or a few doses, it

was used just for the most severe life-threatening bleeds. None suggest scenarios where the

reorder rate was increasing, or even high. To the contrary, the CWs paint a picture where it was

hard to fathom that these issues with demand and reserves were not visible and present quarter

upon quarter.

       Confidential Witness No. 1

       105.     CW1 was a Thrombosis Area Manager for Portola focusing on a major

metropolitan area in New England from September 2018 through November 2019.

       106.     CW1 recounted that, from his/her perspective, hospitals had difficulty justifying

the cost ($25,000 for a low dosage and $50,000 for a high one), that they believed that they had

been getting along without a drug like Andexxa for many years and could still do so without

spending so much. CW1 said that the data on the effectiveness of Andexxa was not supportive




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           49
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 56 of 246




enough to justify the cost versus the potential benefit. CW1 said s/he believes that some

hospitals carry Andexxa to have it on hand as a “CYA,” but do not intend to use it.

       107.    CW1 explained that because Andexxa is so expensive, one hospital that s/he

covered had in place very restrictive use protocols for the drug. According to CW1, that hospital

would only allow Andexxa to be used for life-threating intracranial bleeding. Andexxa was not

on the hospital formulary for any other indication. As recounted by CW1, there were several

layers of approval to get through before Andexxa could be administered. First, the hospital’s

prescribing software required that the pharmacist scroll through a series of indications to ensure

that they are met prior to authorizing use of Andexxa. Second, the hospital required the approval

of both the attending neurosurgeon and the trauma specialist before Andexxa was authorized for

use. CW1 reported that if both did not sign off, Andexxa would not be administered.

       108.    CW1 said that Portola management “100%” knew that high cost versus benefit is

why hospitals don’t use Andexxa and that the few hospitals that carry Andexxa place restrictions

on its use. According to CW1, Portola’s internal sales reporting program tracks this information.

CW1 explained that sales reps are required to enter certain information into the system such as

the name of the hospital, when the hospital was contacted, whether and when the P&T

Committee is meeting about Andexxa, and, if Andexxa was purchased, what restrictions the

hospital placed on prescribing Andexxa. CW1 said that Portola management knew that Andexxa

is not widely used even by hospitals that carry it.

       109.    CW1 reported that, nonetheless, there was a lot of pressure to make sales of

Andexxa. CW1 described the work environment to be “stressful” and “toxic.” CW1 reports that

although s/he had been in the top quarter of performers earlier in 2019, CW1 was told in an April

2019 meeting with CW1’s regional manager that if a particular one of his/her hospitals did not



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       50
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 57 of 246




use Andexxa at least twice by November 2019, s/he would be let go. According to CW1, that

hospital did not use any Andexxa during that period and in November s/he was terminated.

          110.   CW1 said that Portola attempted to address the cost versus benefit problem by

conducting a new study and presenting additional data on Andexxa’s effectiveness on other

bleeding conditions. CW1 said that s/he did not believe that data changed anyone’s opinion of

the drug. Further, CW1 reported that, given all the restrictions on usage of Andexxa imposed by

hospitals that purchased it, s/he would not say that the drug was broadly utilized. Rather, those

hospitals that carry Andexxa restrict its use and others simply refuse to carry it because it is too

costly.

          111.   CW1 said that even though s/he left in November 2019, s/he knew that sales of

Andexxa had stalled. CW1 noted that, while sales did grow during the year s/he was with

Portola, s/he believes that the restrictions on Andexxa’s usage by hospitals hinders reorders.

          112.   CW1 explains that while s/he is not familiar with the specifics of Andexxa’s

return policy, CW1 understands that it is very generous. According to CW1, Andexxa could be

returned and exchanged for new vials 6 months before the expiration date. CW1 further reported

that the policy allowed for the return of Andexxa even if it was opened and mixed and prepared

for use but not ultimately used. In that situation, CW1 thought that the hospital might get

something like a 90% credit towards a new package.

          113.   CW1 also noted that the way that Andexxa was packaged led to some “waste”—

that a package contained 4 vials, but at times dosing could require the use of 4½ or 5 vials.

(CW1 did say that if the unused vials were not opened, they could still be used.)




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        51
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 58 of 246




        Confidential Witness No. 2

        114.    CW2 was employed as a Regional Sales Manager for Portola focusing on an area

in the Far West region of the United States from June 2017 through August 2018. CW2 said that

s/he left Portola approximately 2 to 3 weeks before the launch of Andexxa, but did participate in

the Company’s training program to market the drug.

        115.    CW2 reported that there was tremendous pressure on the salesforce to sell

Andexxa and that they were all instructed to use every contact they had and to advocate to get

hospitals to stock Andexxa.

        116.    Like CW1, CW2 reported that sales representatives were threatened with losing

their jobs if they did not get hospitals to stock the drug.

        Confidential Witness No. 3

        117.    CW3 was an Area Thrombosis Manager at Portola focusing on an area in the

Southwest region of the United States between 2018 and February 2019. CW3 said s/he was

responsible for marketing and sales of Andexxa for the entirety of his/her Southwestern state.

        118.    Despite believing Andexxa to be an effective drug, CW3 identified Andexxa’s

price as being problematic. CW3 noted, “It was a struggle for me from day one to sell

Andexxa.” CW3 made clear that sales of Andexxa were stagnant throughout his/her time at

Portola selling the drug. CW3 reported that Portola had two pricing levels for Andexxa: $25,000

and $50,000 per dose.

        119.    There were approximately 150 hospitals in CW3’s state. S/he concentrated on

hospitals with reported bleeding events. Yet during his/her tenure at Portola, CW3 was able to

sell and get Andexxa stocked at just six hospitals. When asked, CW3 indicated that s/he had

push-back from the hospitals from day one due to the high price of Andexxa. S/he later noted



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      52
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 59 of 246




that “the hospital pharmacists were terrified of [Andexxa], and not from a clinical point; strictly

from a cost point.”

       120.    CW3 maintained that because Portola priced the drug very aggressively, it made it

difficult for some hospitals to purchase. CW3 indicated that many of the hospitals that s/he

called on were small rural hospitals. CW3 and the hospitals that s/he called on believed that

Andexxa was “way too aggressively” priced. According to CW3, many could not afford

Andexxa. CW3 said that because of the high cost, a hospital with 100 beds or less would have to

make a choice between purchasing Andexxa and hiring a staff member. CW3 said, at another

point, that the cost of using Andexxa just three times was the equivalent of hiring a new hospital

staff member for these hospitals.

       121.    CW3 stated that the only hospitals that reordered Andexxa were huge hospitals.

CW3 sold Andexxa to the largest health system in his/her region and they told him/her that they

were going to restrict the use of Andexxa to their two flagship hospitals. Smaller hospitals in

CW3’s state were not buying Andexxa and patients in those hospitals that would appear to

benefit specifically from Andexxa were “life-flighted” to the appropriate facility that had

Andexxa on stock.

       122.    CW3 said that the drug Kcentra was another anticoagulant reversal drug and is

priced between $7,000 and $8,000 per dose. CW3 said that this is a cheaper alternative than

Andexxa for many hospitals.

       123.    In fact, CW3 hosted a speaker event in June 2018 for the Hospital Pharmacy

Society. The event was attended by 55 hospital pharmacists. Portola paid an honorarium to a

noted professor of pharmacology and clinical specialist to speak about the benefits of Andexxa.

During this speaking event, the speaker spoke very favorably about Andexxa from a clinical



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       53
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 60 of 246




perspective. At the end of his presentation, however, he told the room full of hospital

pharmacists that he would never use Andexxa because it cost too much and that “I am going to

use Kcentra.”

       124.     CW3 said that during a “one on one” meeting with his/her boss, an Area Business

Director, they discussed the high cost of Andexxa and that the price of the drug was prohibitive.

CW3 said s/he suggested that the Company should consider lowering the price. According to

CW3, the Area Business Director’s response was that the Company could not lower the price

because it would cause the stock price to go down and drive away venture capital.

       Confidential Witness No. 4

       125.     CW4 was a Thrombosis Area Manager at Portola focusing on an area in Great

Lakes region of the United States from February 2019 through the end of the Class Period. CW4

said that s/he joined Portola after the FDA approved production of the 200 mg dosage of

Andexxa (Gen 2).

       126.     CW4 said s/he was only able to sell Andexxa to one hospital while with Portola.

CW4 explained that the price of Andexxa was a shock to people. CW4 reported that the cost

was a shock to many pharmacy directors, and it was the reasons for slow sales. CW4 said that

the drug was anticipated for a few years and was believed to effective. But when Andexxa was

compared to the price of Kcentra, pharmacists were shocked at the price difference.

       127.     CW4 reports that sales of Andexxa were slow throughout the time that s/he

worked at Portola and sold Andexxa. During his/her time at Portola, s/he sold a total of 20-25

boxes of Andexxa, almost exclusively—if not exclusively—to a single account. Despite cost

being an issue, CW4 reports that s/he participated in Portola national sales calls, which s/he




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      54
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 61 of 246




described as “rah rah” sessions. CW4 also reports attending a companywide national sales

meeting in San Francisco.

       128.    Despite the difficulty with sales due to the cost of the drug, CW4 reports that s/he

competed with two other salespeople also based in his/her state who overlapped with his/her

sales area. CW4 covered a major metropolitan area and its immediate suburbs. There were 12 to

15 hospitals in his/her sales area, but s/he only called on 5 or 6. While two directly competed

with him/her, there were seven salespeople in his/her state.

       129.    CW4 reported that sometime in 2019, an article was written by three pharmacists

that provided hospital pharmacy directors with information to push back on ordering Andexxa.45

Prior to this, CW4 believed hospitals were worried about being sued if a patient died following a

severe bleed and it did not carry Andexxa. According to CW4, this article provided information

many used to question carrying Andexxa at such a high cost. CW4 further stated that following

the publication of this article, hospitals began to conduct their own Drug Usage Evaluation and

many determined Andexxa was too expensive to carry when a cheaper alternative such as

Kcentra was available.

       130.    CW4 states that s/he believed that Portola’s management was aware of how the

article was being used against Andexxa, but they did not change Portola’s marketing strategy or

consider lowering the price. CW4 said that the Company’s sales force always pushed to lower

the price but was told the price is the price. CW4 did discuss the price issue with his/her

supervisor.




45
   CW4 appears to be referencing Harry Peled, Nhu Quyen Dau & Helen Lau, Key Points to
Consider When Evaluating Andexxa for Formulary Addition, Neurocritical Care (Oct. 22, 2019),
https://link.springer.com/article/10.1007/s12028-019-00866-6.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       55
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 62 of 246




        131.    CW4 said that the high cost of Andexxa put a strain on pharmacy budgets. CW4

explained that Andexxa—classified by the FDA as an “orphan” drug—was an inpatient drug that

was paid for by the hospital. By contrast, orphan drugs generally are administered as outpatient

drugs, the cost of which are often absorbed in part by third parties. CW4 reported that because

Andexxa was an in-patient drug that comes out of the hospital pharmacy’s budget, it caused

hospitals to put strict procedures in place for when and how to allow the drug’s use.

        132.    According to CW4, Andexxa was utilized for severe bleeds resulting from Xarelto

or Eliquis and had to be administered within 18 hours of the event. CW4 explained that even

though many patients receive Xarelto and Eliquis, Andexxa was an orphan drug because of the

limitations on its use and the minimal off-label indications. CW4 said that it was this limited

number of possible patients that allowed Andexxa to be classified as an orphan drug. CW4

explained that in this way Andexxa was different from other orphan drugs: with others, one is

generally aware of the number of patients with the rare indications (and, presumably, which

specialist treats them).

        133.    CW4 reports that s/he was not familiar with Portola’s return policy, but that s/he

believed that the policy allowed for return of partially used doses if the patient had died before it

was used. CW4 describes the return policy as basically an exchange policy.

        Confidential Witness No. 5

        134.    CW5 was employed as a Thrombosis Area Manager for Portola focusing on an

area in the Great Lakes region of the United States from February 2019 through March 2020.

CW5 said that s/he was responsible for sales of Andexxa within a particular state and reported to

the Regional Business Director.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        56
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 63 of 246




       135.    CW5 stated that sales areas were determined by Zip Code. CW5 had no

recollection of how many hospitals were in his/her region, but s/he said that s/he would have

focused on Tier 1 hospitals. While s/he does not recall how many hospitals s/he approached,

s/he ultimately had six (6) accounts that s/he covered.

       136.    According to CW5, Andexxa was a “niche” drug. CW5 said the indications for

Andexxa are limited only to life-threating bleeds for patients being treated with Eliquis or

Xarelto; although many patients are treated with these drugs, few have life-threating bleeds.

       137.    CW5 said Andexxa was very expensive. CW5 said that, from his/her perspective,

the Portola sales force frequently advised management that the cost of the drug was hindering

sales. According to CW5, the response from management was that the price was not going to be

reduced. CW5 reported that those sales of Andexxa were not increasing in 2019. Based on

his/her own observations and discussions with sales reps, CW5 reported that the rate of sales

were not increasing during 2019. CW5 further reported that while the sales numbers were

steady, some hospitals were stocking up but did little reordering.

       138.    In line with statements by CW3 and CW4, CW5 said that the biggest issues

Portola had concerning Andexxa usage was the cost of the drug combined with the off-label use

of Kcentra.

       139.    Implying that pharmacies were making the purchasing decisions, similar to

statements made by or implications raised by CW3 and CW4, CW5 said that doctors liked

Andexxa but were often told by pharmacy directors that it was not available or that its use was

restricted and that Kcentra was the only available treatment on the formulary. CW5 said that

pharmacy directors at many hospitals have the power to override a doctor’s order. CW5 said that




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       57
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 64 of 246




“all” of his/her accounts placed restrictions on the use of Andexxa due to its cost (and not due to

the effectiveness of the drug).

       140.    CW5 reported that the Company knew that cost was hindering sales. For

example, CW5 “always” informed his/her Regional Business Director of the issue. CW5 said

that upper management understood that cost was impacting sales and causing restrictions to be

put in place. There were national sales calls organized by the Vice President of Sales, Randy St.

Laurent (who reported directly to Defendant Koenig) and that Defendant Garland spoke at some.

CW5 says that during these calls, cost as the cause of slow sales and the implementation of

restrictions was “always” discussed. When Garland addressed the issue, he would articulate

value of the drug over the issue with cost.

       141.    CW5 also reported that there was a national sales meeting held in San Francisco.

CW5 recalls that Defendant Garland spoke there, who again articulated value over cost. VP of

Sales Randy St. Laurent also spoke there.

       142.    CW5 said that hospitals did not order Andexxa based on the number of patients

treated with Eliquis or Xarelto, but on an estimate of usage. CW5 believes that hospitals made a

cost versus utilization analysis and determined that it was too costly to stock more than 3 to 5

boxes of Andexxa or to reorder additional boxes given that the indications were so limited.

       143.    CW5 said that insurance coverage does not affect a hospital pharmacy

department’s decision about whether to purchase Andexxa. CW5 explained that the expense for

carrying Andexxa comes out of the pharmacy budget, but the reimbursement from Centers for

Medicare and Medicaid Services (“CMS”) or another third party tends to go back to the general

hospital accounts (i.e., that the reimbursement may not get returned to the pharmacy’s budget).




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        58
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 65 of 246




(CW5 reported that s/he believes that the CMS had authorized between 50% and 65% cost

reimbursement for Andexxa.)

       144.    CW5 stated that Portola has a very liberal return policy. CW5 explained that

facilities could exchange Andexxa under three conditions. First, a hospital could return the

dosage if it had expired. Second, a hospital could return the dosage if the patient for whom it

was intended had passed away. And third, a hospital could return Andexxa if they had originally

purchased the low-dose form of Andexxa (100 mg) (originally approved by the FDA) and

wanted the higher dose (200 mg) after the FDA approved the manufacturing of it.

       145.    CW5 explained that the return policy was a way to mitigate risk for smaller

hospitals that took on Andexxa with short shelf-life. Some of CW5’s smaller hospital accounts

had expressed concern about the short shelf-life. According to CW5, many hospitals that

originally ordered the 100 mg dosage returned them to Portola for the larger dosage.

       146.    CW5 heard from other sales reps that beginning in the second half of 2019, there

was an increase in the volume of returns, which s/he described as a large amount of returns of

Andexxa.

       Confidential Witness No. 6

       147.    CW6 was a Thrombosis Area Manager at Portola focusing on an area in the

Rocky Mountain region of the United States from July 2017 until January 2019. His/her territory

consisted of a state in that region, and s/he was the only sales rep responsible for that state. S/he

was initially responsible for selling Portola’s Bevyxxa and then Andexxa.

       148.     CW6 stated that s/he was working at Portola when Andexxa was originally

launched. Prior to the launch of Andexxa, the Company was very quiet about how they intended

to price the drug. When s/he asked about the expected pricing of Andexxa during his/her



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        59
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 66 of 246




interview, CW6 was told that the Company was not allowed to share pricing with him/her. S/he

noted that s/he took the job “blind,” adding: “Many of us came onboard thinking that this was

such an attractive product and a potential blockbuster. As soon as the customers saw the price,

they said that they have lived without it for five or six years and that they could live without it

longer.”

       149.     When the pricing was finally announced, CW6 reports that s/he and the other reps

were “shocked” at how expensively the drug was priced. CW6 says that when Portola

announced that they were going to sell Andexxa for between $25,000 to $50,000, there was

shock and disbelief—at first from the sales reps, and then from the hospitals that they called on.

CW6 said that s/he called on approximately 40 hospitals, and that 90% responded with a “flat-

out ‘no.’”

       150.     CW6 says that s/he sold the drug to two Level I trauma centers with large bed

capacity in his/her district. Yet, CW6 says, these trauma centers pushed back on the pricing of

Andexxa and restricted the drug’s use.

       151.     CW6 noted that having two large accounts purchasing Andexxa was more than

what the other sales reps were able to achieve. Many other hospitals refused to add Andexxa to

their formularies because of its high price. These hospitals told CW6 that they have learned to

manage bleeding with these patients, and they have strategies that have been working—that if

Andexxa was priced differently, they would it add to their formularies. S/he added that Andexxa

was an “extremely tough sell.”

       152.     CW6 stated that there were issues trying to sell Andexxa throughout the time s/he

was doing so until s/he left. S/he reported that when it first launched, Andexxa was almost




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           60
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 67 of 246




impossible to sell due to its shockingly high price. Feedback from potential customers

throughout that entire time was not positive. Most hospitals pushed back on price.

       153.    CW6 stated that management knew about the difficulty the price was causing

salespeople. First, CW6 explained that sales information was tracked through CRM software

provided by Salesforce. CW6 explained that all management had access to it and, based on

his/her experience in the industry, they “absolutely” tracked sales number daily, if not hourly.

       154.    Second, CW6 indicated that the high price of Andexxa was “absolutely”

discussed at sales meetings. S/he commented, “There wasn’t one single meeting where this was

not discussed.” CW6 stated that Portola was such a small company and that everyone was

connected, so it would be impossible for the CEO and CFO to assert that they were unaware that

sales of Andexxa were “nonexistent because of its egregious pricing.”

       155.    CW6 stated that s/he attended four sales meetings a year, some district meetings

and some national meetings. These meetings were generally held in a hotel in San Francisco

near Portola’s headquarters. The executives at these meetings always asked, “Where is our take?

What are the customers saying? What are the issues?” S/he indicated that everyone knew what

the feedback was from the customers. CW6 explained that there were open discussions about

issues, particularly the cost. S/he and other sales reps had discussions with managers, and s/he

believes that the managers shared those concerns with the executive management. During

breakout sessions by region, cost was a big concern. CW6 reported that sales reps were asked

“what we were hearing [about cost] and how did we respond to the customers.”

       156.    CW6 recalled reporting to management at the end of 2018 that hospitals balked at

the high price of Andexxa. S/he had started selling Andexxa in May 2018 and had been part of a

separate sales group and visited clients between May and June 2018. The feedback that his/her



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        61
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 68 of 246




group had received from the hospitals was that Andexxa was too expensive. S/he then attended

two meetings at the end of 2018 where the Company wanted the feedback from these hospitals

and reasons for why Andexxa was not on their formulary. It was at that point that CW6

responded as reported.

       157.    CW6 stated that s/he understands that Portola was “absolutely” struggling to sell

Andexxa in the period leading up to its August 2019 Offering. S/he noted that s/he started

speaking to customers about Andexxa in May 2018.

       158.    CW6 reports that Andexxa clients were told that if their order was fulfilled, they

may receive some short-dated product. S/he did not believe that Portola discounted the short-

dated product. CW6 stated that Portola offered to replenish any short-dated product that was not

used within the specified shelf life.

       159.    CW6 reports that s/he did not have a lot of returns in his/her territory. S/he left in

January 2019 [which was soon after the ESP program ended and just as broader

commercialization was starting up]. However, s/he heard about returns accelerating after s/he

left Portola; s/he heard from “a lot of people across the country that there were large health

systems that were returning Andexxa.” These returns happened before Q4 2019.

       160.    Prior to selling Andexxa, CW6 was first tasked with selling Portola’s predecessor

drug Bevyxxa, an oral anticoagulant. S/he stated that Bevyxxa was approved by the FDA for

venous thrombosis prevention. However, according to CW6, the rollout of Bevyxxa was a

“disaster.” CW6 indicated that Portola should never have launched Bevyxxa based on the data

that they had at the time. S/he noted that it was a great molecule that had very little data to

support it. S/he explained that Bevyxxa had just one study which did not meet its primary

endpoint, yet the product was still FDA approved. The data was good enough that the FDA



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        62
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 69 of 246




thought that there was an “unmet clinical need.” CW6 reported that even sites (presumably ones

that s/he was working with) that had done the trials and had put the product in formulary never

ordered it. S/he added: “It was a disaster and a terrible launch. It was a storm right before the

Andexxa launch.”

       Confidential Witness No. 7

       161.    CW7 is the Clinical Specialist Formulary Management and Drug Information

Coordinator at a healthcare system in the Southeast region of the United States. CW7 has been

in this position since October 2018.

       162.    CW7 said that s/he was the individual that brought Andexxa to the system. CW7

said that in October 2018, s/he presented Andexxa to the P&T Committee and it was added to the

hospital system formulary. CW7 noted that while the data presented in the clinical trial was

“flimsy,” it was felt that it was irresponsible to not carry the drug while prescribing Xarelto or

Eliquis. The data was “flimsy” because the study lacked the use of a placebo. CW7 reported

that s/he does not believe that Andexxa is ineffective, but only appropriate for certain

indications. It is not a “miracle drug.”

       163.    CW7 said that the system has restricted the use of Andexxa to only

life-threatening intercranial bleeding for patients being treated with Xarelto or Eliquis. It is

CW7’s understanding that this is consistent with how hospitals throughout the country are

utilizing Andexxa.

       164.    According to CW7, this decision was based on the clinical study data published in

the New England Journal of Medicine. CW7 said that although the cost of Andexxa was high, it

was not the reason for the restrictions. The restrictions were based on the data concerning

Andexxa’s effectiveness. CW7 said that while Andexxa is an effective treatment, it is not a cure



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          63
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 70 of 246




for the causes of the bleeding event. CW7 reports that Andexxa has a short half-life of 1 hour

(the time a drug’s presence in the body to be reduced by 50%) and is only effective for 3 hours—

that Andexxa provided a “drug holiday” for Xarelto and Eliquis by pausing their effects.

However:

               a.     CW7 reports that after the dosage of Andexxa leaves the patient’s system

                      3 hours later, the anticoagulation re-starts.

               b.     CW7 also said that this time period should be enough for clotting to take

                      place.

               c.     CW7 further noted that if clotting had not occurred, it is not known if

                      “redosing” with Andexxa is indicated. There is no data on that.

       165.    CW7 said that it is not good for the patient, the hospital, or society to spend

$50,000 for a treatment that would not alter the outcome of the patient’s condition. CW7 stated

that it is not always popular to make decisions about whether to carry a drug based on cost, but it

is necessary. Medication costs are always involved in decision-making for formularies, where

hospitals operate on a 2% profit margin, making cost important. If the medication was a “slam

dunk” and always worked, it would be on the formulary. But with Andexxa, the clinical data

showed that Kcentra was as effective in treating GI bleeding, and it was cheaper. If Andexxa

had been cheaper, it would have gotten more usage.

       166.    CW7 said that the system only stocks one high dose and one low dose of Andexxa

because the usage is so limited. CW7 said that the hospital system only authorizes Andexxa’s

use for intercranial bleeding, which is normally accompanied by a stroke. These events have

high mortality rates even if the bleeding is stopped. According to CW7, doctors might not use

Andexxa in every situation where it is indicated. CW7 said that if treatment with Andexxa



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      64
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 71 of 246




would not ultimately save the patient’s life, it would probably not be used. CW7 also said that a

doctor is more likely to use Andexxa on an otherwise young and healthy patient where the

outcome is more certain.

       167.    In line with comments by CW3, CW4, and CW5 about hospitals using the less

costly Kcentra in place of Andexxa, CW7 noted that the data on the use of Kcentra indicated it

was as effective in many of the same situations as Andexxa.

       168.    CW7 said that s/he believes Portola is aware of how hospitals are using Andexxa.

According to CW7, s/he has told the Portola sales reps covering the system what restrictions the

hospital system put in place on Andexxa. CW7 said Portola salespeople would try to advocate

for getting the restrictions expanded to include other indications, such GI bleeding.

       169.    CW7 attributed the early rise of Andexxa sales to hospitals “stocking up” on the

drug. CW7 suggested that the drop in sales occurred because hospitals strictly limit the use of

Andexxa and do not reorder.

       Confidential Witness No. 8

       170.    CW8 is the Team Leader, Ambulatory Care, Emergency Department, and a

member of the cardiology team for a large regional healthcare system in the Southeast region of

the United States. CW8, with a PharmD degree, specializes in anticoagulation and

investigational drug studies.

       171.    CW8 said that for at least the last 6 to 7 years since the anticoagulants Xarelto and

Eliquis have been available, hospitals have treated life-threatening bleeding events without the

need for Andexxa. CW8 said that his/her hospital system has Andexxa on its formulary but

restricts its usage to only life-threatening events involving intercranial bleeding. CW8 said that

throughout the entire hospital system, Andexxa had been used less than half a dozen times.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        65
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 72 of 246




       172.    CW8 said that Andexxa does not stop the cause of the bleeding, but only binds or

pauses the anticoagulant. The underlying cause of the bleeding is not affected, and when the

binding wears off, the bleeding can restart.

       173.    CW8 said that the decision to restrict Andexxa’s use is based on the cost versus

benefit and the data presented in Portola’s clinical trials. According to CW8, the data supporting

use of Andexxa for GI bleeding was not enough to support its use for this indication.

       174.    Discussing the use of other treatments in place of Andexxa, CW8 said that the

cost of Andexxa—$20,000 to $50,000, depending on the dosage—is a factor when evaluating

cost versus benefit. CW8 explained that treatments such as Kcentra and Feiba46 have been used

in the past and have been shown to be effective for less cost. CW8 said that the cost of Andexxa

was not the only factor, however, and that the past treatment and clinical data supported using

the other treatments. CW8 explained the cost would prohibit using Andexxa for a routine

application such as during elective surgery or to stop a nosebleed. CW8 noted that, in light of

some of those factors (and having previously noted that the data did not support use for GI

bleeds), s/he would say that Andexxa was not broadly utilized. CW8 stated that s/he believes

that most hospitals have similar restrictions on Andexxa.

       175.    CW8 said Portola was aware that hospitals were restricting the use of Andexxa.

According to CW8, Portola conducted an additional study of Andexxa. CW8 said that the results

of the study were presented at the American Society of Hospital Pharmacists convention in




46
  Feiba is an activated prothrombin complex concentrate (“aPCC”) which has been used for the
same indications as Andexxa. It costs around $5,000. See Marina Haque, Michael Gratson, Jodi
Woerle, Fitz Tavernier Jr., Beginning to Understand the Cost-effectiveness of Andexxa,
Georgetown Medical Review (May 9, 2019), https://gmr.scholasticahq.com/article/7777-
beginning-to-understand-the-cost-effectiveness-of-andexxa.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       66
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 73 of 246




December 2019 in Las Vegas, Nevada. CW8 said that, in his/her opinion, the study was weak

and still not convincing enough to change the Andexxa restrictions.

       176.    CW8 said that in March 2020, during the virtual conference of the American

College of Cardiology, s/he told the Portola representatives that the hospital system would

continue to restrict Andexxa use and would not authorize it use for other types of indications

such as GI bleeding.

       177.    CW8 said that while s/he does not have much information on Portola’s return

policy for Andexxa, s/he believes that it is generous and that returns may be allowed 30 days

prior the expiration date.

       Confidential Witness No. 9

       178.    CW9 is currently the Director of Pharmacy (and was previously the Assistant

Director of Pharmacy) at a large hospital in the Great Lakes region of the United States since

April 2013.

       179.    CW9 said that his/her team determined that the cost of Andexxa was too high

when the benefits are compared with other medications. CW9 said that other PCC treatments

such as Kcentra and Feiba are effective for significantly less cost. CW9 said that the cost versus

benefit analysis was the only reason Andexxa is not on his/her hospital’s formulary. CW9 said

that there are no issues with the effectiveness of Andexxa; rather, it was determined to be too

costly to carry when compared with other treatments.

       180.    CW9 said that s/he knows that his/her team communicated the cost issue directly

to officials at Portola. CW9 said that it was his/her opinion that Portola knows that the issue

with Andexxa is cost, and not efficacy.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       67
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 74 of 246




       181.    CW9 explained that most hospitals in his/her hospital’s peer group have made the

same determination concerning Andexxa—that it is too costly when compared with other

treatments. Although s/he does not work in a small rural hospital or area, CW9 stated that s/he

believes that Andexxa is carried by smaller and rural hospitals.

       182.    CW9 noted that it is possible that, by carrying Andexxa, a hospital pharmacy may

be unable to hire a technician or otherwise fill a vacant position.

       183.    CW9 explained that Andexxa is a drug that would come out of the hospital

pharmacy’s budget, and that third-party reimbursements do not affect the cost to the pharmacy

department. CW9 explained that this is because Andexxa is an inpatient diagnostic-related

group, or “DRG,” medication. CW9 said that s/he thought, but was not sure, that the CMS had

approved a New Technology Add-On Payment (“NTAP”) for Andexxa, but s/he did know how

much it was. CW9 said that the NTAP would not have changed the cost versus benefit

determination for his/her hospital.

       Confidential Witness No. 10

       184.    CW10 has been the Director of Pharmacy Services at a regional hospital in the

Southeast region of the United States since January 2019.

       185.    CW10 reports that the hospital’s Chief Clinical Officer (“CCO”) was tasked with

approving the inclusion of any drug over a certain cost on his/her hospital’s formulary.

       186.    CW10 stated that s/he was familiar with Andexxa and explained that it was

indicated for the reversal of anticoagulation and was generally used in rare circumstances due to

life-threatening or uncontrolled bleeding. A proposal was made to add it his/her hospital’s

formulary, but it was denied by the hospital’s CCO.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       68
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 75 of 246




        187.    CW10 reported that the emergency room (“ER”) physician group reviewed the

formulary in January 2019 and asked for 5 drugs to be added to it, including Andexxa. The

group’s proposal was to have at least a couple of doses of Andexxa on hand in the ER.

        188.    CW10 stated that all the drugs on the ER physician group’s list were approved

except for Andexxa. CW10 said that the CCO told the group that the cost of Andexxa was too

prohibitive to carry. S/he added that the CCO had said that there was no justification for

Andexxa’s pricing when they could try other things.

        189.    CW10 reported that the CCO told the ER physician group that if they had a

patient that was critical and needed Andexxa, then the patient should be immediately transferred

by ambulance to a larger hospital within the area that carried Andexxa. CW10 said that the CCO

further said that other drugs that were cheaper than Andexxa could be used, such as Kcentra.

        Confidential Witness No. 11

        190.    CW11 has been the Director of Pharmacy Services at a metropolitan hospital in

the Southeast region of the United States since 2003.

        191.    CW11 stated that the reason Andexxa was kept off the hospital’s formulary was

its high cost. The hospital found a cheaper, reasonable alternative in Feiba.

        192.    CW11 stated that Andexxa went through a complete P&T Committee review

sometime in 2018. S/he stated that, in addition to the P&T Committee review, the medical staff

also agreed with the decision to select Feiba over Andexxa because of cost.

        193.    CW11 stated that s/he believes that many other hospitals in his/her state made a

similar choice as his/her facility.

        194.    CW11 believes that Portola knew that the cost of Andexxa was the reason the

drug was not put on the hospital’s formulary.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        69
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 76 of 246




       Confidential Witness No. 12

       195.    CW12 was an employee in support position at Portola’s San Francisco

headquarters from prior to the Class Period through July 2020. S/he provided support to both the

Commercial Sales Division and the Medical Affairs Division.

       196.    CW12 stated that his/her impression of defendant Garland upon his hiring as CEO

in late 2018 was that he was brought to Portola to sell the Company— it was a ‘vibe’ s/he and

others had. While the prior CEO, William Lis, retired in 2018 (soon after the failed Bevyxxa

launch), it was understood that he had been fired. CW12 said that the impression s/he and others

had was that Lis did not want to sell the Company and that was why he was removed. CW12

said this was discussed with in the lunchroom as casual conversation with members of the sales

team and others. According to CW12, no one trusted Garland.

       197.    CW12 stated that s/he was aware that the sales of Andexxa were not going well,

although s/he did not have access to actual sales numbers. S/he obtained information from

“lunchroom” conversation with people in the Sales Division.

       198.    CW12 stated that “town hall” meetings were generally held after quarterly analyst

calls and announcements, and were led by Garland and others. Garland was accompanied by

other members of the senior executive team, including Defendant Dier. They were held in the

San Francisco headquarters with conference lines open for those calling in from other locations.

CW12 stated that during “many town hall meetings,” slow Andexxa sales were discussed as was

the high price of the drug, which was said to be hindering sales. CW12 stated that Defendant

Garland “danced around” those issues and did not address them directly. CW12 stated that when

Defendant Garland spoke, many in the Sales Division just “rolled their eyes,” not trusting what

Defendant Garland was saying.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     70
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 77 of 246




        199.    CW12 stated that in the Spring of 2019, s/he believes that sales had “come down.”

CW12 recalls lunchroom conversations with sales staff, and they were asking why sales were not

going well. S/he said that they seemed frustrated by the slow sales.

        200.    CW12 said that the Sales Division felt that they did not get enough support from

the “executive team” concerning the price of Andexxa. CW12 said that sales personnel new that

the price of Andexxa was affecting sales.

        201.    CW12 said that, at a town hall meeting held after the news of Portola’s

acquisition by Alexion, Garland was asked why the Company was sold for so little. According

to CW12, Garland responded that the Company hired a firm to do a valuation of the Company

and they participated in the sale.

        Confidential Witness No. 13

        202.    CW13 has been the Director of Pharmacy Services at a small, rural community

hospital in the Northeast region of the United States since April 2017.

        203.    CW13’s hospital has had Andexxa on its formulary since October 2019 and has

used it 3 times. Andexxa went through a P&T Committee review and was recommend for the

formulary. According to CW13, the CEO’s approval was required because of the high cost of

Andexxa. CW13 explained that it was thought that if the hospital did not include Andexxa on its

formulary, it could be exposed to liability.

        204.    CW13 stated that the hospital limits the use of Andexxa to patients with

intercranial hemorrhaging that are being treated with Xarelto or Eliquis. CW13 said that the

hospital would not normally use Andexxa to treat a GI life threating bleeding event. CW13

states that cost is the sole reason for that decision.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    71
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 78 of 246




       205.    CW13 stated that his/her small, rural hospital is not equipped to treat serious life-

threatening bleeding events. In those situations, patients have to be flown out. CW13 stated that

although his/her hospital carries Andexxa, the nearest hospitals that would receive critical

patients do not carry Andexxa and may not take patients that have already received it. S/he

believes those hospitals do not carry Andexxa because of the cost.

       206.    CW13 stated that s/he and others at his/her hospital pressed the Portola sales

representative to get the price of Andexxa lowered, and that representative said that s/he would

do his/her best to get the price lowered.

       207.    CW13 stated that his/her hospital is trying to return expired Andexxa to Portola,

but Portola has not been responding and s/he wonders if it has to do with issues with the

Company’s return reserves.

       F.      Portola’s Revenue Recognition Policies and Applicable GAAP
       208.    As a registrant with the SEC, Portola was responsible for issuing and fairly

presenting its consolidated financial statements in accordance with U.S. GAAP and SEC Rules.

In this regard, SEC Regulation S-X (17 C.F.R. § 210.4-01) provides that: “Financial statements

filed with the [SEC] which are not prepared in accordance with [GAAP] will be presumed to be

misleading or inaccurate.” 17 C.F.R. § 210.4-01(a)(1).47

       209.    U.S. GAAP is the set of conventions, rules, and procedures, which constitute the

professional standards of the accounting profession. During the Class Period, authoritative

U.S. GAAP were promulgated by the Financial Accounting Standards Board (“FASB”) and

contained within the FASB’s Accounting Standards Codification (“ASC”). U.S. GAAP brings




47
 Portola operates on a calendar year, starting its fiscal year on January 1 and ending it on
December 31.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       72
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 79 of 246




consistency, conformity and, over time, comparability to financial reporting. It includes not only

broad guidelines of general application, but also detailed practices and procedures. Those

conventions, rules, and procedures provide a standard by which to measure financial

presentations.48

       210.     U.S. GAAP is established in recognition of the following financial reporting

objectives:49

                a.     To “provide financial information about the reporting entity that is

                       useful to existing and potential investors, lenders, and other

                       creditors in making decisions about providing resources to the

                       entity” (¶OB2);

                b.     To provide “information about the financial position of a reporting

                       entity, which is information about the entity’s economic resources

                       and the claims against the reporting entity” (¶OB12);

                c.     To “provide information about the effects of transactions and other

                       events that change a reporting entity’s economic resources and

                       claims” (¶OB12);

                d.     To provide “information that is useful in making economic



48
  Management is responsible for preparing financial statements that conform to GAAP. See for
example, professional standards adopted by the Public Company Accounting Oversight Board
(“PCAOB”), PCAOB Auditing Standards (“AS”) 1001: Responsibilities and Functions of the
Independent Auditor.
49
   See Statement of Financial Accounting Concepts No. 8, Conceptual Framework for Financial
Reporting – Chapter 1, The Objective of General Purpose Financial Reporting, and Chapter 3,
Qualitative Characteristics of Useful Financial Information (A Replacement of FASB Concepts
Statements No. 1 and No. 2), Financial Accounting Standards Board (Sept. 2010),
https://www.fasb.org/resources/ccurl/515/412/Concepts%20Statement%20No%208.pdf
(“Concepts Statement No. 8”), at ¶¶OB2, QB12, BC1.24, QC6.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    73
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 80 of 246




                        decisions, … [which] would also be helpful in assessing how

                        management has fulfilled its stewardship responsibility”

                        (¶BC1.24); and

                e.      To provide “relevant financial information [that] is capable of

                        making a difference in the decisions made by users” (¶QC6).

         211.   The underlying conceptual framework from which U.S. GAAP is derived

recognizes that financial information should faithfully represent the phenomena that it purports

to represent. Faithful representation means that financial information represents the substance of

an economic phenomenon rather than merely representing its legal form. Representing a legal

form that differs from the economic substance of the underlying economic phenomenon cannot

result in a faithful representation. To constitute a perfectly faithful representation, the

representation must be complete, neutral, and free from error.

         212.   As set forth in FASB Concepts Statement No. 8, one of the fundamental

objectives of financial reporting is to provide useful financial information to existing and

potential investors, lenders, and other creditors in making decisions about providing resources to

the entity, including information concerning an entity’s financial performance during the period

being presented. Concepts Statement No. 8, ¶¶OB2, QC4, QC12 and QC15, state:50

         OB2. The objective of general purpose financial reporting is to provide financial
         information about the reporting entity that is useful to existing and potential
         investors, lenders, and other creditors in making decisions about providing
         resources to the entity. Those decisions involve buying, selling, or holding equity
         and debt instruments and providing or settling loans and other forms of credit.

                                                 ***




50
     Id. at ¶¶OB2, QC4, QC12, QC15 (footnotes omitted).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     74
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 81 of 246




         QC4. If financial information is to be useful, it must be relevant and faithfully
         represent what it purports to represent. The usefulness of financial information is
         enhanced if it is comparable, verifiable, timely, and understandable.

                                                 ***

         QC12. … To be useful, financial information not only must represent relevant
         phenomena, but it also must faithfully represent the phenomena that it purports to
         represent. To be a perfectly faithful representation, a depiction would have three
         characteristics. It would be complete, neutral, and free from error. Of course,
         perfection is seldom, if ever, achievable. The Board’s objective is to maximize
         those qualities to the extent possible.

                                                 ***

         QC15. Faithful representation does not mean accurate in all respects. Free from
         error means there are no errors or omissions in the description of the
         phenomenon, and the process used to produce the reported information has been
         selected and applied with no errors in the process. In this context, free from error
         does not mean perfectly accurate in all respects. For example, an estimate of an
         unobservable price or value cannot be determined to be accurate or inaccurate.
         However, a representation of that estimate can be faithful if the amount is
         described clearly and accurately as being an estimate, the nature and limitations of
         the estimating process are explained, and no errors have been made in selecting
         and applying an appropriate process for developing the estimate.

         213.   Under GAAP, a misstatement or omission is material if there is “a substantial

likelihood that a reasonable person would consider it important.”51 Evaluating the importance of

a misstatement or omission requires that materiality be evaluated using the following two lenses:

(1) is the misstatement or omission quantitatively important; and (2) is the misstatement or

omission qualitatively important.52

         214.   Quantitatively, GAAP acknowledges the practice of applying a “rule of thumb”

threshold (e.g., 5% of an item) to provide a “preliminary” basis for evaluating materiality.

ASC 250-10-S99 notes for example:53

         The use of a percentage as a numerical threshold, such as 5%, may provide
         the basis for a preliminary assumption that – without considering all relevant


51
     ASC 250-10-S99-1.
52
     ASC 250-10-S99-1.
53
     ASC 250-10-S99-1.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     75
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 82 of 246




       circumstances – a deviation of less than the specified percentage with respect to
       a particular item on the registrant’s financial statements is unlikely to be material.
       The staff has no objection to such a “rule of thumb” as an initial step in assessing
       materiality. But quantifying, in percentage terms, the magnitude of a
       misstatement is only the beginning of an analysis of materiality; it cannot
       appropriately be used as a substitute for a full analysis of all relevant
       considerations. … Evaluation of materiality requires a registrant and its auditor to
       consider all the relevant circumstances, and the staff believes that there are
       numerous circumstances in which misstatements below 5% could well be
       material.

       215.   Qualitative factors are also evaluated in determining whether a misstatement is

material. In this regard, qualitative factors can render misstatements less than the

quantitative 5% benchmark material. Certain factors explicitly referenced for consideration

and listed at ASC 250-10-S99 include the following relevant considerations:

                     “whether the misstatement concerns a segment or other portion of
                      the registrant’s business that has been identified as playing a
                      significant role in the registrant’s operations and profitability”;

                     “whether the misstatement hides a failure to meet analysts’
                      consensus expectations for the enterprise”; and

                     “whether the misstatement has the effect of increasing
                      management’s compensation –for example, by satisfying
                      requirements for the award of bonuses or other forms of incentive
                      compensation.”

       216.   The SEC established the following explicit disclosure requirements set forth in

Item 303 of Regulation S-K, Management’s Discussion and Analysis of Financial Condition and

Results of Operations:54

              a.      Describe any unusual or infrequent events or transactions or any

                      significant economic changes that materially affected the amount

                      of reported income from continuing operations and, in each case,



54
  17 C.F.R. § 229.303(a)(3)(i)-(iii). See also Commission Guidance Regarding Management’s
Discussion and Analysis of Financial Condition and Results of Operations, SEC Release No. 33-
8350, 68 Fed. Reg. 75056-01 (Dec. 29, 2003).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     76
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 83 of 246




                       indicate the extent to which income was so affected. In addition,

                       describe any other significant components of revenues or expenses

                       that, in the registrant’s judgment, should be described in order to

                       understand the registrant’s results of operations.

               b.      Describe any known trends or uncertainties that have had or that

                       the registrant reasonably expects will have a material favorable or

                       unfavorable impact on net sales or revenues or income from

                       continuing operations. If the registrant knows of events that will

                       cause a material change in the relationship between costs and

                       revenues (such as known future increases in costs of labor or

                       materials or price increases or inventory adjustments), the change

                       in the relationship shall be disclosed.

               c.      To the extent that the financial statements disclose material

                       increases in net sales or revenues, provide a narrative discussion of

                       the extent to which such increases are attributable to increases in

                       prices or to increases in the volume or amount of goods or services

                       being sold or to the introduction of new products or services.

The SEC rule states that the disclosures are “mandatory” where there is “a known trend or

uncertainty that is reasonably likely to have a material effect on the registrant’s financial

condition or results of operations.”55




55
  See Commission Statement About Management’s Discussion and Analysis of Financial
Condition and Results of Operations, SEC Release No. 33-8056, 67 Fed. Reg. 3746-02 (Jan. 25,
2002).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     77
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 84 of 246




         217.   As detailed below, during the Class Period, Portola repeatedly assured investors

that the Company’s consolidated financial statements as filed with the SEC were fairly presented

in accordance with U.S. GAAP.

         218.   In its FY 2018 Form 10-K, the Company set forth its revenue recognition policy

(“Revenue Recognition Policy”) as follows:56

         Revenue recognition

         On January 1, 2018, we adopted Accounting Standards Codification (“ASC”),
         Topic 606 (ASC 606), Revenue from Contracts with Customers, using the
         modified retrospective method to all contracts that were not completed as of
         January 1, 2018. We recognized the cumulative effect of applying the new
         revenue standard as an adjustment to the opening balance of accumulated
         deficit at the beginning of 2018. The results for our reporting periods
         beginning on and after January 1, 2018 are presented under ASC 606, while
         prior period amounts are not adjusted and continue to be reported under the
         accounting standards in effect for the prior period.

         Pursuant to ASC 606, we recognize revenue when our customer obtains control of
         promised goods or services, in an amount that reflects the consideration that we
         expect to receive in exchange for those goods or services. To determine revenue
         recognition for arrangements that we determine are within the scope of ASC 606,
         we perform the following five steps: (i) identify the contract(s) with a customer;
         (ii) identify the performance obligations in the contract; (iii) determine the
         transaction price; (iv) allocate the transaction price to the performance obligations
         in the contract; and (v) recognize revenue when (or as) we satisfy a performance
         obligation. We only apply the five-step model to contracts when it is probable
         that we will collect the consideration we are entitled to in exchange for the goods
         or services we transfer to the customer. At contract inception, once the contract is
         determined to be within the scope of ASC 606, we assess the goods or services
         promised within each contract, determine those that are performance obligations,
         and assess whether each promised good or service is distinct. We then recognize
         as revenue the amount of the transaction price that is allocated to the respective
         performance obligation when (or as) the performance obligation is satisfied.

         Product Revenue, Net

         Our product revenue consists of the U.S. sales of Andexxa, which we began
         shipping to customers in May 2018, and the U.S. sales of Bevyxxa, which we
         began shipping to customers in January 2018. Prior to January 2018 we had no


56
     FY 2018 Form 10-K, at 60-61.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      78
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 85 of 246




      product revenues. We sell Andexxa and Bevyxxa to a limited number of
      specialty distributors and wholesalers in the United States (“Customers”).
      These Customers subsequently resell our products to hospitals, pharmacies and
      long-term care centers. In addition to distribution agreements with Customers,
      we enter into arrangements with group purchasing organizations, indirect
      customers and payors that provide for privately negotiated rebates, chargebacks,
      distribution costs and discounts with respect to the purchase of our products.

      We recognize revenue on product sales when the Customer obtains control of
      our product, which occurs at a point in time (upon delivery). Product
      revenues are recorded net of applicable reserves for variable consideration,
      including discounts and allowances. We expense incremental costs of
      obtaining a contract when incurred, if the expected amortization period of the
      asset that we would have recognized is one year or less. To date, we have not
      incurred any such costs.

      Reserves for Variable Consideration

      Revenues from product sales are recorded at the net sales price (transaction
      price), which includes estimates of variable consideration for which
      reserves are established and which result from discounts, returns,
      chargebacks, rebates, copay assistance and other allowances that are offered
      within contracts between us and our Customers, group purchasing
      organizations, payors and other indirect customers relating to our product
      sales. These reserves as detailed below are based on the amounts earned or to
      be claimed on the related sales and are classified as reductions of accounts
      receivable (if the amount is payable to the Customer) or a current liability (if
      the amount is payable to a party other than a Customer). Where appropriate,
      these estimates take into consideration a range of possible outcomes that are
      probability-weighted in accordance with the expected value method under ASC
      606 for relevant factors. These factors include current contractual and statutory
      requirements, specific known market events and trends, industry data, and/or
      forecasted customer buying and payment patterns. Overall, these reserves reflect
      our best estimates of the amount of consideration to which we are entitled based
      on the terms of the respective underlying contracts.

      The amount of variable consideration that is included in the transaction price
      may be constrained, and is included in the net sales price only to the extent that
      it is probable that a significant reversal in the amount of the cumulative
      revenue recognized will not occur in a future period. Actual amounts of
      consideration ultimately received may differ from our estimates. If actual results
      in the future vary from our estimates, we will adjust these estimates, which
      would affect net product revenue and earnings in the period such variances
      become known.

      Trade Discounts and Allowances: We generally provide Customers with
      discounts which include incentive fees that are explicitly stated in our

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                79
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 86 of 246




       contracts and are recorded as a reduction of revenue in the period the related
       product revenue is recognized. In addition, we compensate our Customers
       and indirect customers for sales order management, data and administrative
       and distribution services. However, we have determined such services
       received to date are not distinct from our sale of products to the Customer and
       therefore a fair market value for these services may not be reasonably
       determined for accounting purposes. Therefore, these payments have been
       recorded as a reduction of revenue within the consolidated statement of
       operations for the year ended December 31, 2018.

       Product Returns: We generally offer Customers a right of return based on the
       product’s expiration date or other market-based factors for product that has
       been purchased from us. We estimate the amount of our product sales that may
       be returned by our Customers and record this estimate as a reduction of
       revenue in the period the related product revenue is recognized. We currently
       estimate product return liabilities using available industry data, our own
       sales information and our visibility into the inventory remaining in the
       distribution channel.

       Chargebacks: Chargebacks are discounts that occur when contracted customers,
       which currently consist primarily of group purchasing organizations, purchase
       directly from our wholesalers at a discounted price. The wholesalers, in turn,
       charge us back the difference between the price initially paid by the wholesaler
       and the discounted price paid to the wholesaler by the healthcare providers.
       These reserves are established in the same period that the related revenue is
       recognized, resulting in a reduction of product revenue and receivables.
       Chargeback amounts are generally determined at the time of resale to the
       qualified healthcare provider by Customers, and We generally issue credits for
       such amounts within a few weeks of the Customer’s notification to us of the
       resale. Reserves for chargebacks consist of (i) credits that we expect to issue for
       units that remain in the distribution channel inventories at each reporting period
       end that we expect will be sold to qualified healthcare providers, and (ii)
       chargebacks that Customers have claimed but for which we have not yet issued a
       credit.

       Payor Rebates: We contract with various private payor organizations,
       primarily insurance companies and pharmacy benefit managers, for the
       payment of rebates with respect to utilization of our products. We estimate
       these rebates and record such estimates in the same period the related revenue
       is recognized, resulting in a reduction of product revenue and the
       establishment of a current liability.

       219.    The FASB issued ASC 606 (Revenue from Contracts with Customers [Topic

606]) on May 28, 2014. ASC 606 sets forth the core principle that an entity recognizes revenue

to depict the transfer of promised goods or services to customers in an amount that reflects the

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        80
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 87 of 246




consideration to which the entity expects to be entitled in exchange for those goods or services.

ASC 606 requires every entity to evaluate every sales agreement in detail in order to recognize

revenue. GAAP permits the recognition of revenue under ASC 606-10-05-4 according to the

following five step process including, for purposes relevant here, Step 3 which requires a

determination of the Transaction price:

          Step 1:    Identify the contract(s) with a customer;

          Step 2:    Identify the performance obligations in the contract;

          Step 3:    Determine the transaction price;

          Step 4:    Allocate the transaction price to the performance obligations in the

                      contract; and

          Step 5:    Recognize revenue when (or as) the entity satisfies a performance

                      obligation.

       220.    ASC 606-10-32-01 through ASC 606-10-32-14 impose additional requirements to

determine the transaction price when rights of return exist. ASC 606-10-32-11 allowed the

Company to recognize net revenues “only to the extent that it is probable that a significant

reversal in the amount of cumulative revenue recognized will not occur when the uncertainty

associated with the variable consideration is subsequently resolved.”

       221.    In assessing this revenue recognition constraint, ASC 606-10-32-12 requires the

consideration of several factors which could increase the likelihood or the magnitude of a

revenue reversal, including the following which are highly relevant here:

               a.     The amount of consideration is highly susceptible to factors

                      outside the entity’s influence. Th[is] … include[s] … a high risk

                      of obsolescence of the promised good or service.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       81
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 88 of 246




               b.     The uncertainty about the amount of consideration is not expected

                      to be resolved for a long period of time.

               c.     The entity’s experience (or other evidence) with similar types of

                      contracts is limited, or that experience (or other evidence) has

                      limited predictive value.

               d.     The entity has a practice of either offering a broad range of price

                      concessions or changing the payment terms and conditions of

                      similar contracts in similar circumstances.

               e.     The contract has a large number and broad range of possible

                      consideration amounts.

       G.      Defendants’ Representations to the Market and Market’s Reaction

               1.     Portola Announces the Broad Commercial Launch of Andexxa

       222.    The Class Period begins on January 8, 2019, when Portola gave an investor

presentation (the Jan. 8, 2019 Conference Call) announcing the broad commercial launch of

Andexxa. The Company reported that following the FDA approval of the second-generation

manufacturing process on December 31, 2018, the Company had officially begun shipping

Andexxa to specialty distributors, which would supply hospitals in the expanded commercial

launch in the United States. Garland told investors about the positive outlook of the broad

commercial launch of Andexxa. Garland reported that since Andexxa first began shipping to

select hospitals at the end of May 2018 through the ESP, Portola had stocked 200 hospitals,

doubling the number of sites that it had begun stocking in the previous quarter. Critically,

Garland also told investors that Portola had seen its reorder rate improve such that the percentage

of accounts that had reordered was at 50% as of December 31, 2018: “What I can say today and

what we said on our Q3 call is that we’re very encouraged with the reorder rate that we’re

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     82
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 89 of 246




seeing, and we believe it’s truly reflective of pull-through demand. Not just stocking, but real

pull-through demand.”

       223.    In addition, Portola’s Vice President of Business Development Jeet Mahal stated

on the Jan. 8, 2019 Conference Call: “[I]n terms of the performance of the [ESP], . . . what we

have seen and I think we’re encouraged by, is what we expect, which is a time frame for these

hospitals who want their stock to get activated, and that can range 3 or 4, 5, 6 months, really

depends on the institution. Many of the earliest institutions were the largest academic centers, so

they have a lot of processes and protocols. But once they get going, they get going on a regular

basis, and that’s what we’re really encouraged by.”

       224.    In the presentation materials (the “Jan. 8, 2019 Presentation”), which the

Company also filed with the SEC on Form 8-K that day, Portola stated, “Andexxa Demand is

Strong and Growing”:




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        83
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 90 of 246




              2.      Fourth Quarter 2018 Financial Results

       225.   On March 1, 2019, the Company issued a press release (the “Mar. 1, 2019 Press

Release”) announcing fourth quarter Andexxa revenues of $14.0 million, “followed by three

consecutive quarters of strong revenues and the approval of our Generation 2 manufacturing

process.” Garland stated, “With the full commercial launch of Andexxa now underway in the

United States, the pending approval from the European Commission anticipated in early May,

and the further extension of our cash runway, we look forward to continuing our positive

momentum through 2019.”

       226.   During a conference call on that same day (“Mar. 1, 2019 Conference Call”),

Garland touted, “I’m very pleased to report Q4 2018 net revenues of $14 million. This is our

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    84
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 91 of 246




third consecutive quarter of strong revenues for Andexxa and reflects solid demand. As

mentioned during our presentation in January, approximately 200 hospitals were stocking

Andexxa by the end of the fourth quarter, with a reorder rate of approximately 50%. That’s

double the roughly 100 hospitals that were stocking Andexxa at the end of the third quarter,

with a reorder rate of approximately 40%.” Dier also touted that “total revenues were $15.3

million for the fourth quarter and $40.1 million for the full year 2018. Total revenues for the

quarter included $1.2 million in license and collaboration revenue” and “net sales of Andexxa

grew to $14 million, a more-than-80% increase over the previous quarter and our third

consecutive quarter of strong Andexxa revenues. This brings the 2018 revenues of Andexxa to

$24 million.”

       227.     During the conference call, Garland stated when asked a direct question regarding

the use of competing treatments:

       [Analyst]: [W]here Andexxa is available, is it your understanding that that is
       clearly the first line therapy for the Xa bleeds or might there be some hospitals
       that while they have Andexxa available, are still using some of the older methods
       like fresh frozen plasma or four-factor PCCs even though that Andexxa is
       available?

       [Garland]: Certainly, we know hospitals are using PCCs and we expect they
       probably will continue to use PCCs although we believe that’s inappropriate
       given the fact that we’re the only approved agent. But in many ways you call it, it
       really does vary by hospital. It’s kind of hard to speak about it generally
       because each hospital is somewhat unique.”

       228.     Also, that same day, an analyst from Cowen noted in a report that Portola’s $14

million Andexxa sales beat his estimate of $10.1 million and the consensus of $9.4 million.

       229.     On March 1, 2019, the Company filed its FY 2018 Form 10-K reporting its

detailed its distribution practices for the Andexxa broad commercial launch and its method for

recognizing revenue:



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       85
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 92 of 246




       We sell Andexxa and Bevyxxa to a limited number of specialty distributors and
       wholesalers in the United States (“Customers”). These Customers subsequently
       resell our products to hospitals, pharmacies and long-term care centers. In
       addition to distribution agreements with Customers, we enter into arrangements
       with group purchasing organizations, indirect customers and payors that provide
       for privately negotiated rebates, chargebacks, distribution costs and discounts
       with respect to the purchase of our products. We recognize revenue on product
       sales when the Customer obtains control of our product, which occurs at a point in
       time (upon delivery). Product revenues are recorded net of applicable reserves for
       variable consideration, including discounts and allowances.

       230.    In describing how Portola determines net product revenue, the FY 2018 Form

10-K stated:

       Our product revenue consists of the U.S. sales of Andexxa, which we began
       shipping to customers in May 2018, and the U.S. sales of Bevyxxa, which we
       began shipping to customers in January 2018 … In addition to distribution
       agreements with Customers, we enter into arrangements with group purchasing
       organizations, indirect customers and payors that provide for privately negotiated
       rebates, chargebacks, distribution costs and discounts with respect to the purchase
       of our products.

       We recognize revenue on product sales when the Customer obtains control of our
       product, which occurs at a point in time (upon delivery). Product revenues are
       recorded net of applicable reserves for variable consideration, including discounts
       and allowances.

       231.    In the FY 2018 Form 10-K, Portola described its process for establishing

“Reserves for Variable Consideration,” which included “discounts, returns, chargebacks, rebates,

copay assistance and other allowances” that are to be factored into the Company’s reported

revenues. Specifically, the FY 2018 Form 10-K stated:

       Revenues from product sales are recorded at the net sales price (transaction price),
       which includes estimates of variable consideration for which reserves are
       established and which result from discounts, returns, chargebacks, rebates, copay
       assistance and other allowances … Where appropriate, these estimates take into
       consideration a range of possible outcomes that are probability-weighted in
       accordance with the expected value method under ASC 606 for relevant factors.
       These factors include current contractual and statutory requirements, specific
       known market events and trends, industry data, and/or forecasted customer buying
       and payment patterns. Overall, these reserves reflect our best estimates of the
       amount of consideration to which we are entitled based on the terms of the
       respective underlying contracts.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   86
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 93 of 246




       The amount of variable consideration that is included in the transaction price may
       be constrained, and is included in the net sales price only to the extent that it is
       probable that a significant reversal in the amount of the cumulative revenue
       recognized will not occur in a future period. Actual amounts of consideration
       ultimately received may differ from our estimates. If actual results in the future
       vary from our estimates, we will adjust these estimates, which would affect net
       product revenue and earnings in the period such variances become known.

       232.    The FY 2018 Form 10-K described the variable considerations that were

purportedly factored into the Company’s revenues, stating:

       Product Returns: We generally offer Customers a right of return based on the
       product’s expiration date or other market-based factors for product that has been
       purchased from us. We estimate the amount of our product sales that may be
       returned by our Customers and record this estimate as a reduction of revenue in
       the period the related product revenue is recognized. We currently estimate
       product return liabilities using available industry data, our own sales information
       and our visibility into the inventory remaining in the distribution channel.

       233.    The FY 2018 Form 10-K, which characterized as merely “[r]isks related to

commercial and marketing operations” that Portola’s “[f]ailure to attain market acceptance

among the medical community and third-party payors may have an adverse impact on our

operations and profitability,” and “[i]f we are not successful in commercializing Andexxa, our

future product revenue will suffer, we may incur significant additional losses and our business

will be materially harmed.”

       234.    The FY 2018 Form 10-K furthers stated that “Andexxa may compete with the

off-label use of other treatments designed to enhance coagulation, such as FFP, PCCs, rFVIIa

or whole blood. Although there is no approved indication for these products in patients taking

Factor Xa inhibitors, physicians may choose to use them because of familiarity, cost or other

reasons.”

       235.    The FY 2018 Form 10-K further stated that “[t]he accompanying financial

statements have been prepared in accordance with accounting principles generally accepted in


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       87
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 94 of 246




the United States (‘U.S. GAAP’).” The Company reported product revenues of $24.1 million

and a loss of $350.2 million for FY 2018.

       236.    The FY 2018 Form 10-K was signed by Garland and Dier and contained signed

certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX” or “SOX Certification”) by

Garland and Dier attesting to the purported accuracy and completeness of the Company’s

financial and operational reports as well as statements concerning Portola’s internal controls

and procedures, as follows:

               1.     I have reviewed this annual report on Form 10-K of Portola
                      Pharmaceuticals, Inc.;

               2.     Based on my knowledge, this report does not contain any untrue
                      statement of a material fact or omit to state a material fact
                      necessary to make the statements made, in light of the
                      circumstances under which such statements were made, not
                      misleading with respect to the period covered by this report;

               3.     Based on my knowledge, the financial statements, and other
                      financial information included in this report, fairly present in all
                      material respects the financial condition, results of operations and
                      cash flows of the registrant as of, and for, the periods presented in
                      this report;

               4.     The registrant’s other certifying officer(s) and I are responsible for
                      establishing and maintaining disclosure controls and procedures
                      (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
                      internal control over financial reporting (as defined in Exchange
                      Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

                      (a)     Designed such disclosure controls and procedures, or
                              caused such disclosure controls and procedures to be
                              designed under our supervision, to ensure that material
                              information relating to the registrant, including its
                              consolidated subsidiaries, is made known to us by others
                              within those entities, particularly during the period in
                              which this report is being prepared;

                      (b)     Designed such internal control over financial reporting, or
                              caused such internal control over financial reporting to be
                              designed under our supervision, to provide reasonable
                              assurance regarding the reliability of financial reporting

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      88
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 95 of 246




                               and the preparation of financial statements for external
                               purposes in accordance with generally accepted accounting
                               principles;

                       (c)     Evaluated the effectiveness of the registrant’s disclosure
                               controls and procedures and presented in this report our
                               conclusions about the effectiveness of the disclosure
                               controls and procedures, as of the end of the period covered
                               by this report based on such evaluation;

                       (d)     Disclosed in this report any change in the registrant’s
                               internal control over financial reporting that occurred
                               during the registrant’s most recent fiscal quarter (the
                               registrant’s fourth fiscal quarter in the case of an annual
                               report) that has materially affected, or is reasonably likely
                               to materially affect, the registrant’s internal control over
                               financial reporting; and

               5.      The registrant’s other certifying officer and I have disclosed, based
                       on our most recent evaluation of internal control over financial
                       reporting, to the registrant’s auditors and the audit committee of
                       the registrant’s board of directors (or persons performing the
                       equivalent functions):

                       (a)     All significant deficiencies and material weaknesses in the
                               design or operation of internal control over financial
                               reporting which are reasonably likely to adversely affect
                               the registrant’s ability to record, process, summarize and
                               report financial information; and

                       (b)     Any fraud, whether or not material, that involves
                               management or other employees who have a significant
                               role in the registrant’s internal control over financial
                               reporting.

       237.    In yet a further certification appearing as Exhibit 32.1 to the FY 2018 Form

10-K, Garland and Dier both certified that “[t]he information contained in the Annual Report

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           89
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 96 of 246




               3.      First Quarter 2019 Financial Results

       238.    On May 8, 2019, the Company issued a press release announcing its financial

results for the first quarter ended March 31, 2019 (“May 8, 2019 Press Release”). The

Company reported total revenues of $22.2 million for the first quarter of 2019, compared to

$6.6 million for the first quarter of 2018. Total first quarter revenues included $20.3 million in

net product revenues from Andexxa sales, or 45% more than the previous quarter. In the

Company’s earnings release, Garland represented that “our first quarter results continue to

reflect strong demand for Andexxa, as well as focused execution on our commercial launch.”

       239.    Later that day, the Company conducted an earnings call, the May 8, 2019

Conference Call where Garland, Dier, and Koenig reported Q1 2019 Andexxa net revenue of

$20.3 million; Garland reported total net revenue of $22.2 million; and Dier touted the Company

“had a strong first quarter with Andexxa revenues growing 45% of its fourth quarter and

expenses in line with our guidance for the full year.” Despite previous and ongoing discussions

about the strength of demand and its linear growth, when asked to “break out the revenue …

recognized by initial orders versus reorders in the quarter” Koenig deflected, stating, “We

haven’t done that [sic] we won’t be doing that on this call.”

       240.    Koenig also represented that the “daily demand [for Andexxa] continue[s] to

grow” as “hospitals will continue to come online at a rate that is approximately consistent with

what we have seen in the last few quarters.” Garland added that the Company was “very happy

with what we’ve been seeing so far with the reorder rate” from hospitals, as those “reorder rates

are really reflecting … pull through and underlying demand.” Furthermore, Garland represented

that there was “enthusiasm and the desire from what we might call a nontarget hospital to stock

this drug,” which therefore “speaks both to the significant value of the drug as well as the desire



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        90
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 97 of 246




to use the product as quickly as possible.” Accordingly, Garland underscored that he was

“actually very, very pleased with the uptake of Andexxa so far” and “expected that the current

trajectory should continue at a linear rate” with respect to revenues, as the “utilization on a per

hospital level … deepen[s] both as physicians get used to the product and as hospitals continue to

go through their protocol development[.]”

       241.    Koenig also stated on the May 8, 2019 Conference Call that “the amount of

inventory with our distributors remain relatively constant throughout the quarter and is in line

with industry norms.” Koenig also noted that the Company is “seeing that the utilization of

Andexxa is both in ICH bleeds and also in other bleeds outside of ICH. So we’re seeing a mix of

all types of bleeds that are currently being treated.” Similarly, Garland represented that he was

“pleasantly surprised by the fact that [the] drug is being used broadly.”

       242.    When asked by an analyst to comment on timelines to go through “the hospital

protocol review for Gen 2 relative to Gen 1,” Koenig stated, “So the review as it relates to [P&T]

committees booking at the product regardless of that whether it’s Gen 1 or Gen 2 is technically a

six to nine month process …. And this is certain industry norms. And … one of the things

we’ve said all along is that we expect that rate to continue at a pretty linear rates to exactly what

we’re saying and totally in line with our expectations.”

       243.    Koenig soon after represented that the majority of the Company’s 300 hospital

customers had conducted those hospital protocol reviews and made their P&T

determinations—a shorthand reference to hospitals’ policies regarding the utilization of drugs,

therapies, and drug-related products and identifying those that are most cost-effective and

medically appropriate for the hospital’s patient population (also known as a “formulary system”).

Specifically, Koenig told investors that “[t]he majority of hospitals have made P&T decisions.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           91
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 98 of 246




So the majority of them have the product on the protocol and are using the product. As we

mentioned earlier, happy with the rate of reorder rates that we are currently seeing.”

       244.   Further pressed by an analyst’s question about how many of those “300 start

hospitals have the protocols in place today versus which ones … still need to evolve them over

time,” Garland made clear that the majority had them firmly in place: “The majority of

hospitals have made P&T decisions. And so the majority of them have the product on the

protocol and are using the product….”

       245.   In the presentation materials used on the May 8, 2019 Conference Call (the

“May 8, 2019 Presentation”), Portola stated, “Andexxa Demand in the U.S. is Strong and

Growing”:




       246.   On that same day, an analyst from Cowen noted that Andexxa’s $20.3 million

of sales were in-line with his estimates and consensus estimates of $20 million. The Cowen

analyst noted, “Management declined to quantify the revenue contribution from hospital

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      92
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 99 of 246




stocking versus end-user demand, but indicated that in January specialty distributors purchased

~$2MM in initial inventory and that inventory remained relatively constant throughout the

quarter, in-line with industry norms.” The Cowen analyst also recounted that “Portola has

been adding ~100 hospitals per quarter and suggested on the call this morning that the pace of

hospital addition is expected to continue at a linear rate. Andexxa continues to undergo P&T

reviews at institutions, a process which Portola estimates typically takes 6-9 months.”

       247.     On May 8, 2019, the Company also filed with the SEC a quarterly report on

Form 10-Q for the first quarter of 2019, which covered the first three months of 2019 ending

on March 31, 2019, reporting Q1 2019 product revenues of $20.3 million for Andexxa sales

(“Q1 2019 Form 10-Q”). In its Q1 2019 Form 10-Q, the Company reported revenues of $22.2

million.

       248.     The Q1 2019 Form 10-Q stated that “[t]he unaudited condensed consolidated

financial statements have been prepared in accordance with U.S. generally accepted accounting

principles (‘U.S. GAAP’), and follow the requirements of the Securities and Exchange

Commission (‘SEC’) for interim reporting. As permitted under those rules, certain footnotes or

other financial information that are normally required by U.S. GAAP has been condensed or

omitted. These condensed consolidated financial statements have been prepared on the same

basis as our annual consolidated financial statements and, in the opinion of management,

reflect all adjustments, consisting only of normal recurring adjustments that are necessary for a

fair statement of our financial information. The accompanying unaudited condensed

consolidated financial statements and related financial information should be read in

conjunction with the audited consolidated financial statements and the related notes thereto for




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         93
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 100 of 246




the year ended December 31, 2018 included in our Annual Report on Form 10-K filed on

March 1, 2019 with the SEC.”

       249.    The Q1 2019 Form 10-Q was signed by Garland and Dier and contained signed

SOX Certifications by Garland and Dier attesting to the purported accuracy and completeness

of the Company’s financial and operational reports as well as statements concerning Portola’s

internal controls and procedures, as follows:

               1.     I have reviewed this quarterly report on Form 10-Q of Portola
                      Pharmaceuticals, Inc.;

               2.     Based on my knowledge, this report does not contain any untrue
                      statement of a material fact or omit to state a material fact
                      necessary to make the statements made, in light of the
                      circumstances under which such statements were made, not
                      misleading with respect to the period covered by this report;

               3.     Based on my knowledge, the financial statements, and other
                      financial information included in this report, fairly present in all
                      material respects the financial condition, results of operations and
                      cash flows of the registrant as of, and for, the periods presented in
                      this report;

               4.     The registrant’s other certifying officer and I are responsible for
                      establishing and maintaining disclosure controls and procedures
                      (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
                      internal control over financial reporting (as defined in Exchange
                      Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

                      (a)     Designed such disclosure controls and procedures, or
                              caused such disclosure controls and procedures to be
                              designed under our supervision, to ensure that material
                              information relating to the registrant, including its
                              consolidated subsidiaries, is made known to us by others
                              within those entities, particularly during the period in
                              which this report is being prepared;

                      (b)     Designed such internal control over financial reporting, or
                              caused such internal control over financial reporting to be
                              designed under our supervision, to provide reasonable
                              assurance regarding the reliability of financial reporting
                              and the preparation of financial statements for external



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     94
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 101 of 246




                              purposes in accordance with generally accepted accounting
                              principles;

                      (c)     Evaluated the effectiveness of the registrant’s disclosure
                              controls and procedures and presented in this report our
                              conclusions about the effectiveness of the disclosure
                              controls and procedures, as of the end of the period covered
                              by this report based on such evaluation;

                      (d)     Disclosed in this report any change in the registrant’s
                              internal control over financial reporting that occurred
                              during the registrant’s most recent fiscal quarter (the
                              registrant’s fourth fiscal quarter in the case of an annual
                              report) that has materially affected, or is reasonably likely
                              to materially affect, the registrant’s internal control over
                              financial reporting; and

               5.     The registrant’s other certifying officer and I have disclosed, based
                      on our most recent evaluation of internal control over financial
                      reporting, to the registrant’s auditors and the audit committee of
                      the registrant’s board of directors (or persons performing the
                      equivalent functions):

                      (a)     All significant deficiencies and material weaknesses in the
                              design or operation of internal control over financial
                              reporting which are reasonably likely to adversely affect
                              the registrant’s ability to record, process, summarize and
                              report financial information; and

                      (b)     Any fraud, whether or not material, that involves
                              management or other employees who have a significant
                              role in the registrant’s internal control over financial
                              reporting.

       250.    In the Q1 2019 Form 10-Q, the Company represented that Portola’s operations

“may be affected by a variety of factors, including: the level of demand and market

acceptance,” and that the Company’s success depended on the “degree of market acceptance,”

“the willingness of physicians and healthcare organizations to change their current treatment

practices,” and “the willingness of hospitals and hospital systems to include our products as

treatment options.”




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     95
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 102 of 246




       251.    On July 8, 2019, Portola issued the July 8, 2019 Press Release announcing new in

vitro data establishing the relationship between concentrations of the direct oral anticoagulants

apixaban and rivaroxaban and the ability of 4F-PCC to correct inhibition of thrombin generation,

compared with warfarin anticoagulation reversal by 4F-PCCs, such as Kcentra.57 This was the

first press release issued by Portola attacking 4F-PCCs during Andexxa’s commercial launch.

               4.      Goldman Sachs Global Healthcare Conference

       252.    On June 11, 2019, Garland participated in the Goldman Sachs Global

Healthcare Conference (“June 11, 2019 Goldman Sachs Global Healthcare Conference Call”).

Garland represented that the Company “track[s] the number of accounts that have ordered at

least once,” stressed that on a quarter-on-quarter basis, Portola had “about 100 new hospitals

ordering each quarter,” and touted that there was “enough data to feel very confident in both

the short- and the long-term trajectory of Andexxa,” and “[w]e’ve now had 4 quarters of very

solid revenue, the most recent of which was $20.3 million net.”

       253.    At the conference, Garland made clear that the Company’s singular focus was

Andexxa in response to an analyst’s question:

               [Analyst]: So for investors who are maybe new to the story, it seems it’s
               Andexxa, Andexxa, Andexxa. But I’m sure as a company, there might be
               strategic vision over the next several years, let’s just call it 5 years, where
               does Portola want to be?

               [Garland]: … Right now, as you just said, we’re focused on Andexxa.
               And I think it’s important we stay focused on Andexxa because we’ve
               got to get people confident we can execute and confident that we’ve got an
               asset that is going to be of great value.




57
  Press Release, Portola, Portola Pharmaceuticals Presents New In Vitro Data Demonstrating
that Four-Factor Prothrombin Complex Concentrates (4F-PCCs) Had No Direct Effect on
Inhibition of Thrombin Generation by Factor Xa Inhibitors (July 8, 2019).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         96
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 103 of 246




               5.      Second Quarter Financial Results

       254.    On August 7, 2019, Portola issued a press release announcing its financial

results for the second quarter ended June 30, 2019 (“Aug. 7, 2019 Press Release”). The

Company reported that Andexxa net product revenues grew to $27.1 million of the Company’s

total revenue in the quarter of $28.4 million, compared to only $4 million during the same

period for the prior year. In the Company’s earnings release, Garland touted “this is our fifth

consecutive quarter of strong revenue growth reflecting our exceptional launch execution and

continued demand for Andexxa.” On this news, shares of Portola traded up $3.22 or 11.9% to

closed at $30.36 per share on August 8, 2019, on heavy volume.

       255.    During the earnings call later in the day, the Aug. 7, 2019 Conference Call, Dier

represented that “[t]otal revenues were $28.4 million for the second quarter driven by $27.1

million in net revenues of Andexxa.” In addition, Koenig represented that to continue to

optimize its targeting efforts, the Company was “deepening utilization within existing

accounts” and that it was “seeing encouraging trends.” Koenig further represented that there

was “continued strength and demand for Andexxa” as “74% of our sales in the quarter came

from reorders, reflecting real pull-through and increasing use in patients.”

       256.    Also, on the earnings call, Garland touted: “[O]ur team’s exceptional execution

on the launch of Andexxa is driving continued revenue growth. For the second quarter, net

product revenues for Andexxa were $27.1 million, marking our fifth consecutive quarter of

strong revenue.” He further represented that Andexxa was “one of the top five hospital drug

launches over the last 30 years.” Garland said that Portola tracked the type of usage of

Andexxa by hospitals as a metric of deepening utilization, saying, “We do track that. We do

track it with a chart [or poll]. What we have said in the past and what’s very encouraging is



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       97
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 104 of 246




that we are definitely seeing usage in patients outside of the intracranial hemorrhage space.”

Garland also reaffirmed, “There’s deepening of usage in existing accounts.”

       257.    Later, on the Aug. 7, 2019 Conference Call, Garland responded to a question

by an analyst concerning utilization as follows:

       [Analyst]: Does it concern among investors that over time as you get later doctors
       to stock a drug, their utilization is going to be less than the people who have
       stocked already. So the revenue curve is going to—going to begin to plateau or
       decelerate. What are your—what are your thoughts on that concern that’s in the
       market.

       [Garland]: … What we are seeing, as we’ve looked at a cohort of our institutions,
       large important institutions that came on earlier at [ESP] and actually what we’re
       seeing is increased usage over time or deepening usage over time. There’s
       nothing that we’re seeing today that makes us concerned about a lack of pull-
       through or a plateauing of our utilization.

       258.    Garland also proclaimed, “Also last week, the Joint Commission known as

JCAHO, the oldest and largest accrediting body for hospitals and med care [ph] issued a new

report on DOACs. The report directs accredited hospitals and critical care centers to stock

anecdotes appropriate for the use with each type of anticoagulant. Reports like these are making

it clear that Andexxa is becoming the standard of care for patients on apixaban or

rivaroxaban.”58

       259.    In the presentation materials used on the Aug. 7, 2019 Conference Call (“Aug. 7,

2019 Presentation”), Portola stated, “Andexxa Demand in the U.S. is Strong and Growing”:




58
   A review of The Joint Commission Sentinel Event Alert on July 30, 2019, reveals that
Andexxa was not specifically mentioned in this article. See
https://www.jointcommission.org/resources/patient-safety-topics/sentinel-event/sentinel-event-
alert-newsletters/sentinel-event-alert-61-managing-the-risks-of-direct-oral-anticoagulants/.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      98
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 105 of 246




       260.    In a report issued that same day, an analyst at Cowen noted that Andexxa sales

of $27.1 million were above the consensus of $24.0 million and his estimate of $25 million.

Similarly, a Credit Suisse analyst commented, “While reorder rates have remained stable at

55%, the above-expectations hospital adds and a concentration towards the end of the quarter

impacted the metric and the company indicated that earlier adopting hospitals have a higher

reorder rate and deepening usage. Management highlighted that 74% of revenues this quarter

were from reorders, potentially reflecting real underlying demand and hospital utilization of

Andexxa.”

       261.    On August 7, 2019, the Company also filed a quarterly report on Form 10-Q

with the SEC for the second quarter of 2019, which covered the three months of 2019

commencing on April 1, 2019 and ending on June 30, 2019, reporting Q2 2019 product

revenues of $27.1 million (“Q2 2019 Form 10-Q”).

       262.    The Q2 2019 Form 10-Q stated that “The unaudited condensed consolidated

financial statements have been prepared in accordance with U.S. generally accepted accounting


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     99
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 106 of 246




principles (‘U.S. GAAP’), and follow the requirements of the Securities and Exchange

Commission (‘SEC’) for interim reporting. As permitted under those rules, certain footnotes or

other financial information that are normally required by U.S. GAAP has been condensed or

omitted. These condensed consolidated financial statements have been prepared on the same

basis as our annual consolidated financial statements and, in the opinion of management,

reflect all adjustments, consisting only of normal recurring adjustments that are necessary for a

fair statement of our financial information. The accompanying unaudited condensed

consolidated financial statements and related financial information should be read in

conjunction with the audited consolidated financial statements and the related notes thereto for

the year ended December 31, 2018 included in our Annual Report on Form 10-K filed on

March 1, 2019 with the SEC.”

       263.    The Q2 2019 Form 10-Q represented that Portola’s operations “may be affected

by a variety of factors, including: the level of demand and market acceptance,” and that the

Company’s success depended on the “degree of market acceptance” and “the willingness of

physicians and healthcare organizations to change their current treatment practices” and “the

willingness of hospitals and hospital systems to include our products as treatment options.”

       264.    The Q2 2019 Form 10-Q was signed by Garland and Dier and contained signed

SOX Certifications by Garland and Dier that are identical to the ones signed in Q1 2019.

               6.     August 2019 Public Offering

       265.    On August 7, 2019, the Company filed a Registration Statement on Form S-3

which included a base prospectus (“Registration Statement” or “August 7, 2019 Base

Prospectus”) with the SEC. The Registration Statement became effective on August 7, 2019.

On August 12, 2019, Portola filed a Preliminary Prospectus Supplement on Form 424(b)(5)



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     100
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 107 of 246




with the SEC (“August 12, 2019 Preliminary Prospectus”), which preliminarily announced a

public offering. On August 14, 2019, the Company filed a Prospectus Supplement on Form

424(b)(5) with the SEC (collectively with the August 7, 2019 Base Prospectus, August 12,

2019 Preliminary Prospectus Supplement, the “Prospectus”). In the Registration Statement and

Prospectus, Portola incorporated by reference the following Company documents: (a) the

FY 2018 Form 10-K; (b) Q1 2019 Form 10-Q; and (c) Q2 2019 Form 10-Q. These materials,

along with the Registration Statement and Prospectus, are collectively referred to herein as the

“Offering Materials.” As the Offering Materials stated, the “information incorporated by

reference is considered to be part of” the Registration Statement and Prospectus.

         266.   Portola sold 9,241,072 shares of common stock in the Offering, which included

1,205,357 shares of common stock issued pursuant to the over-allotment option granted to the

underwriters, at a public offering price of $28 per share. The total proceeds from the Offering

and over-allotment, net of underwriting discounts and commissions of approximately $14.2

million, were approximately $244.5 million.59

         267.   In the Offering Materials, the Company specifically touted the success of the

Andexxa commercial launch along other metrics such as “reorder rate”: “Andexxa is tracking

with the most successful among 45 other acute care hospital drugs launched in the past 30

years based on average quarterly sales for the first four full quarters of launch. In addition, in

the second quarter of 2019, Andexxa had a reorder rate of 54% with 74% of Andexxa revenues

from reorders for the quarter. In the same period we added 125 additional hospitals for a total

of over 400 hospitals that have ordered Andexxa since launch.”




59
     FY 2019 Form 10-K, at F-9.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          101
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 108 of 246




               7.      Morgan Stanley Global Healthcare Conference

       268.    On September 10, 2019, during the Morgan Stanley Global Healthcare

Conference Call (“Sept. 10, 2019 Morgan Stanley Global Healthcare Conference Call”),

Garland announced “$27.1 million in net revenues for Andexxa” and assured investors of

Andexxa’s “broad utilization” and emphasized that Portola was hearing “from our physicians

… a lot of enthusiasm for the drug, high unmet medical need, very limited treatment options

and a very large and growing problem that is urgent and life-threatening.” To bolster his

assertion of Andexxa’s “broad utilization,” Garland cited internal metrics on the increasing

number of hospitals making their first, second, and third purchases of Andexxa; a “regular

chart audit” of hospital records for patients who have been given Andexxa; and an internal

benchmark analysis purportedly ranking Andexxa “in the top 5” of 45 comparable drug

launches in the past 30 years. Garland further assured investors that his focus was “first and

foremost” on Andexxa, which was Portola’s “first, second, third priority.” Garland said that all

of this “gives a really positive picture about the future projections of this drug, both in short

and long term.” Garland specifically stated:

       The reorder rate, we’ve talked about before, it was 55%, which was stable
       quarter-on-quarter, is heavily influenced by when a hospital comes online. And
       remember, we added 125 hospitals in the second quarter. Many of those were
       later in the quarter. And as a result, they are in the denominator, but they haven’t
       been around long enough to contribute to the numerator. So that had an impact
       on the reorder rate, which is why we gave it a new metric, which was that
       roughly 3/4 of our business, or 74% of our business, came from reorders. So
       what we’re seeing consistently is that the drug is getting utilized.

               8.      Third Quarter Financial Results

       269.    On November 5, 2019, the Company issued a press release announcing its

financial results for the third quarter ended September 30, 2019 where it reported total global

revenues of $36.8 million, compared to $14.2 million for the third quarter of 2018 (“Nov 5,


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         102
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 109 of 246




2019 Press Release”). Total global revenues included $35.7 million in net product revenues

from sales of Andexxa/Ondexxya. In the release, Garland represented that the Company had

“delivered another quarter of strong Andexxa revenue in the U.S.” and “will continue to focus

on exceptional launch execution, leveraging external support from health authorities and

favorable society guidelines, and building the clinical evidence and awareness of Andexxa” as

the “use of Factor Xa inhibitors in both markets continues to grow, driving the underlying

market opportunity for Andexxa/Ondexxya and long-term value of Portola.”

       270.    Later that day, the Company conducted an earnings call (“Nov. 5, 2019

Conference Call”). In the presentation materials used during the call (“Nov. 5, 2019

Presentation”), Portola stated, “Andexxa Demand is Strong and Growing”:




       271.    Garland represented during the Nov. 5, 2019 Conference Call that Portola

“remain[s] confident in our ability to build long-term growth and value” and that “the demand

for Andexxa was strong” because of continued execution on Andexxa’s launch, the rapid growth

of the Factor Xa inhibitor market, and Portola’s success in establishing Andexxa as “the standard

of care.” Garland further represented, “Our revenue is being driven by new customer additions



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  103
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 110 of 246




and positive utilization trends,” that “[i]n the third quarter, net product revenue for Andexxa

were $35.7 million. This includes $33 million in net product sales for Andexxa in the United

States and $2.7 million in net product sales of Ondexxya in our wave 1 countries in Europe,” and

that “[w]e also hit an exciting revenue milestone in the third quarter surpassing $100 million in

cumulative net sales since our launch in May of 2018.”

       272.    Dier represented at the Nov. 5, 2019 Conference Call that, “Total revenues were

$36.8 million for the third quarter driven by $35.7 million in global net revenues of Andexxa.”

Koenig touted “These initial revenues of $2.7 million reflect demand since the majority of sales

to date are direct to hospitals, unlike the U.S., where we distribute via wholesalers. All of this

underscores the unmet need and demand in Europe for Andexxa.” He further represented that

“[e]xisting accounts continued to show strong pull-through, with 76% of sales in the quarter

coming from utilization or reorders compared to 74% in the previous quarter” and “[t]his is an

important metric because it reflects demand and significant pull-through in the hospitals where

Andexxa is being used to treat patients.” He further stated, “Inventory in the channel remained

steady at approximately two weeks of demand” and described the U.S. market as “very data-

rich” for use in tracking orders. Further when asked by an analyst whether Portola was “still

conducting [a] quarterly chart review and if [the Company] could comment on what sort of

bleeds you’re seeing Andexxa is used for in the U.S. and how that may be evolving over time,”

Koenig responded, “So we do still continue our chart review on a quarterly basis. And similar to

what we’ve reported in our previous quarters, Andexxa is being used in all ranges of bleeds.”

       273.    During the Nov. 5, 2019 Conference Call, Garland responded to specific analyst

concerns regarding utilization during the year as follows:

       [Analyst]: And then now with a year of experience on the U.S. market, I’m just
       wondering if you could start to give us some kind of comparison or, if it’s high


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       104
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 111 of 246




       level, even about the current utilization at some of those hospitals that have been
       online for at least a year, maybe even over a year, versus maybe some that have
       come online in the past six months….

       [Garland]: [N]ow that we’ve got a couple of years under—or a year under our
       belt how does the utilization look[?] We aren’t giving any detailed information
       around utilization per hospital per month. What we have seen is that, that
       utilization per hospital per month stays—has been staying consistent in 2019.”

                                                ***

       [Analyst]: [O]n the 76% of sales, revenue driven by reorders, can you just
       comment on where you see that number trending? And it seems like it’s leveling
       off a bit. Is that how – what you expect at this point in the launch?

       [Garland]: [W]e haven’t and won’t be providing any sort of forward-looking
       guidance on the reorder rate. It obviously went up quarter-over-quarter. I do
       expect, though, that, that number is not going to be 100%.

       274.    Despite the unwavering optimism expressed by Garland and Koenig about new

hospital adds driving revenue and linear growth, among other things, Garland punted on

whether the Company was in a position to offer guidance for 2020:

       [Analyst]: So at this point in the launch for Andexxa, do you think you have
       enough confidence in the predictability of sales that you’d be providing revenue
       guidance for 2020? ….

       [Garland]: We’re still evaluating that. Obviously we now have a year
       underneath us.

An analyst report issued by Cowen that same day stated that “Andexxa/Ondexxya sales of
$35.7MM (+32% Q/Q), above consensus of $33.6MME and our $32.0MME… 76% of Q3 U.S.
sales were from re-orders reflecting genuine pull-through of the product. On the call tonight,
Portola indicated that the proportion of hospitals reordering


       275.    per quarter (56% by the end of Q3:19) is subject to variability due to the timing,

mix, and order of hospital additions during the quarter, and this figure will no longer be

provided in the future.”




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      105
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 112 of 246




       276.    On November 5, 2019, the Company also filed a quarterly report on Form 10 Q

with the SEC for the third quarter of 2019, which covered the three months of 2019

commencing on July 1, 2019 and ending on September 30, 2019 (“Q3 2019 Form 10-Q”),

affirming the previously reported financial results including $32.95 million for Andexxa net

product revenues for the third quarter. The Q3 2019 Form 10 Q reported that for the nine-

months ending September 30, 2019, Andexxa had $80.3 million in net product revenues.

       277.    The Q3 2019 Form 10-Q stated that “[t]he unaudited condensed consolidated

financial statements have been prepared in accordance with U.S. generally accepted accounting

principles (‘U.S. GAAP’), and follow the requirements of the Securities and Exchange

Commission (‘SEC’) for interim reporting. As permitted under those rules, certain footnotes or

other financial information that are normally required by U.S. GAAP has been condensed or

omitted. These condensed consolidated financial statements have been prepared on the same

basis as our annual consolidated financial statements and, in the opinion of management,

reflect all adjustments, consisting only of normal recurring adjustments that are necessary for a

fair statement of our financial information. The accompanying unaudited condensed

consolidated financial statements and related financial information should be read in

conjunction with the audited consolidated financial statements and the related notes thereto for

the year ended December 31, 2018 included in our Annual Report on Form 10-K filed on

March 1, 2019 with the SEC.”

       278.    In the Q3 2019 Form 10-Q, the Company represented that Portola’s operations

“may be affected by a variety of factors, including: the level of demand and market

acceptance,” and that the Company’s success depended on the “degree of market acceptance”

and “the willingness of physicians and healthcare organizations to change their current



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    106
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 113 of 246




treatment practices” and “the willingness of hospitals and hospital systems to include our

products as treatment options.”

       279.    The Q3 2019 Form 10-Q was signed by Garland and Dier and contained signed

SOX Certifications by Garland and Dier that are identical to the ones signed in Q1 2019.

       280.    On November 6, 2019, Oppenheimer issued a research report stating “Andexxa

3Q revenues of ~$36M exceeded our estimate and consensus estimate, both at ~$33M, by

adding 125 new US hospitals for a total of 550 now stocking Andexxa.” Further,

“[m]anagement indicates US inventory levels were essentially constant during the quarter with

no incremental stocking….” The report also noted that “[t]he 56% reorder rate in 3Q increased

slightly from 2Q and is potentially misleading based on a large number of hospitals added

toward the end of 3Q.” However, “[m]anagement describes reorders as a % of total revenues

as a more meaningful metric compared to the reorder rate. In 3Q, 76% of revenues were from

reorders, up slightly from the 74% in 2Q.”

       281.    On November 15, 2019, Portola issued a press release announcing that the Annals

of Emergency Medicine, the journal of the American College of Emergency Physicians

(“ACEP”), published a multidisciplinary anticoagulant reversal and replacement guidance

statement. In the guidance statement, ACEP highlighted Andexxa as a first-in-line, FDA-

approved reversal agent for patients treated with apixaban or rivaroxaban, “as compared to 4F-

PCC [e.g., Kcentra], which are highlighted as a second-in-line option for Factor Xa reversal and

recommended for use only if Andexxa is not available.”60




60
 Press Release, Portola, Andexxa Highlighted as a First-Line Factor Xa Reversal Option by the
American College of Emergency Physicians (Nov. 15, 2019).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  107
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 114 of 246




        H.      The Truth Starts to be Revealed

                1.      Portola Admits that Andexxa Demand is Flat, Utilization is
                        Decreasing and the Company Under-Reserved for Product Returns
                        and Sold Excessive Product to Its Specialty Distributors

        282.    After market close on January 9, 2020, Portola issued a press release (“Jan. 9,

2020 Press Release”) stating that total net U.S. Andexxa revenues were projected to be $24

million for the fourth quarter of 2019, down from $33 million the prior quarter, a decline of

27%, and that global net revenues were projected to be $28 million for the quarter, which was

32% lower than the consensus estimate of $41 million. The press release stated that fourth

quarter Andexxa net sales in the U.S. were impacted primarily by two factors: (i) a “$5 million

gross to net adjustment due to a return reserve for short-dated product”; and (ii) “[f]lat quarter

over quarter demand due to a decrease in utilization, primarily in tier 1 accounts.” Portola

further stated that it “believes that in certain of these accounts, hospital pharmacies curtailed

use of Andexxa following drug utilization reviews in an effort to manage pharmacy budgets.”

        283.    During a conference call at 5:00 p.m. ET on January 9, 2020 (“Jan. 9, 2020

Conference Call”), one analyst asked, “On the gross-to-net, you mentioned $5 million in this

quarter due to returns. What had been your typical gross-to-net been in prior quarters? Dier

responded that “[w]e haven’t given our gross-to-net estimate publicly, but the $5 million does

represent short-dated product return reserve adjustment for this quarter. So obviously, that had

an impact on the gross to net, but that represents a little bit of a catch-up and a little bit about

what we project going forward for the short-dated product.”

        284.    Dier further explained that “[w]e do think this onetime adjustment takes in

effect a little bit of what came back during the year and what may come back going forward

with some short-dated products still outstanding. But going forward, our reserves will be

calculated into our gross to net on a more normalized basis. And like I said, we’re already

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                            108
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 115 of 246




starting to shift the long-dated 36-month product. We started that in November. So we feel

good about this one adjustment.”

       285.    When asked by an analyst in the same conference call whether the “$5 million

reserve is for product that is short-dated, but has not yet been returned,” Dier responded that

the reserve addresses “both” “what’s been returned, it’s a little bit of catch-up for the year,

and then you need to make an estimate of what you think may be returned based on what

you’ve seen so far. That’s just accounting for return reserves…. So we come up with a

calculation. We feel good about the $5 million, taking the $5 million now. And then moving

forward, we’ll have our classic return reserve adjustment as part of our gross-to-net

calculations…. I’ll just reiterate again, the longer-dated product has already stated selling as

of November, and that’s 36 months.”

       286.    On this issue, Koenig further noted, “On the short-dated product, it was …

between 6 and 12 months. And the reason why the decision was made to go out with that

dating was to get the medicine to patients as quickly as possible.” Garland added, “And Jay, I

should emphasize that the dating of 6 to 12 months is when it got to the distributor. What the

actual dating was when it was shipped to the end customer, we don’t have that visibility, but

that’s essentially what it was when we shipped to our distributors.”

       287.    On this news, the Company’s share price plummeted by $9.98, or

approximately 40%, to close at $14.76 per share on January 10, 2020 on unusually heavy

trading volume. Meanwhile, the Nasdaq Composite Index and the Nasdaq Biotech Index

decreased 0.4% and 0.3% respectively, on January 10, 2020.

       288.    This news was a major resetting of expectations with regard to Andexxa.

Following this news, analysts (including Oppenheimer, Cowen, Credit Suisse, and Morgan



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        109
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 116 of 246




Stanley) downgraded their ratings and/or lowered their price targets for Portola stock in

response to the announcement of flat demand due to a decline in utilization and preliminary

results that were significantly below consensus estimates.

       289.    For example, in its January 9, 2020 report, Cowen noted, “Q4 sales were hurt

by lower utilization at early-adopting Tier 1 hospitals. Management notes many held drug

utilization reviews and these resulted in the requirement for a physician or pharmacy consult

prior to use of Andexxa. Though management does not think the reviews produced specific

restrictions on which patients can get Andexxa, the revenue numbers clearly suggest that the

consults are resulting in fewer patients getting the antidote…. We are concerned by this

decrease in utilization. Though management outlined a number of measures it will take to

deepen utilization during 2020, we suspect that these will take time to have an impact.

Moreover, as the reviews were undertaken by early-adopters, other hospitals could be expected

to perform them over time. This implies Andexxa will ramp more slowly than we had

projected. We are cutting our estimates for 2020-22.”

       290.    On January 10, 2020, Credit Suisse lowered its target price for Portola stock

from $35 per share to $18 per share, also raising concerns of a “high burn rate (2020 consensus

OpEx of ~$340m vs $464m cash balance).” Credit Suisse noted, “Portola reported Q4’19

revenue of ~$28m, which came in substantially below FactSet consensus of ~$41m, and was

22% lower than Q3 2019 revenue of ~$36m.” Credit Suisse also stated, “PTLA sees the health

economic data as a key component to support/incentivize use of Andexxa, since no such data is

available currently.”




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     110
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 117 of 246




       291.    Further, Oppenheimer issued a January 10, 2020 report on Portola stating it was

“[m]oving to the [s]idelines on Andexxa [h]eadwinds” because the utilization reviews “signal

hospital interest in Andexxa likely crossed a critical threshold.”

       292.    In a January 10, 2020 report titled: “Disappointing Andexxa Prerelease Resets

Valuation as Concerns on Utilization Trends Grow,” William Blair stated, “The decreased

utilization at tier-1 accounts is the most worrisome update, which management believes is due

to hospital pharmacies curtailing the use of Andexxa following drug utilization reviews and

determining the impact on pharmacy budgets. Management continues to highlight that

physician demand remains strong; however, the decline in utilization raises serious concerns

regarding the growth trajectory of Andexxa, particularly in the near term.”

       293.    Portola’s stock price continued to fall on the next trading day to close down

6.2% at $13.84 on January 13, 2020 on heavy trading. Meanwhile, the Nasdaq Composite

Index increased 1.0% and the Nasdaq Biotech Index fell 1.2% on January 13, 2020.

       294.    On January 14, 2020, Garland participated in a conference call (the “Jan. 14,

2020 Corporate Update Call”) where he revealed that, in addition to the two factors disclosed

in the Company’s fourth quarter 2019 earnings release, Andexxa’s net revenues were also

impacted by “lower distributor purchases to manage inventory” in order “to keep their

inventory levels at a constant level in the fourth quarter.” In doing so, Portola essentially

admitted that its distributors were so overstocked with Andexxa product that they had stopped

ordering new inventory or reduced their orders. Garland also stated that a typical utilization

review occurs “every 6 to 12 months.”




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      111
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 118 of 246




         295.    During this January 14, 2020 presentation, Portola further disclosed that

Andexxa’s net revenues were also impacted by “lower distributor purchases to manage

inventory” in order “to keep their inventory levels at a constant level in the fourth quarter.”

         296.    During this call, Portola used the same form of investor presentation used during

the Class Period but removed the slide from the Company’s three prior earnings presentations

that “Andexxa Demand is Strong and Growing.” The presentation materials used on the call also

detailed three factors that had primarily impacted fourth quarter sales:




         297.    On January 30, 2020, a Seeking Alpha article titled “Portola: Doubtful Trials and

Falling Sales Make Andexxa An Unlikely Blockbuster” was published in response to the

Company’s “underwhelming” fourth quarter Andexxa sales.61 The commentator noted that he

had recommended Portola back in October 2019 believing Andexxa was a “blockbuster” drug.

The commentator noted recently that there were “serious concerns raised around Andexxa’s [pre-

FDA approval] ANNEXA-4 trial results, and questions are being asked as to how a drug with a


61
     Ingham, supra note 2.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       112
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 119 of 246




list price of $27,500 can replace an existing treatment costing $5,000 if it has not yet been

proven to be more effective.” The commentator further stated, “Portola has published numerous

pieces of research during 2019 supporting management’s claim that Andexxa is a best-in-class

solution for treatment of Factor Xa related bleeds. Andexxa has been shown to reduce inpatient

mortalities, whilst rival 4FPCC treatments have been shown to be less effective when treating

Factor Xa related bleeds. As I will describe below however, doubts have been cast about these

results that are quite troubling and could prevent Andexxa from making it onto hospital

formulary lists.”

       298.    The Seeking Alpha article noted that although Andexxa is the only FDA drug

approved treatment for Eliquis and Xarelto, the “[n]eurocritical note suggests within the day-to-

day hospital setting this distinction carries little merit” because “neither the FDA nor the

American Heart Association (‘AMA’) insist on the use of officially approved drugs. That

decision is made exclusively and independently by a physician who is free to use either an

approved drug, or an off-label drug as they see fit” and because neither “the American Society

for Hematology, nor the American College of Cardiology have expressed any preference for

Andexxa over PCC [e.g., Kcentra]. Although the American College of Chest Physicians

expresses a preference for Andexxa, if available, this is clarified in the note as a consensus

statement rather than a guideline recommendation.” Further, the cost comparison with Kcentra

was heavily in Kcentra’s favor: “the price of Andexxa at $3,300 per 100mg vial. Dosage is

either 900mg or 1,800mg depending on severity (or in case a second dose is required if patient

relapses)—that’s either $26,400, or $59,400 per dose.” In current practice, the author continues,

“Kcentra at recommended dosage for anti-Xa treatment is 50 units per kg, meaning, at a price

~$1.41 per unit, it will cost only $7,050 for a 50kg patient.” The author opined that “[e]ven in a



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      113
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 120 of 246




best case scenario management must consider dropping the price of the drug – the list price is

simply too high, especially so due to the drug’s short half life and confusion over what the

appropriate dosage might be.”

                  2.     The Company’s Q4 and Full-Year 2019 Results (1) Reveal that
                         Andexxa is Floundering and Portola is Forced to Focus Like A
                         “Laser” on it by Streamlining Organizationally and Discontinuing the
                         Already Anemically-Used Bevyxxa and (2) Provide Disappointing
                         Utilization Guidance Going Forward

           299.   After the close of market on February 26, 2020, Portola announced its financial

results for the fourth quarter and full year 2019 in a press release (“Feb. 26, 2020 Press

Release”) and held a conference call, the Feb. 26, 2020 Conference Call, that revealed in more

detail the serious problems with customers’ adoption of the Andexxa drug and further

reinforced investors’ concerns after the Company’s pre-announcement of financial results the

previous month. Specifically, Portola reported in the Feb. 26, 2020 Press Release that it had

sustained a fourth-quarter loss of $96.7 million, or a loss of $1.24 per share. Portola disclosed

that its outsized loss for the quarter encompassed a $27.5 million charge, which it attributed to

inventory and manufacturing write-offs in line with its decision to discontinue operations

related to the Bevyxxa.62 Id. In its press release, the Company explained that its internal

restructuring, including the discontinuation of hibernated Bevyxxa (it had been limited to 10

hospitals after its catastrophic launch in May 2018), was necessary in order “to align resources

to drive Andexxa growth.”

           300.   During the conference call, Garland admitted that the Company was

“disappointed” with Andexxa’s performance in the fourth quarter,” as it saw “variability” in its

business operations:


62
     Id.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      114
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 121 of 246




       This all contributed to full year global net revenues for Andexxa of $111.5
       million. We exited the year with 640 hospitals that ordered Andexxa in the
       United States and together treated over 4,000 patients during the year. We remain
       excited about our long-term growth opportunity and look forward to building on
       our progress in 2020. While we are disappointed with the results in the fourth
       quarter, we gained important insights into the potential variability of our
       business and the impact that it can have at this stage of our launch. We are
       confident that Andexxa will continue to grow in 2020 and beyond. And it is our
       goal to provide annual revenue guidance once we have more visibility into these
       growth trends.

       301.    In an effort to assuage investors’ concerns over the future of Andexxa, Garland

outlined “important steps” the Company was taking to “realign attention and resource

allocation towards expanding the Andexxa customer base, driving utilization and increasing

market share,” including that the Company was forced to cease already-anemic Bevyxxa

commercialization efforts at just 10 hospitals and undertake an internal restructuring:

       [W]e are laser focused on driving near-term revenue growth. To support this
       strategy, we have taken three important steps to realign attention and resource
       allocation towards expanding the Andexxa customer base, driving utilization
       and increasing market share.

       First, we have completed an internal restructuring that aligns with our strategic
       plans to support Andexxa and Ondexxya [the international version of Andexxa].
       We are streamlining our efforts and reducing spend on early stage and
       development programs in order to focus our resources on the Andexxa revenue
       drivers and lifecycle management.

       Second, we made a strategic decision to discontinue our efforts to commercialize
       our partner, Bevyxxa. And finally, we’ve have made the decision not to initiate
       the CELTIC-1 trial for our SYK/JAK inhibitor, cerdulatinib[,] until ‘we are able
       to secure a partner.

       The company will focus on the foundation of our business, which is to fuel the
       near term and future growth of Andexxa and drive shareholder value by working
       towards our vision to be best-in-class in the treatment of serious blood related
       disorders

       302.    Also, during the Feb. 26, 2020 Conference Call, Koenig stated:

       In 2019, we added 425 new hospital customers for a total of 640 accounts that
       have ordered Andexxa…. As we progress in 2020, we expect to add
       approximately 350 new hospital accounts throughout the year. We expect that

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  115
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 122 of 246




        our new customer mix in 2020 will include hospitals in all tiers, as well as non-
        target hospitals that are proactively interested in adopting Andexxa, oftentimes
        through an affiliation with the larger hospital that is already using Andexxa.

        303.    During the Feb. 26, 2020 Conference Call, analysts repeatedly pressed the

Company for more insight on Andexxa Q1 utilization trends, but Company refused to provide

this insight:

        Vikram Purohit - Morgan Stanley: Two from my side. Both kind of focused on
        the utilization reviews that you alluded to when you pre-announced 4Q ‘19 sales.
        So first off, I wanted to see if you have any visibility into how utilization is
        trended into Tier 1 centers that were reported to have been stated DURs in
        4Q’19? And then, secondly, to the extent you have visibility on the topic. Do
        you have any additional centers year-to-date 2020 that have been stated similar
        DURs?

        Garland: Thanks for the question, Vikram. So the focus of the call today is on
        Q4 and year-end. We look forward to giving you an update on both revenue and
        trends for Q1. And that’s pretty much in line with our practice, which is to stick
        with the quarter when we’re talking about the quarter call. But as it relates to
        drug utilization, DURs, for 2019, I’ll turn that over to Sheldon, if you could
        provide some additional color?

        Koenig: Thanks, Scott. Hi, Vikram. Thanks for the question. So as it relates to
        fourth quarter, not too much more additional that we have not already stated when
        we [were] at J.P. Morgan. But just a few things I do want to add. And that is I
        may reinforce it, as we talked about the drug utilization reviews, when we did our
        pre-announce, first, again, institutions are always going to conduct drug
        utilization reviews. This was common among all hospital products and not just
        Andexxa. And these can happen on a daily basis or weekly basis or monthly
        basis. I think for us, though the opportunity that exists is we can, as these DURs
        continue, we can actually help institution[s] better inform their decisions as you
        heard Rajiv mentioned. We have new data that will be coming out of ACC.
        ‘That’s truly going to point to the value proposition of Andexxa and we’ll be able
        to utilize that data as we move forward through 2020 as institutions evaluate and
        perform drug utilization reviews

                                                ***

        John McNeil - Goldman Sachs Group Inc.: I maybe wanted to start by, given
        that we’re more than halfway through 1Q ‘20, if you could provide any
        feedback and maybe what you’ve seen Andexxa trending like so far? …

        Garland: Sure, John. As I said, I think the question that Vikram asked at the
        beginning, as is our standard practice, we don’t comment on a quarter until the


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  116
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 123 of 246




       quarter is done. This call is about Q4 and year-end. We do look forward to
       providing you an update in – on our Q1 progress. And that would be on our May
       call.

       304.    With regard to Portola’s bald claim that drug utilization reviews (i.e., P&T

Committee reviews) somehow curtailed revenue, Koenig acknowledged his comments at

Gen 2 launch about that process: “[A]s we talked about the drug utilization reviews [(i.e., P&T

Committee reviews)], when we did our pre-announce, first again, institutions are always going

to conduct drug utilization reviews. This was common among all hospital products and not

just Andexxa.” Despite that comment, Koenig did not, with his comment, acknowledge in any

way that he and Garland had previously stated in Q1 2019 that a majority of hospital accounts

had already conducted such reviews, nor did he acknowledge why reviews would curtail

usage at this time in Q4 2019.

       305.    On this news, the Company’s share price fell $2.35 to close at $10.17 per share

on February 27, 2020, an approximately 19% decline on heavy trading volume. Meanwhile,

the Nasdaq Composite Index and the Nasdaq Biotech Index decreased 4.61% and 4.13%

respectively, on February 27, 2020.

       306.    As Bloomberg noted in a February 26, 2020 report, the Q4 2019 loss of $96.7

million that the Company reported on February 26, 2020 was “wider than [the average analyst]

estimate” of $0.88 per share.

       307.    Moreover, while analysts had lowered their expectations for Andexxa after the

Company’s January 2020 pre-announcement, management’s refusal to provide any additional

insight on Andexxa utilization trends during the Feb. 26, 2020 Conference Call was cause for

even further alarm over the drug’s true prospects.

       308.    For example, in its February 26, 2020 analyst report, Credit Suisse noted: “All

About the Long-Term Opportunity for Andexxa. Management didn’t provide any additional

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      117
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 124 of 246




commentary on Andexxa utilization trends in the beginning of 2020, the main area of

investor focus following the Q4 revenue pre-announcement that showed declining QoQ

revenue. Instead, the earnings call focused on PTLA’s strategy to capitalize on the LT

opportunity for Andexxa/Ondexxya – the company is deprioritizing Bevyxxa and has

postponed cerdulatinib’s CELTIC-1 study pending partnership for the asset. … In 2020, PTLA

expects to add approximately 350 new hospital accounts, with a mix that will include hospitals

in all tiers and non-target hospitals … this could drive the average revenue per account down

slightly depending on reordering rates for existing accounts. … With limited visibility in the

near-term drug utilization trends, and potential choppiness in ordering patterns, we continue

to expect the stock to be volatile around earnings for the next few quarters until a clearer

picture of the drug’s utilization pattern emerges.” Credit Suisse cut its target price for Portola

stock further from its cut in January 2020.

        309.   Likewise, Cowen issued a report on February 26, 2020 stating, “On tonight’s

call, Portola indicated that it expects to add approximately 350 … new hospital accounts during

2020, implying a deceleration from the 425 hospitals added in 2019.” Cowen decreased its

2020 and 2021 Andexxa estimates and further cut its Portola target price from its January 2020

price cut.

        310.   In its February 28, 2020 report, Morgan Stanley reported that “PTLA has faced

significant pressure following 4Q19 earnings, which we suspect is likely related to (a) the lack

of annual Andexxa sales guidance that some investors may have been expecting and (b) little

additional visibility into the utilization reviews that impacted 4Q19 Andexxa sales, as cited in

the company’s pre-announcement of 4Q19 sales in January. We would expect continued

scrutiny of quarterly Andexxa performance until mgt. is able to provide sales guidance. We



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     118
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 125 of 246




await mgt. commentary on the impact of recently instated initiatives to drive Andexxa growth,

Ondexxya progress in the EU, and updates on partnership discussions for cerdulatinib.”

              3.      Portola Admits that the Marketing of Andexxa and Resistance to
                      Utilization by Hospital Formulary Committees Was Adversely
                      Impacted by Competition with Off-Label Use of 4F-PCCs

       311.   On February 28, 2020, after the market closed, Portola filed its FY 2019 Form

10-K. The Company added critical new language to its risk disclosures that highlighted that

Portola’s “ability to grow our company is critically dependent upon the commercial success of

Andexxa” that did not appear in prior SEC filings, effectively admitting that Andexxa had been

encountering material difficulties in selling Andexxa in 2019 due to competition from “widely

used” 4F-PCCs, a common standard of care preceding Andexxa and potential inadequacies in

the initial studies relied upon to obtain FDA approval of Andrezza through the Accelerated

Approval process. The new language provides:

       We obtained regulatory approval of Andexxa [in 2018] in the United States
       through an Accelerated Approval process and in the EU under a conditional
       approval. The data supporting these approvals may limit our ability to market
       Andexxa. Continued approval may also be contingent upon the results of ongoing
       patient studies to demonstrate an improvement in hemostasis.

       The Accelerated Approval regulations allow drugs that are being developed to
       treat an unmet medical need to be approved substantially based on evidence of an
       effect on a biomarker endpoint that is considered reasonably likely to predict
       clinical benefit rather than a clinical endpoint such as survival or irreversible
       morbidity. Our approval of Andexxa was supported by data from two Phase 3
       ANNEXA studies (ANNEXA-R and ANNEXA-A), which evaluated the safety
       and efficacy of Andexxa in reversing the anticoagulant activity of the Factor Xa
       inhibitors rivaroxaban and apixaban in healthy volunteers, and interim patient
       data from our ongoing ANNEXA-4 single-arm, open-label study in patients on a
       Factor Xa inhibitor experiencing a life threatening or uncontrolled bleeding
       episode.

       For example, we do not have comparator arm data, including clinical head to head
       data against the treatment options which were used by hospitals prior to the
       availability of Andexxa, which we believe continue to be widely used, including
       off-label use of 4F-PCCs and other coagulation factors. In addition, the efficacy
       statements in our product label are limited as the result of our single-arm, open-

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   119
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 126 of 246




       label study. These limitations have a significant impact on our ability to market
       Andexxa and establish it as the standard of care, as pharmaceutical companies
       are generally prohibited from making product claims not set forth in their product
       labels. These limitations can also increase resistance to utilization by hospital
       formulary committees and may also negatively impact government pricing
       discussions in the EU and abroad.

       312.    The language from the FY 2019 Form 10-K cited in ¶311, above, is a rigorous

reworking and supplementation of a prior disclosure seen, for example, in the 3Q 2019 Form

10-Q, filed on November 5, 2019. The language in that disclosure references “inherent

limitations” of the studies but does not provide the critical examples of what those limitations

are, including the disclosure that 4F-PCCs such as Kcentra continued to be widely used and the

deficiencies in the original ANDEXXA-4 study.

       313.    Further, in the FY 2019 Form 10-K, Ernst & Young LLP (the Company’s

auditor since 2004) communicated a “Critical Audit Matter” to the Board concerning Portola’s

accounting for reserves on product revenue:

       Critical Audit Matter

       The critical audit matter communicated below is a matter arising from the current
       period audit of the financial statements that was communicated or required to be
       communicated to the audit committee and that: (1) relates to accounts or
       disclosures that are material to the financial statements and (2) involved our
       especially challenging, subjective or complex judgments….

       Reserves for returns on product revenue

       Description of the Matter

       As described in Note 3 to the consolidated financial statements, the Company had
       product revenue of $111.6 million for the year ended December 31, 2019, which
       was net of $20.6 million recorded as a reduction in revenue, which includes
       estimates of variable consideration for which reserves are established, including
       reserves for product returns.

       Auditing the Company’s measurement of reserves for product returns under its
       contracts with customers was especially challenging because (1) the calculation
       involves subjective management assumptions about inventory remaining in the
       distribution channel as of the balance sheet date (i.e., units held by hospitals) that


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        120
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 127 of 246




       could be subject to return in future periods under the Company’s returns policy,
       and (2) the Company has limited commercial sales history on which to base its
       assumptions.

               4.      The Alexion Acquisition

       314.    Less than three months following the end of the Class Period, on May 5, 2020,

Alexion Pharmaceuticals, a Delaware corporation (“Alexion” or “Parent”), and Portola issued a

joint press release announcing the execution of an Agreement and Plan of Merger (“Merger

Agreement”) by and among Alexion as Parent, Odyssey Merger Sub, Inc. (“Odyssey”) as

purchaser, a direct wholly-owned subsidiary of Alexion, and Portola relating to a planned

tender offer (“TO”) of all of the outstanding shares and common stock of Portola (the “Merger

Announcement”).63

       315.    On May 27, 2020, Alexion together with Odyssey filed its tender offer

statement on Schedule T/O. Alexion offered to purchase the shares of Portola at $18.00 per

share net to the holder of each such share. This $18 per share price was a 231.96% premium

over the May 4, 2020 price of $7.76 (the day before the Merger Announcement), but far lower

than the trading prices between the Class Period start and the last trading date before the first

partial disclosure, which ranged from $22.18 to $37.26.




63
   The Merger Documents include the following documents, among others: (i) Pre-
commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR
240.14d-2(b)) (“Pre-Commencement Communications”), filed with the SEC on May 5, 2020 and
May 7, 2020; (ii) Tender Offer Statement under Section 14(d)(1) of the Exchange Act
(Schedule TO) (“Tender Offer Statement”), filed with the SEC on May 5, 2020, May 6, 2020,
May 7, 2020, and May 27, 2020 (and Amendments 1 thru 6 thereto, filed with the SEC between
June 1, 2020 and July 2, 2020); and (iii) Solicitation/Recommendation Statement Under Section
14(d)(4) of the Securities Act (Schedule 14D-9) (“Schedule 14D-9”), filed with the SEC on
May 5, 2020, May 7, 2020, May 26, 2020, and May 27, 2020 (and Amendments 1 thru 6 thereto,
filed with the SEC between June 1, 2020 and July 2, 2020).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         121
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 128 of 246




VI.    EXCHANGE ACT VIOLATIONS

       A.      Defendants’ Material Misrepresentations

       316.    Throughout the Class Period, Defendants repeatedly issued false and misleading

statements that there was strong demand for Andexxa and that Andexxa was being broadly

utilized by hospitals. To further this deceit, the Company employed bogus metrics such as

“new hospital additions” and “reorder rate,” which the Company claimed showed that there

was strong demand for Andexxa when in fact they did not have strong demand. The Company

further omitted substantial negative information concerning Andexxa, which it was under a

duty to disclose when it made these false and misleading statements.

       317.    During the Class Period, Defendants also issued several categories of materially

false and misleading statements regarding Company’s compliance with GAAP and its internal

Revenue Recognition Policy, its net revenue figures, and internal controls described in

Garland’s and Dier’s SOX Certifications. These statements were false and misleading because

the Company recognized revenue upon sell in to its distributors without sufficient relevant

historical sales and return data with which to conclude that it was “probable” that there would

not be a significant reversal in the amount of reversal due to returns, in violation of ASC 606.

               1.      Defendants Issued False and Misleading Statements Falsely
                       Portraying the Commercial Launch of Andexxa as a Success

                       a.      Defendants Made False and Misleading Statements
                               Concerning Andexxa Demand

       318.         Throughout the Class Period, Defendants created a false impression of the

state of affairs at the Company. Defendants repeatedly reassured investors that Andexxa demand

was “strong and growing” and that the growth was on a “linear” trajectory, and that, as a result,

the Company had “strong execution” on the Andexxa commercial launch. These statements

were false. However, even if some are argued to be literally true – and they are not – the context

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        122
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 129 of 246




and manner of their presentation make them false and misleading statements that do not have the

ability to inform, but instead mislead, investors.

       319.    The following are a series of false and misleading statements that Andexxa

demand was strong and growing and that growth was on a linear trajectory:64

                      “Andexxa Demand is Strong and Growing.” (Jan. 8, 2019 Presentation.)

                      Garland stated that the Company “expected that the current trajectory
                       should continue at a linear rate” with respect to revenues. (Garland,
                       May 8, 2019 Conference Call.)

                      That “enthusiasm and the desire from what we might call a nontarget
                       hospital to stock this drug,” which therefore “speaks both to the
                       significant value of the drug as well as the desire to use the product as
                       quickly as possible.” (Garland, May 8, 2019 Conference Call.)

                      That “our first quarter results continue to reflect strong demand for
                       Andexxa, as well as focused execution on our commercial launch.”
                       (May 8, 2019 Press Release.)

                      “This is our third consecutive quarter of strong revenues for Andexxa and
                       reflects solid demand.” (Garland, Mar. 1, 2019 Conference Call.)

                      “Andexxa Demand in the U.S. is Strong and Growing.” (May 8, 2019
                       Presentation.)

                      “I think we’ve mentioned that we think it’s a linear rate, which obviously
                       [is] going to be some variability over time.” (Garland, May 8, 2019
                       Conference Call.)

                      That “daily demand continue[s] to grow.” (Koenig, May 8, 2019
                       Conference Call.)

                      “So the review as it relates to [P&T] committees booking at the product
                       regardless of that whether it’s Gen 1 or Gen 2 is technically a six to nine
                       month process …. And this is certain industry norms. And you go I know
                       we get questions about sort of rate of hospital uptake and one of the things
                       we’ve said all along is that we expect that rate to continue at a pretty




64
   Bolded and italicized quoted statements are alleged to be false and misleading, while other
statements are provided for context.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      123
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 130 of 246




                      linear rates to exactly what we’re saying and totally in line with our
                      expectations.” (Koenig, May 8, 2019 Conference Call.)

                     “This is our fifth consecutive quarter of strong revenue growth reflecting
                      our exceptional launch execution and continued demand for Andexxa.”
                      (Aug. 7, 2019 Press Release.)

                     “Andexxa Demand in the U.S. is Strong and Growing.” (Aug. 7, 2019
                      Presentation.)

                     “There is continued strength and demand for Andexxa….” (Garland,
                      Aug. 7, 2019 Conference Call.)

                     “Our second quarter results reflect the fifth consecutive quarter of strong
                      launch, execution and growing demand for Andexxa.” (Dier, Aug. 7,
                      2019 Conference Call.)

                     That it “feel[s] like there’s a lot of momentum, wind in our sales for
                      Portola. We announced on our quarterly call $27.1 million in net revenues
                      for Andexxa. That was our fifth consecutive quarter of strong revenue
                      growth and also expectation-beating revenues. So very solid there.”
                      (Garland, Sept. 10, 2019 Morgan Stanley Global Healthcare Conference
                      Call.)

                     “In Q3, we delivered strong Andexxa revenue growth in the United States
                      … our team’s strong execution on the launch of Andexxa in the United
                      States.” (Garland, Nov. 5, 2019 Conference Call.)

                     “Our performance in the third quarter is a testament to the strong growth
                      since launch and long-term potential of our business.” (Koenig, Nov. 5,
                      2019 Conference Call.)

                     “Our financial results reflect strong growth of Andexxa in the U.S. and
                      an initial demand in Europe.” (Dier, Nov. 5, 2019 Conference Call.)

                     “Andexxa Demand is Strong and Growing.” (Nov. 5, 2019
                      Presentation.)

       320.   The bolded and italicized statements in ¶319, that the Company was experiencing

strong demand and linear growth were affirmative statements of present fact that were materially

false and misleading when made because the Company was in fact facing substantial obstacles

and significant negative feedback from hospitals in marketing Andexxa during the Class Period,

suggesting neither strong ongoing demand nor linear growth.


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    124
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 131 of 246




       321.    The series of false and misleading statements identified in ¶319 are statements of

fact and not forward looking statements. Rather, referencing such things as current “demand”

and current “trajectory,” they are informed by past information, current understanding, and

current knowledge of what is expected in the future. Further, Defendants knew at the time they

made their statements that demand and utilization trends were not expected to continue as they

were suggesting, making them false and misleading present statements of fact. Finally, even if

they are considered to contain forward looking statements – and they do not – they would be

statements containing a mixture of past, current, and forward looking facts, making them

actionable.

       322.    The truth that demand was neither strong and robust nor growing at a trajectory or

rate that Defendants stated and otherwise implied is evidenced by the following consistent

statements by former employees of Portola:

               a.     statements by CW1 that (i) hospitals had difficulty justifying the high cost

                      of Andexxa and that they could rely on other treatments that they had been

                      using for years without spending as much; (ii) the data concerning the

                      effectiveness of Andexxa did not justify the cost versus the benefit;

                      (iii) some hospitals were carrying Andexxa as a “CYA” and did not intend

                      to use it; and (iv) because of price, a hospital covered by CW1 had very

                      restrictive use protocols in place limiting Andexxa’s use to life-threatening

                      intracranial bleeds (e.g., ¶¶106-07);

               b.     statements by CW3 that (i) sales of Andexxa were stagnant throughout

                      his/her time at Portola selling the drug; (ii) Andexxa’s price was

                      problematic, “[i]t was a struggle for [him/her] from day one to sell



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    125
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 132 of 246




                   Andexxa,” and “the hospital pharmacists were terrified of [Andexxa] and

                   not from a clinical point[, but] strictly from a cost point”; (iii) small, rural

                   hospitals that CW3 called on believed that Andexxa was priced “way too

                   aggressively” and many could not afford it; (iv) a hospital with 100 beds

                   or less would have to make a choice between purchasing Andexxa and

                   hiring a staff member because of the high cost; (v) Kcentra, another

                   anticoagulant reversal drug, was a cheaper alternative to Andexxa for

                   many hospitals; and (vi) a professor of pharmacology and clinical

                   specialist paid to speak on the benefits of Andexxa by Portola at a June

                   2018 Hospital Pharmacy Society conference that was attended by 55

                   hospital pharmacists stated that he would nonetheless use Kcentra over

                   Andexxa because of its cost (e.g., ¶¶118-20, 122-23);

             c.    statements by CW4 that (i) sales of Andexxa were slow throughout the

                   time that s/he worked at Portola and sold Andexxa; (ii) hospital

                   pharmacists were shocked at the price difference between Kcentra and

                   Andexxa; (iii) s/he believed that hospitals were initially worried about

                   being sued if a patient died following a severe bleed and the particular

                   hospital did not carry Andexxa, but an article written by three pharmacists

                   in 2019 provided hospital pharmacy directors with information to push

                   back on ordering Andexxa; (iv) many hospitals used the publication of the

                   article to further bolster their position that Andexxa was too expensive to

                   carry when a cheaper alternative such as Kcentra was available; and




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     126
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 133 of 246




                   (iv) the high cost of Andexxa put a strain on pharmacy budgets (e.g.,

                   ¶¶126, 127, 129, 131);

             d.    statements by CW5 that (i) from his/her perspective, the biggest issues

                   Portola had concerning Andexxa usage was the cost of the drug combined

                   with the off-label use of Kcentra; (ii) Andexxa was very expensive and

                   sales stayed at a consistent level until there was a decline; (iii) through

                   his/her own observations and communications with other sales reps, the

                   rate of sales of Andexxa were not increasing during 2019 throughout the

                   Class Period; (iv) pharmacies made the purchasing decisions, and they

                   told doctors who wanted Andexxa that the drug was not available or that

                   its use was restricted and that Kcentra was the only available treatment on

                   the formulary; (v) while sales numbers were steady, some hospitals

                   stocked up but did little reordering; (vi) s/he heard from other sales reps

                   that beginning in the second half of 2019, there was an increase in the

                   volume of returns, which s/he described as a large amount of returns of

                   Andexxa; (vii) he/she believes that hospitals made a cost versus utilization

                   analysis and determined that it was too costly to stock more than 3 to 5

                   boxes of Andexxa or to reorder additional boxes given that the indications

                   were so limited; and (viii) insurance coverage does not affect a hospital

                   pharmacy department’s decision about whether to purchase Andexxa

                   because third-party reimbursement tends to go back to the general hospital

                   accounts and generally does not get refunded to the pharmacy

                   department’s budget (e.g., ¶¶137-39, 142-43, 146);



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      127
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 134 of 246




              e.      statements by CW6 that (i) many hospitals refused to add Andexxa to their

                      formularies because of its high price, telling him/her that they have

                      learned to manage bleeding with these patients and that they have

                      strategies that have been working so they wouldn’t purchase at the current

                      price; (ii) “[a]s soon as the customers saw the price, they said that they

                      have lived without it for five or six years and that they could live without

                      it longer”; (iii) two Level I large bed trauma center hospitals in his/her

                      district pushed back on the pricing of Andexxa and placed restrictions on

                      who could use the drug; (iv) 90% of his/her customer calls responded with

                      a “flat-out ‘no;’” and (v) Portola was “absolutely” struggling to sell

                      Andexxa in the period leading up the to its August 2019 Offering (e.g.,

                      ¶¶148-51, 154, 157); and

              f.      statements by CW12 that (i) working in the San Francisco headquarters,

                      s/he was aware that the sales of Andexxa were not going well via

                      “lunchroom” conversation with people in the Sales Division; and (ii) s/he

                      believes that, in the Spring of 2019, sales had “come down,” based on

                      lunchroom conversations with sales staff, who were asking why sales were

                      not going well (e.g., ¶¶197, 199).

       323.   The truth that demand was neither strong and robust nor growing at a trajectory or

rate that Defendants stated and otherwise implied is further evidenced by the following

statements by customers or potential customers who were marketed Andexxa by Portola:

              a.      statements by CW7 that (i) s/he presented Andexxa to the P&T

                      Committee, and it was felt that the data presented in the clinical trial was



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        128
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 135 of 246




                   “flimsy;” (ii) nonetheless, the hospital felt that it was irresponsible to not

                   carry the drug while prescribing Xarelto or Eliquis; it restricted use to only

                   life-threatening intercranial bleeding for patients being treated with

                   Xarelto or Eliquis, which s/he understands is consistent with how hospitals

                   throughout the country are utilizing Andexxa; (iii) the hospital system

                   only stocks one high dose and one low dose of Andexxa because the usage

                   is so limited, where the system only authorizes Andexxa’s use for

                   intercranial bleeding, which is normally accompanied by a stroke; (iv) in

                   his/her hospital system, restrictions were based on effectiveness and not

                   price; (v) it is not that Andexxa is ineffective, but it is only appropriate for

                   certain indications and is not a “miracle drug;”; (vi) the data on the use of

                   Kcentra was as effective in many of the same situations as Andexxa; and

                   (vii) it is his/her understanding that his/her hospital’s practices are

                   consistent with how hospitals throughout the country are utilizing

                   Andexxa (e.g., ¶¶162-64, 166-67);

             b.    statements by CW8 that (i) his/her hospital system has Andexxa on its

                   formulary but restricts its usage to only life-threatening events involving

                   intercranial bleeding; (ii) the decision to restrict Andexxa’s use is based on

                   the cost versus benefit and the data presented in Portola’s clinical trials;

                   (iii) treatments such as Kcentra and Feiba have been used in the past and

                   have been shown to be effective for less cost; (iv) throughout the entire

                   hospital system, Andexxa has been used less than half a dozen times;

                   (v) the data supporting use of Andexxa for GI bleeding was not enough to



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    129
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 136 of 246




                   support its use for that type of bleed; (vi) Portola conducted an additional

                   study of Andexxa, the results of which were presented at the American

                   Society of Hospital Pharmacists convention in December 2019 in Las

                   Vegas, Nevada and, in his/her opinion, the study was weak and still not

                   convincing enough to change the Andexxa restrictions; and (vii) s/he

                   believes that most hospitals have similar restrictions on Andexxa (e.g.,

                   ¶¶171, 173-75);

             c.    statements by CW9 that (i) his/her team determined that the cost of

                   Andexxa was too high when the benefits are compared with other

                   medications, including PCC treatments such as Kcentra and Feiba, which

                   were effective for significantly less cost; (ii) most hospitals in his/her

                   hospital’s peer group have made the same determination concerning

                   Andexxa—that it is too costly when compared with other treatments;

                   (iii) it is possible that, by carrying Andexxa, a hospital pharmacy may be

                   unable to hire a technician or otherwise fill a vacant position; and

                   (iv) Andexxa is a drug that would come out of the hospital pharmacy’s

                   budget (and third-party reimbursements do not affect the cost to the

                   pharmacy department) (e.g., ¶¶179, 181-83);

             d.    statements by CW10 that (i) his/her hospital determined that the cost of

                   Andexxa was too prohibitive to carry and that there was no justification

                   for Andexxa’s pricing when they could try other things; (ii) if they had a

                   patient that was critical and needed Andexxa, then the patient should be

                   immediately transferred by ambulance to a larger hospital within the area



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     130
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 137 of 246




                      that carried Andexxa; and (iii) the hospital’s CCO said that other drugs

                      that were cheaper than Andexxa, such as Kcentra, could be used (e.g.,

                      ¶¶188-89);

               e.     statements by CW11 that (i) high cost is why Andexxa was kept off the

                      hospital’s formulary, where the hospital had a cheaper, reasonable

                      alternative in Feiba; (ii) both a 2018 P&T Committee review of Andexxa

                      as well as a review by medical staff informed and supported that position;

                      and (iii) s/he believes that many other hospitals in his/her state made a

                      similar choice as his/her facility to not add Andexxa to their formularies

                      (e.g., ¶¶191-93); and

               f.     statements by CW13 that (i) his/her hospital limits the use of Andexxa to

                      intercranial bleeds due to cost; (ii) his/her hospital carries it for fear of

                      liability; and (iii) that s/he believes other hospitals in his/her region that

                      accept critical patients from his/her hospital do not carry Andexxa due to

                      cost (e.g., ¶¶203-05).

       324.    The truth that demand was neither strong and robust nor growing at a trajectory or

rate that Defendants stated and otherwise implied is further evidenced by the evasive responses

by senior management to analyst questions during quarterly conference calls. For example,

Garland downplayed whether 4F-PCCs and other pre-Andexxa treatments were being chosen

over Andexxa on the Mar. 1, 2019 Conference Call, Garland said that the Company was seeing

no issues concerning utilization on the Aug. 7, 2019 Conference Call (right before the August

2019 Offering), and Garland side-stepped a question regarding historical utilization at hospitals




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           131
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 138 of 246




that had been stocking Andexxa for over the past year during the November 5, 2019 Conference

Call:

               a.     [Analyst]: … where Andexxa is available, is it your understanding that
                      that is clearly the first line therapy for the Xa bleeds or might there be
                      some hospitals that while they have Andexxa available, are still using
                      some of the older methods like fresh frozen plasma or four-factor PCCs
                      even though that Andexxa is available?

                      [Garland]: Certainly, we know hospitals are using PCCs and we expect
                      they probably will continue to use PCCs although we believe that’s
                      inappropriate given the fact that we’re the only approved agent. But in
                      many ways you call it, it really does vary by hospital. It’s kind of hard to
                      speak about it generally because each hospital is somewhat unique.
                      (¶227);

               b.     [Analyst]: Does it concern among investors that over time as you get later
                      doctors to stock a drug, their utilization is going to be less than the people
                      who have stocked already. So the revenue curve is going to—going to
                      begin to plateau or decelerate. What are your—what are your thoughts on
                      that concern that’s in the market.

                      [Garland]: What we are seeing is we’ve looked at a cohort of our
                      institutions, large important institutions that came on earlier at E[S]P and
                      actually what we’re seeing is increased usage over time or deepening
                      usage over time. There’s nothing that we’re seeing today that makes us
                      concerned about a lack of pull through or plateauing of our utilization.
                      (¶257); and

               c.     “[Analyst]: I’m just wondering if you could start to give … some kind of
                      on a comparison or, if it’s high level even about the current utilization at
                      some of those hospitals that have been online for at least a year maybe
                      even over a year versus maybe some that have come online in the past six
                      month….

                      [Garland]: [N]ow that we’ve got a couple of years under—or a year
                      under our belt how does the utilization look[?] We aren’t giving any
                      detailed information around utilization per hospital per month. What we
                      have seen is that, that utilization per hospital per month stays—has been
                      staying consistent in 2019.”
                      (¶273).

        325.   Similarly, when asked by an analyst on the May 8, 2019 Conference Call to

comment on timelines to go through “the hospital protocol review for Gen 2 relative to Gen 1,”



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     132
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 139 of 246




Koenig started by acknowledging a 6 to 9 month process while also assuring that “we expect that

rate to continue at a pretty linear rates to exactly what we’re saying and totally in line with our

expectations.” (¶242.) Garland on the same call also assured investors that the majority of the

P&T efforts were in the past for the 300 hospital accounts acquired at that time: “The majority of

hospitals have made P&T decisions. And so the majority of them have the product on the

protocol and are using the product….” (¶243.)

       326.    The truth that demand was neither strong and robust nor growing at a trajectory or

rate that Defendants stated and otherwise implied is further evidenced by the actions of senior

management during the Class Period to promote additional data to support the use of Andexxa

over 4F-PCCs. Before and during the Class Period, CWs repeatedly communicated to senior

management that Andexxa was having difficulty competing with 4F-PCCs because of cost and

concerns regarding the efficacy of Andexxa (¶¶108, 154-56). The content of the following

releases touting Andexxa over 4F-PCCs coupled with the timing of these releases shows that

Defendants knew that 4F-PCCs were a significant threat to Andexxa’s launch but concealed such

information from investors:

               a.      On July 8, 2019, Portola announced new in vitro data establishing the

                       relationship between concentrations of the direct oral anticoagulants

                       apixaban and rivaroxaban and the ability of 4F-PCC to correct inhibition

                       of thrombin generation, compared with warfarin anticoagulation reversal

                       by 4F-PCC. (¶251.)

               b.      On November 15, 2019, Portola issued a press release announcing that

                       Annals of Emergency Medicine, the journal of ACEP, published a

                       multidisciplinary anticoagulant reversal and replacement guidance



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      133
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 140 of 246




                       statement. In the guidance statement, ACEP highlighted Andexxa as a

                       first-in-line, FDA approved reversal agent for patients treated with

                       apixaban or rivaroxaban, “as compared to 4F-PCC, which are highlighted

                       as a second-in-line option for Factor Xa reversal and recommended for use

                       only if Andexxa is not available.” (¶281.)

       327.    The previously referenced actions by senior management during the Class Period

of promoting additional data to support the use of Andexxa over 4F-PCCs demonstrates that

demand is not strong and growing when viewed in light of (i) the timing of the studies,

(ii) comments by a CW, and (iii) an article published in Seeking Alpha on January 30, 2020

calling this additional Portola data into doubt:

               a.      This data was pushed out only after Portola stopped relying on “reorder

                       rate” (¶268) and refused to answer specific questions about historical

                       trends regarding demand and utilization during the November 5, 2019

                       analyst call (¶273), and as the Company neared the end of the Class Period

                       and the point when the truth about demand and revenue was going to

                       emerge.

               b.      CW8 stated that Portola conducted an additional study of Andexxa which

                       was presented at the American Society of Hospital Pharmacist convention

                       in December 2019 in Las Vegas, Nevada which, in his/her opinion, was

                       weak and still not convincing enough to change the Andexxa restrictions.

                       (¶175.)

               c.      On January 30, 2020, Seeking Alpha published a report authored by

                       Edmund Ingham entitled: “Portola: Doubtful Trials And Falling Sales



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     134
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 141 of 246




                      Make Andexxa An Unlikely Blockbuster.” Ingham discussed data Portola

                      had published in 2019 claiming to support Andexxa as “best-in-class.”

                      “Finally, Portola has published numerous pieces of research during 2019

                      supporting management’s claim that Andexxa is a best-in-class solution

                      for treatment of Factor Xa related bleeds. … As I will describe below

                      however, doubts have been cast about these results that are quite

                      troubling and could prevent Andexxa from making it onto hospital

                      formulary lists.” (¶297.)

       328.    The truth that demand was neither strong and robust nor growing at a trajectory or

rate that Defendants stated and otherwise implied is further evidenced by the following:

               a.     the Company’s ultimate admissions on January 9, 2020 that the Portola

                      encountered “[f]lat quarter over quarter demand due to a decrease in

                      utilization, primarily in tier 1 accounts” and that in certain of these

                      accounts, hospital pharmacies curtailed use of Andexxa following drug

                      utilization reviews in an effort to manage pharmacy budgets” (¶282);

               b.     the Company’s admissions on January 14, 2020 that Andexxa sales had

                      fallen because of “lower distributor purchases to manage inventory” in

                      order “to keep their inventory levels at a constant level in the fourth

                      quarter” (¶¶295-96);

               c.     the Company’s acknowledgement on February 26, 2020 that the Company

                      was “laser focused on driving near-term revenue growth [for Andexxa]”

                      and was taking three important steps to “realign attention and resource

                      allocation towards expanding the Andexxa customer base, driving



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     135
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 142 of 246




                       utilization and increasing market share,” including the discontinuation of

                       the limited remaining Bevyxxa operations (¶301);

               d.      the Company’s admission in its FY 2019 Form 10-K filed on February 28,

                       2020 that it knew since Andexxa was approved by the FDA in early 2018

                       via the Accelerated Approval Program that the ANDEXXA-4 study

                       proffered and relied up had “inherent limitations” that could impact the

                       viability of Andexxa, where, for example, the Company was having

                       significant difficulties competing with the off-label use of 4F-PCCs and

                       other coagulation factors given a lack of comparative data and that

                       hospital formulary committees were resistant to utilizing Andexxa because

                       the Company lacked a clinical trial data comparing it to treatments used

                       before Andexxa’s FDA approval (¶¶311-12); and

               e.      Defendants lacked sufficient relevant historical evidence and other facts to

                       recognize revenue upon sell-in, i.e., upon shipment to its distributors under

                       ASC 606. Thus, the revenue figures could not support these assertions of

                       strong, growing or robust demand (see Section VI.A.2.).

       329.    These misstatements were material, non-puffery, because a reasonable investor

would consider the fact that demand for Andexxa, Portola’s lead drug, was weaker than

portrayed by the Company meant that Andexxa’s commercial launch was failing.

       330.    When considering the context in which these statements were offered, these

misstatements were important to investors and analysts. Throughout the Class Period, Portola

had disclosed as material in public filings the critical importance to the viability of Andexxa of

creating and maintaining strong demand and utilization, as well as procuring a hospital’s



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       136
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 143 of 246




willingness to pay for Andexxa and to forgo use of cheaper, quasi-competitive 4PCC products,

such as Kcentra. (¶¶96-99.) Portola made repeated statements about demand throughout the

Class Period, despite evidence to the contrary. (Id.; e.g., ¶319.) Those statements were in that

context materially misleading. Further, on the conference calls cited throughout, analysts

repeatedly inquired directly into demand and factors meant to serve as indicators of demand, and

misstatements made during those conference calls were materially false and misleading in that

context as a result. (E.g., ¶¶227, 242, 253, 257, 272-74, 285, 303, 324.)

         331.   These statements about demand and its trajectory were fundamentally based on

quantifiable metrics, which were capable of objective verification and consideration. Thus,

statements about demand were not statements of optimism, but rather statements premised on

facts.

         332.   In fact, analysts noted in reports throughout the Class Period that demand and

utilization of Andexxa were factors driving the commercial success of the Company:

                      “[W]e continue to see notable upside in Portola shares as the commercial
                       expansion of Andexxa into additional hospitals drives revenue growth and
                       label expansions into emergency surgery and enoxaparin reversal increase
                       the total market opportunity.” (William Blair, Apr. 4, 2019.)

                      “The next few quarters will be critical to see how the initial demand
                       translates into orders and sales and the likelihood of the product being able
                       to achieve the $1.34Bn in peak global sales that we currently forecast.”
                       (Credit Suisse, May 8, 2019.)

                      “[M]anagement remains very encouraged by the launch and believes it is
                       progressing better than expected based on analogues of other hospital
                       launches from the past 30 years. The message remains that the relatively
                       slow uptake should not be unexpected at the outset of a hospital launch,
                       the US demand for Andexxa is strong and growing.” (Credit Suisse, June
                       27, 2019.)

                      “We are encouraged by the continued growth of Andexxa, particularly
                       with 74% of sales in the quarter coming from hospitals reordering
                       Andexxa. In addition, management commentary continues to be positive,
                       highlighting the increased utilization trends with current accounts, recent

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      137
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 144 of 246




                       increase in CMS NTAP reimbursement level (to 65% from 50%), access
                       to the Veterans Administration health system, and first sales in Europe.
                       We believe there is continued long[-]term momentum for Andexxa
                       beyond the addition of new accounts over the next several quarters,
                       including strong growth of the factor Xa class, label expansion to include
                       urgent surgery and enoxaparin, and continued guidance recommendations
                       including the recent Joint Commission updates.” (William Blair, Aug. 8,
                       2019.)

                      “Andexxa is now available in roughly 550 hospitals in the United States,
                       including another 125 new hospitals added in the quarter, and 76% of
                       sales were from reorders as opposed to initial stocking (compared to 74%
                       in the second quarter). We believe the continued uptake of Andexxa has
                       been encouraging in both the United States and Europe, and continue to
                       see a long-term opportunity for Andexxa through increasing penetration
                       into a rapidly growing market.” (William Blair, Nov. 6, 2019.)

       333.    The significant stock drops on January 10, 2020, January 13, 2020, and

February 27, 2020, which revealed the weak demand and utilization of Andexxa further

demonstrate the materiality of these false and misleading statements. Further, analyst reports

reacting to the news pointed specifically to issues of demand and utilization as factors both

explaining the Company results and stock drops demonstrates the materiality of the false and

misleading statements. (E.g, ¶¶306-10.)

                       b.     Defendants Made False and Misleading Statements
                              Concerning Andexxa Utilization

       334.    Throughout the Class Period, Defendants repeatedly touted that Andexxa was

being “broadly” and “deeply” utilized by hospitals. As a result, Andexxa was portrayed as

becoming the standard of care as the treatment of life-threatening or uncontrolled bleeding in

patients treated with rivaroxaban or apixaban. This portrayal further fed into the false theme that

the Andexxa commercial launch was being strongly executed. These statements were false.

However, even if some are argued to be literally true – and they are not – the context and manner

of their presentation make them false and misleading statements that do not have the ability to

inform, but instead mislead, investors.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      138
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 145 of 246




       335.    The following are a series of false and misleading statements that Andexxa was

being “deeply” utilized by hospitals:

                     “[U]tilization on a per hospital level [] deepen[s] both as physicians get
                      used to the product and as hospitals continue to go through their protocol
                      development.” (Garland, May 8, 2019 Conference Call.)

                     “I do know that when we spoke to customers about Q4 utilization, the #1
                      reason was actually supply. That was probably the main reason why
                      accounts did not order.” (Garland, Jan. 8, 2019 Conference Call.)

                     “The majority of hospitals have made P&T decisions. So the majority of
                      them have the product on the protocol and are using the product.”
                      (Koenig, May 8, 2019 Conference Call.)

                     “So the review as it relates to [P&T] committees booking at the product
                      regardless of that whether it’s Gen 1 or Gen 2 is technically a six to nine
                      month process …. And this is certain industry norms. And … one of the
                      things we’ve said all along is that we expect that rate to continue at a
                      pretty linear rates to exactly what we’re saying and totally in line with
                      our expectations.” (Koenig, May 8, 2019 Conference Call.)

                     “So everything that we’re seeing so far in terms of the launch kinetics
                      points to a deepening and a pull-through of utilization.” (Garland, June
                      11, 2019 Goldman Sachs Global Healthcare Conference Call.)

                     “Also last week, the Joint Commission known as JCAHO, the oldest and
                      largest accrediting body for hospitals and med care [ph] issued a new
                      report on DOACs. The report directs accredited hospitals and critical care
                      centers to stock anecdotes appropriate for the use with each type of
                      anticoagulant. Reports like these are making it clear that Andexxa is
                      becoming the standard of care for patients on apixaban or rivaroxaban.”
                      (Garland, Aug. 7, 2019 Conference Call.)

                     “[W]hat we’re seeing is increased usage over time or deepening usage
                      over time. There’s nothing that we’re seeing today that makes us
                      concerned about a lack of pull-through or a plateauing of our
                      utilization.” (Garland, Aug. 7, 2019 Conference Call.)

                     “Adding new accounts is just one part of ensuring continued growth. The
                      second component is deepening utilization within existing accounts and
                      we are seeing encouraging trends.” (Koenig, Aug. 7, 2019 Conference
                      Call.)

                     “I will tell you we’re really happy with what we’re seeing both in terms of
                      new account adds as well as deepening [ph] of the utilization and we’ll

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    139
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 146 of 246




                      certainly give you updates as we move forward.” (Garland, Aug. 7, 2019
                      Conference Call.)

                     “[W]hat we’re seeing is increased usage over time or deepening usage
                      over time.” (Garland, Aug. 7, 2019 Conference Call.)

                     “[W]hat we’re seeing is real pull-through at hospitals.” (Garland,
                      Sept. 10, 2019 Morgan Stanley Global Healthcare Conference Call.)
                     “What we have seen is that, that utilization per hospital per month
                      stays—has been staying consistent in 2019. That is with—in the context
                      of us broadening the hospital-base to include more Tier 2 and Tier 3
                      accounts.” (Garland, Nov. 5, 2019 Conference Call.)
       336.    The following are a series of false and misleading statements that Andexxa was

being “broadly” utilized by hospitals:

                     Koenig also noted that the Company is “seeing that the utilization of
                      Andexxa is both ICH bleeds and also in other bleeds outside of ICH. So
                      we’re seeing a mix of all types of bleeds that are currently being
                      treated.” (Koenig, May 8, 2019 Conference Call.)

                     Garland noted the Company is “pleasantly surprised by the fact that the
                      drug is being used broadly to the label obviously, but it’s definitely not
                      being missed again a specific type bleed type like intracranial
                      hemorrhage.” (Garland, May 8, 2019 Conference Call.)

                     “[W]e’re actually seeing broad usage across all bleed types not
                      necessarily focused on intracranial hemorrhage.” (Garland, May 8, 2019
                      Conference Call.)

                     “Also last week, the Joint Commission known as JCAHO, the oldest and
                      largest accrediting body for hospitals and med care [ph] issued a new
                      report on DOACs. The report directs accredited hospitals and critical care
                      centers to stock anecdotes appropriate for the use with each type of
                      anticoagulant. Reports like these are making it clear that Andexxa is
                      becoming the standard of care for patients on apixaban or rivaroxaban.”
                      (Garland, Aug. 7, 2019 Conference Call.)

                     “[W]e are definitely seeing usage in patients outside of the intracranial
                      hemorrhage space.” (Garland, Aug. 7, 2019 Conference Call.)

                     “[W]e’re seeing actually is broad utilization. We’re not seeing it niched
                      to just intracranial hemorrhage…. But like I said, what we are seeing is
                      usage broadly.” (Garland, Sept. 10, 2019 Morgan Stanley Global
                      Healthcare Conference Call.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    140
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 147 of 246




                      “Andexxa is being used in all ranges of bleeds. So not only intracranial
                       hemorrhage, but also GI bleeds, trauma related compartmental bleeds. So
                       we’re seeing it being used across all bleed types.” (Koenig, Nov. 5, 2019
                       Conference Call.)
       337.    The bolded and italicized statements in ¶¶335-36, that Andexxa was experiencing

“broad” and “deepening” utilization and usage were affirmative statements of present fact that

were materially false and misleading when made because contrary to the Company’s statements

Andexxa was encountering significant resistance from hospitals and their drug utilization review

committees which placed severe restrictions on Andexxa usage when stocked because of the

high cost coupled with limited clinical data and an available more cost-effective alternative.

       338.    The series of false and misleading statements identified in ¶¶335-36 are

statements of fact and not forward looking statements. Rather, referencing such things as current

utilization and utilization trends (both depth and breadth), they are informed by past information,

current understanding, and current knowledge of what is expected in the future. Further,

Defendants knew at the time they made their statements that demand and utilization trends were

not expected to continue as they were suggesting, making them false and misleading present

statements of fact. Finally, even if they are considered to contain forward looking statements –

and they are not – they would be statements containing a mixture of past, current, and forward

looking facts, making them actionable.

       339.    The truth that Andexxa was not “broadly” and “deeply” being utilized is

evidenced by the following statements by former employees of Portola:

               a.      statements by CW1 that (i) hospitals had difficulty justifying the high cost

                       of Andexxa and that they could rely on other treatments that they had been

                       using for years without spending as much; (ii) the data concerning the

                       effectiveness of Andexxa did not justify the cost versus the benefit;


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      141
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 148 of 246




                   (iii) some hospitals were carrying Andexxa as a “CYA” and did not intend

                   to use it; and (iv) because of price, a hospital covered by CW1 had very

                   restrictive use protocols in place limiting Andexxa’s use to life-threatening

                   intracranial bleeds (e.g., ¶¶106-07);

             b.    statements by CW3 that (i) Andexxa’s price was problematic, “[i]t was a

                   struggle for [him/her] from day one to sell Andexxa,” and “the hospital

                   pharmacists were terrified of [Andexxa] and not from a clinical point[,

                   but] strictly from a cost point”; (ii) small, rural hospitals that CW3 called

                   on believed that Andexxa was priced “way too aggressively” and many

                   could not afford it; (iii) a hospital with 100 beds or less would have to

                   make a choice between purchasing Andexxa and hiring a staff member

                   because of the high cost; (iv) Kcentra, another anticoagulant reversal drug,

                   was a cheaper alternative to Andexxa for many hospitals; and (v) a

                   professor of pharmacology and clinical specialist paid to speak on the

                   benefits of Andexxa by Portola at a June 2018 Hospital Pharmacy Society

                   conference that was attended by 55 hospital pharmacists stated that he

                   would nonetheless use Kcentra over Andexxa because of its cost (e.g.,

                   ¶¶118-20, 122-23);

             c.    statements by CW4 that (i) hospital pharmacists were shocked at the price

                   difference between Kcentra and Andexxa; (ii) s/he believed that hospitals

                   were initially worried about being sued if a patient died following a severe

                   bleed and the particular hospital did not carry Andexxa, but an article

                   written by three pharmacists in 2019 provided hospital pharmacy directors



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    142
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 149 of 246




                   with information to push back on ordering Andexxa; (iii) s/he believed

                   that hospitals were initially worried about being sued if a patient died

                   following a severe bleed and the particular hospital did not carry Andexxa,

                   but an article written by three pharmacists in 2019 provided hospital

                   pharmacy directors with information to push back on ordering Andexxa;

                   (iv) many hospitals used the publication of the article to further bolster

                   their position that Andexxa was too expensive to carry when a cheaper

                   alternative such as Kcentra was available; and (iv) the high cost of

                   Andexxa put a strain on pharmacy budgets (e.g., ¶¶126, 127, 129, 131);

             d.    statements by CW5 that (i) from his/her perspective, the biggest issues

                   Portola had concerning Andexxa usage was the cost of the drug combined

                   with the off-label use of Kcentra; (ii) pharmacies made the purchasing

                   decisions, and they told doctors who wanted Andexxa that the drug was

                   not available or that its use was restricted and that Kcentra was the only

                   available treatment on the formulary; (iii) he/she believes that hospitals

                   made a cost versus utilization analysis and determined that it was too

                   costly to stock more than 3 to 5 boxes of Andexxa or to reorder additional

                   boxes given that the indications were so limited; (iv) “all” of CW5’s

                   accounts placed restrictions on the use of Andexxa due to its cost (and not

                   due to the effectiveness of the drug); and (v) insurance coverage does not

                   affect a hospital pharmacy department’s decision about whether to

                   purchase Andexxa because third-party reimbursement tends to go back to




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     143
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 150 of 246




                      the general hospital accounts and generally does not get refunded to the

                      pharmacy department’s budget (e.g., ¶¶137-39, 142-43, 146); and

              e.      statements by CW6 that (i) many hospitals refused to add Andexxa to their

                      formularies because of its high price, telling him/her that they have

                      learned to manage bleeding with these patients and that they have

                      strategies that have been working so they wouldn’t purchase at the current

                      price; (ii) “[a]s soon as the customers saw the price, they said that they

                      have lived without it for five or six years and that they could live without

                      it longer”; (iii) two Level I large bed trauma center hospitals in his/her

                      district pushed back on the pricing of Andexxa and placed restrictions on

                      who could use the drug; and (iv) Portola was “absolutely” struggling to

                      sell Andexxa in the period leading up the to its August 2019 Offering

                      (e.g., ¶¶148-51, 154, 157).

       340.   The truth that Andexxa was not “broadly” and “deeply” being utilized is further

evidenced by the following statements by customers or potential customers who were marketed

Andexxa by Portola:

              a.      statements by CW7 that (i) s/he presented Andexxa to the P&T

                      Committee, and it was felt that the data presented in the clinical trial was

                      “flimsy;” (ii) nonetheless, the hospital felt that it was irresponsible to not

                      carry the drug while prescribing Xarelto or Eliquis; it restricted use to only

                      life-threatening intercranial bleeding for patients being treated with

                      Xarelto or Eliquis, which s/he understands is consistent with how hospitals

                      throughout the country are utilizing Andexxa; (iii) the hospital system



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        144
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 151 of 246




                   only stocks one high dose and one low dose of Andexxa because the usage

                   is so limited, where the system only authorizes Andexxa’s use for

                   intercranial bleeding, which is normally accompanied by a stroke; (iv) in

                   his/her hospital system, restrictions were based on effectiveness and not

                   price; (v) the system only stocked one high and one low dose because the

                   usage was so limited; (vi) the data on the use of Kcentra was as effective

                   in many of the same situations as Andexxa; and (vii) it is his/her

                   understanding that his/her hospital’s practices are consistent with how

                   hospitals throughout the country are utilizing Andexxa (e.g., ¶¶162-64,

                   166-67);

             b.    statements by CW8 that (i) his/her hospital system has Andexxa on its

                   formulary but restricts its usage to only life-threatening events involving

                   intercranial bleeding; (ii) the decision to restrict Andexxa’s use is based on

                   the cost versus benefit and the data presented in Portola’s clinical trials;

                   (iii) treatments such as Kcentra and Feiba have been used in the past and

                   have been shown to be effective for less cost; (iv) throughout the entire

                   hospital system, Andexxa has been used less than half a dozen times;

                   (v) the data supporting use of Andexxa for GI bleeding was not enough to

                   support its use for that type of bleed; (vi) Portola conducted an additional

                   study of Andexxa, the results of which were presented at the American

                   Society of Hospital Pharmacists convention in December 2019 in Las

                   Vegas, Nevada and, in his/her opinion, the study was weak and still not

                   convincing enough to change the Andexxa restrictions; and (vii) s/he



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    145
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 152 of 246




                   believes that most hospitals have similar restrictions on Andexxa (e.g.,

                   ¶¶171, 173-75);

             c.    statements by CW9 that (i) his/her team determined that the cost of

                   Andexxa was too high when the benefits are compared with other

                   medications, including PCC treatments such as Kcentra and Feiba, which

                   were effective for significantly less cost; (ii) most hospitals in his/her

                   hospital’s peer group have made the same determination concerning

                   Andexxa—that it is too costly when compared with other treatments;

                   (iii) it is possible that, by carrying Andexxa, a hospital pharmacy may be

                   unable to hire a technician or otherwise fill a vacant position; and

                   (iv) Andexxa is a drug that would come out of the hospital pharmacy’s

                   budget (and third-party reimbursements do not affect the cost to the

                   pharmacy department) (e.g., ¶¶179, 181-83);

             d.    statements by CW10 that (i) his/her hospital determined that the cost of

                   Andexxa was too prohibitive to carry and that there was no justification

                   for Andexxa’s pricing when they could try other things; (ii) if they had a

                   patient that was critical and needed Andexxa, then the patient should be

                   immediately transferred by ambulance to a larger hospital within the area

                   that carried Andexxa; and (iii) the hospital’s CCO said that other drugs

                   that were cheaper than Andexxa, such as Kcentra, could be used (e.g.,

                   ¶¶188-189; and

             e.    statements by CW13 that his/her hospital limits the use of Andexxa to

                   intercranial bleeds due to cost (e.g., ¶204).



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     146
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 153 of 246




       341.    The truth that Andexxa was not “broadly” and “deeply” being utilized is further

evidenced by Garland’s statement attributing lack of utilization solely to available supply.

During the January 8, 2019 Conference Call, Garland commented that “I do know that when we

spoke to customers about Q4 utilization, the #1 reason was actually supply. That was probably

the main reason why accounts did not order.”

       342.    The truth that Andexxa was not “broadly” and “deeply” being utilized is further

evidenced by the evasive responses by senior management to analyst questions during

conference calls. For example, Garland downplayed whether 4F-PCCs and other pre-Andexxa

treatments were being chosen over Andexxa on the Mar. 1, 2019 Conference Call, Garland said

that the Company was seeing no issues concerning utilization on the Aug. 7, 2019 Conference

Call (right before the August 2019 Offering), and Garland side-stepped a question regarding

historical utilization at hospitals that had been stocking Andexxa for over the past year during the

November 5, 2019 Conference Call:

               a.      [Analyst]: … where Andexxa is available, is it your understanding that
                       that is clearly the first line therapy for the Xa bleeds or might there be
                       some hospitals that while they have Andexxa available, are still using
                       some of the older methods like fresh frozen plasma or four-factor PCCs
                       even though that Andexxa is available?

                       [Garland]: Certainly, we know hospitals are using PCCs and we expect
                       they probably will continue to use PCCs although we believe that’s
                       inappropriate given the fact that we’re the only approved agent. But in
                       many ways you call it, it really does vary by hospital. It’s kind of hard to
                       speak about it generally because each hospital is somewhat unique.
                       (¶227).

               b.      [Analyst]: Does it concern among investors that over time as you get later
                       doctors to stock a drug, their utilization is going to be less than the people
                       who have stocked already. So the revenue curve is going to—going to
                       begin to plateau or decelerate. What are your—what are your thoughts on
                       that concern that’s in the market.

                       [Garland]: What we are seeing is we’ve looked at a cohort of our
                       institutions, large important institutions that came on earlier at E[S]P and

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      147
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 154 of 246




                       actually what we’re seeing is increased usage over time or deepening
                       usage over time. There’s nothing that we’re seeing today that makes us
                       concerned about a lack of pull through or plateauing of our utilization.
                       (¶257).

               c.      [Analyst]: I’m just wondering if you could start to give … some kind of
                       on a comparison or, if it’s high level even about the current utilization at
                       some of those hospitals that have been online for at least a year maybe
                       even over a year versus maybe some that have come online in the past six
                       month….

                       [Garland]: [N]ow that we’ve got a couple of years under—or a year under
                       our belt how does the utilization look. We aren’t giving any detailed
                       information around utilization per hospital per month. What we have seen
                       is that, that utilization per hospital per month stays—has been staying
                       consistent in 2019. (¶273).

       343.    Similarly, when asked by an analyst on the May 8, 2019 Conference Call to

comment on timelines to go through “the hospital protocol review for Gen 2 relative to Gen 1,”

Koenig started by acknowledging a 6 to 9 month process while also assuring that “we expect that

rate to continue at a pretty linear rates to exactly what we’re saying and totally in line with our

expectations.” (¶242.) Garland on the same call also assured investors that the majority of the

P&T efforts were in the past for the 300 hospital accounts acquired at that time: “The majority of

hospitals have made P&T decisions. And so the majority of them have the product on the

protocol and are using the product….” (¶243.)

       344.    The truth that Andexxa was not “broadly” and “deeply” being utilized is further

evidenced by the actions of senior management during the Class Period to promote additional

data to support the use of Andexxa over 4F-PCCs. Before and during the Class Period, CWs

repeatedly communicated to senior management that Andexxa was having difficulty competing

with 4F-PCCs because of cost and concerns regarding the efficacy of Andexxa (see generally

¶¶103(e), 103(f), 103(g), 108, 115, 124, 130, 137, 148, 153-56, 168, 175-76, 180, 194, 198, 206).

The content of the following releases touting Andexxa over 4F-PCCs coupled with the timing of


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      148
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 155 of 246




these releases shows that Defendants knew that 4F-PCCs were a significant threat to Andexxa’s

launch but concealed such information from investors:

               a.      On July 8, 2019, Portola announced new in vitro data establishing the

                       relationship between concentrations of the direct oral anticoagulants

                       apixaban and rivaroxaban and the ability of 4F-PCC to correct inhibition

                       of thrombin generation, compared with warfarin anticoagulation reversal

                       by 4F-PCC (¶251); and

               b.      On November 15, 2019, Portola issued a press release announcing that

                       Annals of Emergency Medicine, the journal of ACEP, published a

                       multidisciplinary anticoagulant reversal and replacement guidance

                       statement. In the guidance statement, ACEP highlighted Andexxa as a

                       first-in-line, FDA approved reversal agent for patients treated with

                       apixaban or rivaroxaban, “as compared to 4F-PCC, which are highlighted

                       as a second-in-line option for Factor Xa reversal and recommended for use

                       only if Andexxa is not available.” (¶281).

       345.    The previously referenced actions by senior management during the Class Period

of promoting additional data to support the use of Andexxa over 4F-PCCs demonstrates that

Andexxa was not “broadly” and “deeply” being utilized in light of (i) the timing of the studies,

(ii) comments by CWs, and (iii) an article published in Seeking Alpha on January 30, 2020

calling this additional Portola data into doubt:

               a.      This data was pushed out only after Portola stopped relying on “reorder

                       rate” (¶268) and refused to answer specific questions about historical

                       trends regarding demand and utilization during the November 5, 2019



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     149
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 156 of 246




                     analyst call (¶273), and as the Company neared the end of the Class Period

                     and the point when the truth about demand and revenue was going to

                     emerge.

              b.     CW8 stated that Portola conducted an additional study of Andexxa which

                     was presented at the American Society of Hospital Pharmacist convention

                     in December 2019 in Las Vegas, Nevada which, in his opinion, was weak

                     and still not convincing enough to change the Andexxa restrictions.

                     (¶175.)

              c.     On January 30, 2020, Seeking Alpha published a report authored by

                     Edmund Ingham entitled: “Portola: Doubtful Trials And Falling Sales

                     Make Andexxa An Unlikely Blockbuster.” Ingham discussed data Portola

                     had published in 2019 claiming to support Andexxa as “best-in-class.”

                     “Finally, Portola has published numerous pieces of research during 2019

                     supporting management’s claim that Andexxa is a best-in-class solution

                     for treatment of Factor Xa related bleeds. … As I will describe below

                     however, doubts have been cast about these results that are quite

                     troubling and could prevent Andexxa from making it onto hospital

                     formulary lists.” (¶297.)

       346.   The truth that Andexxa was not “broadly” and “deeply” being utilized is further

evidenced by the following:

              a.     the Company’s ultimate admissions on January 9, 2020 that the Portola

                     encountered “[f]lat quarter over quarter demand due to a decrease in

                     utilization, primarily in tier 1 accounts” and that in certain of these



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    150
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 157 of 246




                   accounts, hospital pharmacies curtailed use of Andexxa following drug

                   utilization reviews in an effort to manage pharmacy budgets” (¶282);

             b.    the Company’s admissions on January 14, 2020 that Andexxa sales had

                   fallen because of “lower distributor purchases to manage inventory” in

                   order “to keep their inventory levels at a constant level in the fourth

                   quarter” (¶¶295-96);

             c.    the Company’s acknowledgement on February 26, 2020 that the Company

                   was “laser focused on driving near-term revenue growth [for Andexxa]”

                   and was taking three important steps to “realign attention and resource

                   allocation towards expanding the Andexxa customer base, driving

                   utilization and increasing market share,” including the discontinuation of

                   the limited remaining Bevyxxa operations (¶301); and

             d.    the Company’s admission in its FY 2019 Form 10-K filed on February 28,

                   2020 that it knew since Andexxa was approved by the FDA in early 2018

                   via the Accelerated Approval Program that the ANDEXXA-4 study

                   proffered and relied up had “inherent limitations” that could impact the

                   viability of Andexxa, where, for example, the Company was having

                   significant difficulties competing with the off-label use of 4F-PCCs and

                   other coagulation factors given a lack of comparative data and that

                   hospital formulary committees were resistant to utilizing Andexxa because

                   the Company lacked a clinical trial data comparing it to treatments used

                   before Andexxa’s FDA approval (¶¶311-12).




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   151
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 158 of 246




       347.    These misstatements were material, non-puffery, because a reasonable investor

would consider the fact that utilization for Andexxa was weaker than portrayed by the Company

meant that Andexxa was not becoming the standard of care and that the Company’s commercial

launch was failing.

       348.    When considering the context in which these statements were offered, these

misstatements were important to investors and analysts. Throughout the Class Period, Portola

had disclosed as material in public filings the critical importance to the viability of Andexxa of

creating and maintaining strong demand and utilization, as well as procuring a hospital’s

willingness to pay for Andexxa and to forgo use of cheaper, quasi-competitive 4PCC products,

such as Kcentra. (¶¶96-99.) Portola made repeated statements that spoke to utilization

throughout the Class Period, despite evidence to the contrary. (Id.; e.g., ¶319.) Those statements

were in that context materially misleading. Further, on the conference calls cited throughout,

analysts repeatedly inquired directly into utilization and factors meant to serve as indicators of

utilization, and misstatements made during those conference calls were materially false and

misleading in that context as a result. (E.g., ¶¶227, 242, 253, 257, 272-74, 285, 303, 324.)

       349.    These statements about utilization and its breadth and depth were fundamentally

based on quantifiable metrics and information, which were capable of objective verification and

consideration. Thus, statements about utilization were not statements of optimism, but rather

statements premised on facts.

       350.    Further, analysts noted in reports throughout the Class Period that demand

utilization of Andexxa were factors driving the commercial success of the Company:

                      “[W]e continue to see notable upside in Portola shares as the commercial
                       expansion of Andexxa into additional hospitals drives revenue growth and
                       label expansions into emergency surgery and enoxaparin reversal increase
                       the total market opportunity.” (William Blair, Apr. 4, 2019.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      152
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 159 of 246




                      “The next few quarters will be critical to see how the initial demand
                       translates into orders and sales and the likelihood of the product being able
                       to achieve the $1.34Bn in peak global sales that we currently forecast.”
                       (Credit Suisse, May 8, 2019.)

                      “[M]anagement remains very encouraged by the launch and believes it is
                       progressing better than expected based on analogues of other hospital
                       launches from the past 30 years. The message remains that the relatively
                       slow uptake should not be unexpected at the outset of a hospital launch,
                       the US demand for Andexxa is strong and growing.” (Credit Suisse, June
                       27, 2019.)

                      “We are encouraged by the continued growth of Andexxa, particularly
                       with 74% of sales in the quarter coming from hospitals reordering
                       Andexxa. In addition, management commentary continues to be positive,
                       highlighting the increased utilization trends with current accounts, recent
                       increase in CMS NTAP reimbursement level (to 65% from 50%), access
                       to the Veterans Administration health system, and first sales in Europe.
                       We believe there is continued long[-]term momentum for Andexxa
                       beyond the addition of new accounts over the next several quarters,
                       including strong growth of the factor Xa class, label expansion to include
                       urgent surgery and enoxaparin, and continued guidance recommendations
                       including the recent Joint Commission updates.” (William Blair, Aug. 8,
                       2019.)

                      “Andexxa is now available in roughly 550 hospitals in the United States,
                       including another 125 new hospitals added in the quarter, and 76% of
                       sales were from reorders as opposed to initial stocking (compared to 74%
                       in the second quarter). We believe the continued uptake of Andexxa has
                       been encouraging in both the United States and Europe, and continue to
                       see a long-term opportunity for Andexxa through increasing penetration
                       into a rapidly growing market.” (William Blair, Nov. 6, 2019.)

       351.    The significant stock drops on January 10, 2020, January 13, 2020, and

February 27, 2020, which revealed the weak demand and utilization of Andexxa further

demonstrate the materiality of these false and misleading statements. Further, analyst reports

reacting to the news pointed specifically to issues of demand and utilization as factors both

explaining the Company results and stock drops demonstrates the materiality of the false and

misleading statements (e.g., ¶¶287-93, 306-10).




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      153
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 160 of 246




                      c.      Defendants Made False and Misleading Statements
                              Concerning New Hospital Adds and Reorder Rate

       352.    Throughout the Class Period, Defendants repeatedly touted two non-GAAP

metrics: hospital adds and reorder rate. The Company portrayed these metrics as strong

indicators that Andexxa was being well-received by hospitals, that Andexxa was receiving strong

demand, and that the full commercial launch was a success. These statements were false.

However, even if some are argued to be literally true – and they are not – the context and manner

of their presentation make them false and misleading statements that do not have the ability to

inform, but instead mislead, investors.

       353.    The following are a series of false and misleading statements concerning new

hospital additions:

                     “So you may remember on our Q3 call, we had mentioned that we’d
                      stocked 100 hospitals. We now have stocked 200 hospitals. So we’ve
                      doubled the number of sites that we’ve begun stocking in the last
                      quarter.” (Garland, Jan. 8, 2019 Conference Call.)

                     That “approximately 200 hospitals were stocking Andexxa by the end of
                      the fourth quarter, with a reorder rate of approximately 50%. That’s
                      double the roughly 100 hospitals that were stocking Andexxa at the end
                      of the third quarter, with a reorder rate of approximately 40%. (Garland,
                      Mar. 1, 2019 Conference Call.)

                     “At the end of the first quarter we estimate that approximately 300
                      hospitals were stocking Andexxa.” (Koenig, May 8, 2019 Conference
                      Call.)

                     “Obviously the 125 [hospital] adds that we have this quarter was ahead of
                      expectations. I’ve been saying all along we expect a linear uptake in
                      hospital adds, pretty much 100 a quarter.” (Garland, Aug. 7, 2019
                      Conference Call.)

                     “In the [second quarter], we added 125 additional hospitals for a total of
                      over 400 hospitals that have ordered Andexxa since launch.”
                      (Prospectus.)

                     “At the end of the third quarter approximately 550 hospitals in the U.S.
                      had ordered Andexxa. This was our second consecutive quarter of

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   154
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 161 of 246




                        incremental hospital adds that exceeded our initial expectations.”
                        (Koenig, Nov. 5, 2019 Conference Call.)

          354.   The following are a series of false and misleading statements concerning “reorder

rates”:

                       “We’ve also seen our reorder rate improve. So the percentage of
                        accounts that have reordered was at 40% on our Q3 call, it’s now at 50%
                        as of December 31…. [W]e believe it’s truly reflective of pull-through
                        demand. Not just stocking, but real pull-through demand.” (Garland,
                        Jan. 8, 2019 Conference Call.)

                       Koenig noted that the Company was “very happy with what we’ve been
                        seeing so far with the reorder rate,” as those “reorder rates are really
                        reflecting true pull through and underlying demand, we’ve seen this
                        increase of 50% to 55%.” (Koenig, May 8, 2019 Conference Call.)

                       “We also are beginning to see a consistent pattern in the order and
                        reorder rate. At the end of the first quarter we estimate that
                        approximately 300 hospitals were stocking Andexxa with our reorder
                        rate of about 55%. This increase is in line with our overall trajectory
                        thus far and we are seeing daily demand continue to grow.” (Koenig,
                        May 8, 2019 Conference Call.)

                       Garland said that “as we’ve said before, the that reorder is obviously
                        influenced by the denominator. If you look back at hospitals that came
                        on earlier in the launch of Andexxa that reorder rate is significantly
                        higher than the percentage for all hospitals so far. So as Sheldon
                        mentioned, we’re very happy with where the reorder rate and is—and as
                        hospitals maturities to that reorder rate continue to increase.” (Garland,
                        May 8, 2019 Conference Call.)

                       “We track the number of accounts that have ordered at least once. You
                        might call that sort of new store growth. So what we’ve seen quarter-on-
                        quarter is about 100 new hospitals ordering each quarter. So as of the end
                        of the first quarter, we have 300 accounts that had ordered at least once.
                        That was up from 200 the prior quarter, so Q4 of the prior year. In
                        addition, we look at pull-through, right? So there is both the new store
                        growth but also the same-store growth, so accounts that continue to
                        reorder. And so the metric we track there is reorders. The reorder rate
                        for the first quarter of 2019 was at 55%. That was up from 50% the
                        prior quarter.” (Garland, June 11, 2019 Goldman Sachs Global
                        Healthcare Conference Call.)

                       That “74% of our sales in the quarter came from reorders, reflecting real
                        pull through and increasing use in patients. In addition, our reorder

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    155
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 162 of 246




                       rate remained steady at 55% for the quarter, in tandem with an
                       incremental number of hospital adds that was beyond our expectations,
                       and a significant percent of new hospitals coming on late in the quarter.”
                       (Garland, Aug. 7, 2019 Conference Call.)

                      “As Scott mentioned, our reorder rate in the second quarter was
                       approximately 55%. More importantly, reorders in the second quarter
                       grew to 74% of our total Andexxa revenues reflecting real pull through
                       and increasing use in patients.” (Koenig, Aug. 7, 2019 Conference Call.)

                      That “in the second quarter of 2019, Andexxa had a reorder rate of 54%
                       with 74% of Andexxa revenues from reorders for the quarter.
                       (Prospectus.)

                      That “existing accounts continued to show strong pull-through, with 76%
                       of sales in the quarter coming from utilization or reorders compared to
                       74% in the previous quarter. This is an important metric because it
                       reflects demand and significant pull-through in hospitals where
                       Andexxa is being used to treat patients. Also inventory in the channel
                       remained steady at approximately two weeks of demand.” (Koenig, Nov.
                       5, 2019 Conference Call.)

                      “We think the number [% of sales driven by reorders] is great. It’s a real
                       sign of great pull-through with the product.” (Garland, Nov. 5, 2019
                       Conference Call.)

                      “The reorder rate also remained steady at 56% for the quarter. While this
                       is encouraging, we believe this metric is impacted by the variability in the
                       timing, mix and number of our new hospital additions each quarter.”
                       (Koenig, Nov. 5, 2019 Conference Call.)

       355.    The bolded and italicized statements in ¶¶353-54, that the new hospitals additions

and reorder rates showed growth and demand for Andexxa were affirmative statements of

present fact that were materially false and misleading when made because (i) the new hospital

additions included hospitals that did not intend to use Andexxa, but stock it only for liability

purposes only, or so heavily restricted Andexxa use that it was unlikely that the Andexxa stock

would ever be used, and (ii) the “reorder rate” was not a valid indicator of demand and

pull-through in hospitals particularly because it concealed the magnitude of reorders and

included all hospitals in its calculation whether they had been stocking Andexxa for several


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        156
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 163 of 246




quarters or were added just recently. It is further materially false and misleading because what

contributes to “reorder rates” is neither defined nor known. For example, does “reorder rate”

include exchanges of returned expired or short-shelf-life doses for longer-life doses? Does it

include the return of original 100 mg FDA-approved Andexxa for newly-FDA-approved 200 mg

Andexxa? These inputs, if included, would be extraordinarily misleading.

       356.    The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is evidenced by the following statements by former employees of

Portola:

               a.     statements by CW1 that (i) hospitals had difficulty justifying the high cost

                      of Andexxa and that they could rely on other treatments that they had been

                      using for years without spending as much; (ii) the data concerning the

                      effectiveness of Andexxa did not justify the cost versus the benefit;

                      (iii) some hospitals were carrying Andexxa as a “CYA” and did not intend

                      to use it; and (iv) because of price, a hospital covered by CW1 had very

                      restrictive use protocols in place limiting Andexxa’s use to life-threatening

                      intracranial bleeds (e.g., ¶¶106-07);

               b.     statements by CW3 that (i) sales of Andexxa were stagnant throughout

                      his/her time at Portola selling the drug; (ii) Andexxa’s price was

                      problematic, “[i]t was a struggle for [him/her] from day one to sell

                      Andexxa,” and “the hospital pharmacists were terrified of [Andexxa] and

                      not from a clinical point[, but] strictly from a cost point”; (iii) small, rural

                      hospitals that CW3 called on believed that Andexxa was priced “way too

                      aggressively” and many could not afford it; (iv) a hospital with 100 beds



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        157
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 164 of 246




                   or less would have to make a choice between purchasing Andexxa and

                   hiring a staff member because of the high cost; (v) Kcentra, another

                   anticoagulant reversal drug, was a cheaper alternative to Andexxa for

                   many hospitals; and (vi) a professor of pharmacology and clinical

                   specialist paid to speak on the benefits of Andexxa by Portola at a June

                   2018 Hospital Pharmacy Society conference that was attended by 55

                   hospital pharmacists stated that he would nonetheless use Kcentra over

                   Andexxa because of its cost (e.g., ¶¶118-20, 122-23);

             c.    statements by CW4 that (i) sales of Andexxa were slow throughout the

                   time that s/he worked at Portola and sold Andexxa; (ii) hospital

                   pharmacists were shocked at the price difference between Kcentra and

                   Andexxa, and that cost was the reason for slow sales; (iii) s/he believed

                   that hospitals were initially worried about being sued if a patient died

                   following a severe bleed and the particular hospital did not carry Andexxa,

                   but an article written by three pharmacists in 2019 provided hospital

                   pharmacy directors with information to push back on ordering Andexxa;

                   (iv) many hospitals used the publication of the article to further bolster

                   their position that Andexxa was too expensive to carry when a cheaper

                   alternative such as Kcentra was available; and (v) the high cost of

                   Andexxa put a strain on pharmacy budgets (e.g., ¶¶126, 127, 129, 131);

             d.    statements by CW5 that (i) from his/her perspective, the biggest issues

                   Portola had concerning Andexxa usage was the cost of the drug combined

                   with the off-label use of Kcentra; (ii) Andexxa was very expensive and



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     158
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 165 of 246




                   sales stayed at a consistent level until there was a decline; (iii) through

                   his/her own observations and communications with other sales reps, the

                   rate of sales of Andexxa were not increasing during 2019 throughout the

                   Class Period; (iv) pharmacies made the purchasing decisions, and they

                   told doctors who wanted Andexxa that the drug was not available or that

                   its use was restricted and that Kcentra was the only available treatment on

                   the formulary; (v) while sales numbers were steady, some hospitals

                   stocked up but did little reordering; (vi) s/he heard from other sales reps

                   that beginning in the second half of 2019, there was an increase in the

                   volume of returns, which s/he described as a large amount of returns of

                   Andexxa; (vii) he/she believes that hospitals made a cost versus utilization

                   analysis and determined that it was too costly to stock more than 3 to 5

                   boxes of Andexxa or to reorder additional boxes given that the indications

                   were so limited; and (viii) insurance coverage does not affect a hospital

                   pharmacy department’s decision about whether to purchase Andexxa

                   because third-party reimbursement tends to go back to the general hospital

                   accounts and generally does not get refunded to the pharmacy

                   department’s budget (e.g., ¶¶137-39, 142-43, 146);

             e.    statements by CW6 that (i) many hospitals refused to add Andexxa to their

                   formularies because of its high price, telling him/her that they have

                   learned to manage bleeding with these patients and that they have

                   strategies that have been working so they wouldn’t purchase at the current

                   price; (ii) “[a]s soon as the customers saw the price, they said that they



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      159
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 166 of 246




                     have lived without it for five or six years and that they could live without

                     it longer”; (iii) two Level I large bed trauma center hospitals in his/her

                     district pushed back on the pricing of Andexxa and placed restrictions on

                     who could use the drug; (iv) 90% of his/her customer calls responded with

                     a “flat-out ‘no;’” and (v) Portola was “absolutely” struggling to sell

                     Andexxa in the period leading up the to its August 2019 Offering (e.g.,

                     ¶¶148-51, 154, 157); and

              f.     statements by CW12 that (i) working in the San Francisco headquarters,

                     s/he was aware that the sales of Andexxa were not going well via

                     “lunchroom” conversation with people in the Sales Division; and (ii) s/he

                     believes that, in the Spring of 2019, sales had “come down,” based on

                     lunchroom conversations with sales staff, who were asking why sales were

                     not going well (e.g., ¶¶197, 199).

       357.   The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is further evidenced by the following statements by customers or

potential customers who were marketed Andexxa by Portola:

              a.     statements by CW7 that (i) s/he presented Andexxa to the P&T

                     Committee, and it was felt that the data presented in the clinical trial was

                     “flimsy;” (ii) nonetheless, the hospital felt that it was irresponsible to not

                     carry the drug while prescribing Xarelto or Eliquis; it restricted use to only

                     life-threatening intercranial bleeding for patients being treated with

                     Xarelto or Eliquis, which s/he understands is consistent with how hospitals

                     throughout the country are utilizing Andexxa; (iii) the hospital system



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       160
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 167 of 246




                   only stocks one high dose and one low dose of Andexxa because the usage

                   is so limited, where the system only authorizes Andexxa’s use for

                   intercranial bleeding, which is normally accompanied by a stroke; (iv) in

                   his/her hospital system, restrictions were based on effectiveness and not

                   price; (v) it is not that Andexxa is ineffective, but it is only appropriate for

                   certain indications and is not a “miracle drug;” (vi) the data on the use of

                   Kcentra was as effective in many of the same situations as Andexxa; and

                   (vii) it is his/her understanding that his/her hospital’s practices are

                   consistent with how hospitals throughout the country are utilizing

                   Andexxa (e.g., ¶¶162-64, 166-67);

             b.    statements by CW8 that (i) his/her hospital system has Andexxa on its

                   formulary but restricts its usage to only life-threatening events involving

                   intercranial bleeding; (ii) the decision to restrict Andexxa’s use is based on

                   the cost versus benefit and the data presented in Portola’s clinical trials;

                   (iii) treatments such as Kcentra and Feiba have been used in the past and

                   have been shown to be effective for less cost; (iv) throughout the entire

                   hospital system, Andexxa has been used less than half a dozen times;

                   (v) the data supporting use of Andexxa for GI bleeding was not enough to

                   support its use for that type of bleed; (vi) Portola conducted an additional

                   study of Andexxa, the results of which were presented at the American

                   Society of Hospital Pharmacists convention in December 2019 in Las

                   Vegas, Nevada and, in his/her opinion, the study was weak and still not

                   convincing enough to change the Andexxa restrictions; and (vii) s/he



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    161
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 168 of 246




                   believes that most hospitals have similar restrictions on Andexxa (e.g.,

                   ¶¶171, 173-75);

             c.    statements by CW9 that (i) his/her team determined that the cost of

                   Andexxa was too high when the benefits are compared with other

                   medications, including PCC treatments such as Kcentra and Feiba, which

                   were effective for significantly less cost; (ii) most hospitals in his/her

                   hospital’s peer group have made the same determination concerning

                   Andexxa—that it is too costly when compared with other treatments;

                   (iii) it is possible that, by carrying Andexxa, a hospital pharmacy may be

                   unable to hire a technician or otherwise fill a vacant position; and

                   (iv) Andexxa is a drug that would come out of the hospital pharmacy’s

                   budget (and third-party reimbursements do not affect the cost to the

                   pharmacy department) (e.g., ¶¶179, 181-83);

             d.    statements by CW10 that (i) his/her hospital determined that the cost of

                   Andexxa was too prohibitive to carry and that there was no justification

                   for Andexxa’s pricing when they could try other things; (ii) if they had a

                   patient that was critical and needed Andexxa, then the patient should be

                   immediately transferred by ambulance to a larger hospital within the area

                   that carried Andexxa; and (iii) the hospital’s CCO said that other drugs

                   that were cheaper than Andexxa, such as Kcentra, could be used (e.g.,

                   ¶¶188-89): and

             g.    statements by CW11 that (i) high cost is why Andexxa was kept off the

                   hospital’s formulary, where the hospital had a cheaper, reasonable



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     162
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 169 of 246




                      alternative in Feiba; (ii) both a 2018 P&T Committee review of Andexxa

                      as well as a review by medical staff informed and supported that position;

                      and (iii) s/he believes that many other hospitals in his/her state made a

                      similar choice as his/her facility to not add Andexxa to their formularies

                      (e.g., ¶¶191-93); and

              e.      statements by CW13 that (i) his/her hospital limits the use of Andexxa to

                      intercranial bleeds due to cost; (ii) his/her hospital carries it for fear of

                      liability; and (iii) that s/he believes other hospitals in his/her region that

                      accept critical patients from his/her hospital do not carry Andexxa due to

                      cost (e.g., ¶¶203-05).

       358.   The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is further evidenced by an admission made by Garland during the

Sept. 10, 2019 Morgan Stanley Global Healthcare Conference Call when he stated that the

Company could not rely on it and shifted to a new metric percentage of revenue from reorders,

and by a response that Garland gave to a question during the November 5, 2019 Q3 2019 analyst

call when he was asked where he had seen the reorder rate trending and what the Company

expected for the rate going forward and he avoided substantively answering the past trend

question and declined to provide “any sort of forward-looking guidance:”

              a.      [Garland:] The reorder rate, we’ve talked about before, it was
                      55%, which was stable quarter-on-quarter, is heavily influenced by
                      when a hospital comes online. And remember, we added 125
                      hospitals in the second quarter. Many of those were later in the
                      quarter. And as a result, they are in the denominator, but they
                      haven’t been around long enough to contribute to the numerator.
                      So that had an impact on the reorder rate, which is why we gave
                      it a new metric, which was that roughly 3/4 of our business, or
                      74% of our business, came from reorders. So what we’re seeing
                      consistently is that the drug is getting utilized. (¶268.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           163
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 170 of 246




              b.      [Analyst]: [O]n the 76% of sales, revenue driven by reorders, can
                      you just comment on where you see that number trending? And it
                      seems like it’s leveling off a bit. Is that how – what you expect at
                      this point in the launch?

                      [Garland]: [W]e haven’t and won’t be providing any sort of
                      forward-looking guidance on the reorder rate. It obviously went
                      up quarter-over-quarter. I do expect, though, that, that number is
                      not going to be 100%. (¶273.)

       359.   The truth that these metrics did not fairly evidence demand is shown by the

actions of senior management during the Class Period of promoting additional data to support the

use of Andexxa over 4F-PCCs. Before and during the Class Period, CWs repeatedly

communicated to senior management that Andexxa was having difficulty competing with

4F-PCCs because of cost and concerns regarding the efficacy of Andexxa (¶¶90, 127-129). The

content of the following releases touting Andexxa over 4F-PCCs coupled with the timing of

these releases shows that Defendants knew that 4F-PCCs were a significant threat to Andexxa’s

launch but concealed such information from investors:

              a.      On July 8, 2019, Portola announced new in vitro data establishing the

                      relationship between concentrations of the direct oral anticoagulants

                      apixaban and rivaroxaban and the ability of 4F-PCC to correct inhibition

                      of thrombin generation, compared with warfarin anticoagulation reversal

                      by 4F-PCC. (¶251.)

              b.      On November 15, 2019, Portola issued a press release announcing that

                      Annals of Emergency Medicine, the journal of ACEP, published a

                      multidisciplinary anticoagulant reversal and replacement guidance

                      statement. In the guidance statement, ACEP highlighted Andexxa as a

                      first-in-line, FDA approved reversal agent for patients treated with


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   164
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 171 of 246




                       apixaban or rivaroxaban, “as compared to 4F-PCC, which are highlighted

                       as a second-in-line option for Factor Xa reversal and recommended for use

                       only if Andexxa is not available.” (¶281.)

       360.    The previously referenced actions by senior management during the Class Period

of promoting additional data to support the use of Andexxa over 4F-PCCs demonstrates that

these metrics did not fairly evidence demand when viewed in light of (i) the timing of the

studies, (ii) comments by a CW, and (iii) an article published in Seeking Alpha on January 30,

2020 calling this additional Portola data into doubt:

               a.      This data was pushed out only after Portola stopped relying on “reorder

                       rate” (¶268) and refused to answer specific questions about historical

                       trends regarding demand and utilization during the November 5, 2019

                       analyst call (¶273), and as the Company neared the end of the Class Period

                       and the point when the truth about demand and revenue was going to

                       emerge;

               b.      CW8 stated that Portola conducted an additional study of Andexxa which

                       was presented at the American Society of Hospital Pharmacist convention

                       in December 2019 in Las Vegas, Nevada which, in his/her opinion, was

                       weak and still not convincing enough to change the Andexxa restrictions

                       (¶175); and

               c.      On January 30, 2020, Seeking Alpha published a report authored by

                       Edmund Ingham entitled “Portola: Doubtful Trials And Falling Sales

                       Make Andexxa An Unlikely Blockbuster.” Ingham discussed data Portola

                       had published in 2019 claiming to support Andexxa as “best-in-class.”



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     165
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 172 of 246




                      “Finally, Portola has published numerous pieces of research during 2019

                      supporting management’s claim that Andexxa is a best-in-class solution

                      for treatment of Factor Xa related bleeds. … As I will describe below

                      however, doubts have been cast about these results that are quite

                      troubling and could prevent Andexxa from making it onto hospital

                      formulary lists” (¶297).

       361.    The truth that “new hospitals added” and “reorder rates” were not reliable metrics

is further evidenced by the following:

               a.     the Company’s ultimate admissions on January 9, 2020 that the Portola

                      encountered “[f]lat quarter over quarter demand due to a decrease in

                      utilization, primarily in tier 1 accounts” and that in certain of these

                      accounts, hospital pharmacies curtailed use of Andexxa following drug

                      utilization reviews in an effort to manage pharmacy budgets” (¶282);

               b.     the Company’s admissions on January 14, 2020 that Andexxa sales had

                      fallen because of “lower distributor purchases to manage inventory” in

                      order “to keep their inventory levels at a constant level in the fourth

                      quarter” (¶¶295-96);

               c.     the Company’s acknowledgement on February 26, 2020 that the Company

                      was “laser focused on driving near-term revenue growth [for Andexxa]”

                      and was taking three important steps to “realign attention and resource

                      allocation towards expanding the Andexxa customer base, driving

                      utilization and increasing market share,” including the discontinuation of

                      the limited remaining Bevyxxa operations (¶301); and



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     166
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 173 of 246




               d.     the Company’s admission in its FY 2019 Form 10-K filed on February 28,

                      2020 that it knew since Andexxa was approved by the FDA in early 2018

                      via the Accelerated Approval Program that the ANDEXXA-4 study

                      proffered and relied up had “inherent limitations” that could impact the

                      viability of Andexxa, where, for example, the Company was having

                      significant difficulties competing with the off-label use of 4F-PCCs and

                      other coagulation factors given a lack of comparative data and that

                      hospital formulary committees were resistant to utilizing Andexxa because

                      the Company lacked a clinical trial data comparing it to treatments used

                      before Andexxa’s FDA approval (¶¶311-12).

       362.    These misstatements were material because a reasonable investor would have

relied on these metrics because Portola viewed these as reliable indicators of demand for

Andexxa and showed that the commercialization of Andexxa was a success. Further, analysts

noted in reports throughout the Class Period that demand utilization of Andexxa were factors

driving the commercial success of the Company:

                     “[W]e continue to see notable upside in Portola shares as the commercial
                      expansion of Andexxa into additional hospitals drives revenue growth and
                      label expansions into emergency surgery and enoxaparin reversal increase
                      the total market opportunity.” (William Blair, Apr. 4, 2019.)

                     “The next few quarters will be critical to see how the initial demand
                      translates into orders and sales and the likelihood of the product being able
                      to achieve the $1.34Bn in peak global sales that we currently forecast.”
                      (Credit Suisse, May 8, 2019.)

                     “[M]anagement remains very encouraged by the launch and believes it is
                      progressing better than expected based on analogues of other hospital
                      launches from the past 30 years. The message remains that the relatively
                      slow uptake should not be unexpected at the outset of a hospital launch,
                      the US demand for Andexxa is strong and growing.” (Credit Suisse, June
                      27, 2019.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      167
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 174 of 246




                      “We are encouraged by the continued growth of Andexxa, particularly
                       with 74% of sales in the quarter coming from hospitals reordering
                       Andexxa. In addition, management commentary continues to be positive,
                       highlighting the increased utilization trends with current accounts, recent
                       increase in CMS NTAP reimbursement level (to 65% from 50%), access
                       to the Veterans Administration health system, and first sales in Europe.
                       We believe there is continued long[-]term momentum for Andexxa
                       beyond the addition of new accounts over the next several quarters,
                       including strong growth of the factor Xa class, label expansion to include
                       urgent surgery and enoxaparin, and continued guidance recommendations
                       including the recent Joint Commission updates.” (William Blair, Aug. 8,
                       2019.)

                      “Andexxa is now available in roughly 550 hospitals in the United States,
                       including another 125 new hospitals added in the quarter, and 76% of
                       sales were from reorders as opposed to initial stocking (compared to 74%
                       in the second quarter). We believe the continued uptake of Andexxa has
                       been encouraging in both the United States and Europe, and continue to
                       see a long-term opportunity for Andexxa through increasing penetration
                       into a rapidly growing market.” (William Blair, Nov. 6, 2019.)

       363.    The significant stock drops on January 10, 2020, January 13, 2020, and

February 27, 2020, which revealed the weak demand and utilization of Andexxa further

demonstrate the materiality of these false and misleading statements. Further, analyst reports

reacting to the news pointed specifically to issues of demand and utilization as factors both

explaining the Company results and stock drops demonstrates the materiality of the false and

misleading statements (e.g., ¶¶287-93, 306-10).

               2.      Defendants Issued False and Misleading Statements Regarding Its
                       Financial Reporting and Results

       364.    During the Class Period, Defendants issued several categories of materially false

and misleading statements regarding its financial results, namely (i) materially false and

misleading misrepresentations regarding the Company’s compliance with GAAP; (ii) materially

false and misleading net revenue figures; (iii) materially false and misleading statements

regarding the Company’s compliance with its own internal Revenue Recognition Policy; and

(iv) materially false and misleading SOX Certifications.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      168
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 175 of 246




                       a.      Defendants Issued Materially False And Misleading Statements
                               Regarding Portola’s Compliance With GAAP

       365.    As discussed above, the Company represented in each of its financial reports

issued during the Class Period that it prepared its financials in compliance with GAAP and

ASC 606, including its (i) FY 2018 Form 10-K; (ii) Q1 2019 Form 10-Q; (iii) Q2 2019 Form 10-

Q; and (iv) Q3 2019 Form 10-Q (collectively, the “Financial Reports”).

       366.    In its Financial Reports, the Company represented that its revenue figures were

net of reserves for variable consideration, including returns, discounts, chargebacks, and other

variables. The FY 2018 Form10-K and FY 2019 Form 10-K results demonstrate that a

significant majority of Portola’s reported reserves were for returns. Attached hereto as Exhibit 3

is a chart prepared from information and figures contained in the Financial Reports issued during

the Class Period as well as the FY 2019 Form 10-K, which summarizes reserve figures taken for

each of these reporting periods.

       367.    The representations in each of the Financial Reports that the Company complied

with GAAP and ASC 606 were materially false and misleading because the Company lacked a

reasonable basis, including sufficient relevant historical evidence and other factual bases, to

recognize revenue under ASC 606. More specifically, Defendants lacked sufficient relevant

historical evidence and other facts to conclude “that it [was] probable that a significant

reversal in the amount of cumulative revenue recognized [would] not occur,” which was

required for the Company to report revenues. As such, Portola was precluded from recognizing

revenue upon sell-in, i.e., upon shipment to its distributors.

                               (1)     Portola’s Burden Under ASC 606

       368.    As detailed in Section V.F. above, ASC 606 sets forth the core principle that an

entity can only recognize revenue in an amount that reflects the consideration to which the entity


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       169
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 176 of 246




expects to be entitled in exchange for the goods sold. See ASC 606-10-05-3. If the

consideration is variable, such as where there exists rights of return, an entity must estimate the

amount of consideration to which is it is entitled according to a five-step process to assess how

much, if any, revenue to recognize. ASC 606-10-05-4. Under Step No. 3, Portola was required

to determine “[t]ransaction price” prior to recognizing revenue for its product sales.

       369.    ASC 606-10-32-1 through ASC 606-10-32-14 impose requirements on a company

for how to determine the transaction price when rights of return exist. An expected value may

be an appropriate estimate of the amount of variable consideration if an entity has a large number

of contracts with similar characteristics. ASC 606-10-32-8 defines the expected value as being

the sum of probability-weighted amounts in a range of possible consideration amounts.

       370.    However, the estimated amount of variable consideration may be included in the

transaction price “only to the extent that it is probable that a significant reversal in the amount

of cumulative revenue recognized will not occur when the uncertainty associated with the

variable consideration is subsequently resolved.” ASC 606-10-32-11. That is, to the extent

Portola was unable to conclude that it was probable that a significant reversal in the amount of

cumulative revenue recognized would not occur, it was precluded from recognizing revenue

(i.e., the revenue recognition constraint). In assessing whether it is probable that a significant

reversal in the amount of cumulative revenue will not occur, an entity shall consider both the

likelihood and the magnitude of the potential revenue reversal.

       371.    For example, ASC 606-10-32-12 requires that companies consider factors that

could increase the likelihood or the magnitude of a revenue reversal, including the following,

which are highly relevant here: (a) that the amount of consideration is highly susceptible to

factors outside the entity’s influence, such as a high risk of obsolescence of the promised good or



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          170
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 177 of 246




service; (b) that the uncertainty about the amount of consideration is not expected to be resolved

for a long period of time; (c) that the entity’s experience with similar types of contracts is

limited, or that experience has limited predictive value; and (d) that the contract has a large

number and broad range of possible consideration amounts.

       372.    As discussed below, because the Company offered its Customers (distributors)

and end users (hospitals) a broad right of return and lacked sufficient relevant historical

evidence and the existence other factual conditions during the Class Period, Portola should not

have recognized revenue at the time of sale to the distributors because it could not reasonably

conclude, based on the relevant facts surrounding its sales, that it was probable that a significant

reversal in the amount of revenue would not occur in accordance with ASC 606-10-32-11

through ASC 606-10-32-13. See ASC 606-10-55-227 through ASC 606-10-55-232.

       373.    Indeed, an evaluation of the factors discussed above reflects the absence of

sufficient relevant historical evidence and other factual data necessary to overcome the revenue

recognition constraint in ASC 606 and conclude that it was probable that a significant reversal in

the amount of Portola’s cumulative revenue recognized would not occur when the uncertainty

associated with the variable consideration (i.e., the return of product) was subsequently resolved.

Specifically, (a) Portola’s asserted sales of short-dated Andexxa (i.e., 6-12 month expiration

dates) exposed the Company to a higher risk of obsolescence increasing the likelihood of the

products’ return and a revenue reversal; (b) Portola’s ability to estimate product returns with

relevant historical experience with similar contracts was inherently limited given the initial,

limited non-commercialized release of Andexxa in May 2018 and the absence of relevant sales

and return-related experience; (c) uncertainties about the amount of consideration Portola would

ultimately receive was not expected to be resolved for a long time (up to 18 months after sale);



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       171
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 178 of 246




and (d) the possible significant variation in transaction price as a result of other factors outside of

Portola’s control including, but not limited to, market use and acceptance given the alternative,

less costly treatment alternatives available. Each of these factors are discussed in greater detail

below and precluded Portola from recognizing upfront revenue.

                               (2)     Portola lacked sufficient relevant historical evidence
                                       and other facts to determine “that it [was] probable that
                                       a significant reversal in the amount of cumulative
                                       revenue recognized [would] not occur”

       374.    The fact that Portola lacked a reasonable basis, including relevant historical

evidence and other factual bases, to conclude that “it [was] probable that a significant reversal in

the amount of cumulative revenue recognized [would] not occur” is first evidenced by the fact

that the Company did not have any sufficient relevant historical sales and return data with which

to conclude that it was “probable” that there would not be a significant reversal in the amount of

reversal due to returns. While relevant historical evidence could be either company-specific

(same product, similar product, etc.) or market specific historical experience, the Company

admittedly lacked both:

              a.       From the Company’s perspective, it lacked any reliable historical sales

                       data for either Andexxa or any other product. Indeed, as it admitted in its

                       FY 2018 Form 10-K issued at the beginning of the Class Period, “We are

                       an early stage commercial biopharmaceutical company. We launched our

                       first commercial products in 2018.” Andexxa only received FDA

                       approval for limited Early Supply Program sales in May 2018 and for

                       commercial sale on December 31, 2018. As stated in its FY 2018 Form

                       10-K, the Company’s had no meaningful sales history for its products:

                       “product revenue consists of the U.S. sales of Andexxa, which we began


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        172
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 179 of 246




                       shipping to customers in May 2018, and the U.S. sales of Bevyxxa, which

                       we began shipping to customers in January 2018. Prior to January 2018

                       we had no product revenues.”65 Indeed, as of December 31, 2018, the

                       Company only had global product net revenue of $24.1 million and net

                       product revenue of $24 million for sales of Andexxa and as of

                       December 31, 2019, its global net product revenue was only $111.6

                       million and its net product revenue of Andexxa was only $104.5 million.66

                       In its FY 2018 Form 10-K, the Company further conceded that “We are

                       still in the early stages of developing our sales and marketing

                       infrastructure.” In that FY 2019 Form 10-K, Defendants further admitted

                       that “[a]uditing the Company’s measurement of reserves for product

                       returns under its contracts with customers was especially challenging

                       because (1) the calculation involves subjective management assumptions

                       about inventory remaining in the distribution channel as of the balance

                       sheet date (i.e., units held by hospitals) that could be subject to return in

                       future periods under the Company’s returns policy, and (2) the Company

                       has limited commercial sales history on which to base its assumptions.”




65
   Indeed, in its 2019 FY Form 10-K, the Company admitted that “To date, we have financed our
operations primarily through sales of our equity securities, collaborations, including a loan from
one of our collaboration partners, a sale of a royalty stream from future product sales, a term
loan, sales of commercial and development rights to some of our product candidates, and to a
lesser extent, government grants, equipment leases, venture debt and with the benefit of tax
credits made available under a federal stimulus program supporting drug development.” This
statement was repeated throughout the Class Period, with only minor word changes.
66
     Losses totaled $350.5 million and $292.9 million in FY 2018 and FY 2019, respectively.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        173
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 180 of 246




            b.     The Company also lacked any data from market-specific historical data

                   because there were no comparable products on the market from a sales

                   perspective. As the Company noted in its FY 2018 Form 10-K, “there are

                   no therapies other than Andexxa approved specifically as antidotes for

                   Factor Xa inhibitors.” The Company repeatedly touted the fact that there

                   was no other antidote for patients treated with rivaroxaban or apixaban

                   during the Class Period, including in each Form 10-Q issued during the

                   Class Period and in its FY 2019 Form 10-K. At a November 14, 2019

                   Investor Day conference, Dr. Alvin Schmaier, an oncologist speaking on

                   behalf of Portola, said that Andexxa “is focused towards an unmet need

                   and that is correction of bleeding of individuals who are on these oral anti-

                   Xa. There is no comparative.” In Portola’s January 14, 2020 Corporate

                   Update Call, Garland touted that “Andexxa is a unique drug, it’s a highly

                   innovative novel therapy, it was granted breakthrough designation and

                   orphan drug status by the FDA.” He further noted that “Andexxa is a

                   highly differentiated drug.” During the Feb. 26, 2020 Conference Call,

                   Garland further touted that “Andexxa is a novel product, addressing an

                   unmet need in a large and growing market.” While there were other

                   drugs that have been used off-label as such a therapy, none of these were

                   sold at the exorbitant prices at which Portola sold Andexxa, a fact that

                   goes to the core of its commercial marketability and, thus, the viability of

                   its revenues.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   174
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 181 of 246




       375.    In sum, as the Company conceded in its FY 2018 Form 10-K and repeated nearly

verbatim throughout the Class Period that the absence of historical sales data made it difficult to

predict product sales:

       Our operating results are difficult to predict and will likely fluctuate from quarter
       to quarter and year to year. Due to the recent approval by the FDA of our
       products and the absence of historical sales data, our product sales will be
       difficult to predict from period to period.

       376.    The fact that the Company lacked a reasonable basis, including relevant historical

evidence and other factual bases, to conclude that “it [was] probable that a significant reversal in

the amount of cumulative revenue recognized [would] not occur” is further evidenced by the

confluence of the following facts, all of which existed contemporaneously with the Company’s

decision to recognize the revenue:

               a.        Revenue was recognized when product was sold to distributors, not when

                         it was later ordered by and sold to hospitals. (¶¶218, 229-30.)

               b.        As described in ¶100 above, the Company’s generous formal written

                         return policy allowed returns from either the distributors or the hospitals:

                         i.      within 3 months of the product’s expiration date or 6 months after

                                 its expiration date

                         ii.     if the product was unused and unopened (¶100.)

               b.        CWs 1, 4, 5, 6, and 8 confirmed that Portola had liberal return policy and

                         collectively confirmed that Portola allowed customers to return shorter-

                         dated product for a longer-dated product, return lower-dose product for a

                         higher-dose product, and return a product that was intended for a patient

                         who died before it could be administered. (E.g., ¶¶112, 133, 144, 159,

                         177.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       175
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 182 of 246




             c.    As discussed above, the Company initially sold short-dated product that

                   had a 6- to 12-month expiration date knowing that it would release a

                   longer-dated product, thereby increasing the risk of return. As Koenig

                   admitted in the Jan. 9, 2020 Conference call, “the decision was made to go

                   out with that dating … to get the medicine to patients as quickly as

                   possible.” (E.g., ¶286.) Then it was permitted to sell longer dated product

                   with a 24-month expiration. (e.g., ¶88.) Then, in November 2019, the

                   Company started selling Andexxa with a 36-month expiration date. (E.g.,

                   ¶¶284-85.) Given that hospitals were entitled to return short-dated product

                   for longer dated product that was available or about to become available,

                   the risk of returns should have been a serious concern throughout 2019,

                   increased the likelihood of return of short-dated product, and created

                   further uncertainty as to whether a significant reversal of consideration

                   would be required for short-dated Andexxa contracts.

             d.    Portola did not track what the expiration date was when product was sold

                   to hospitals from the distributors. Indeed, as Garland noted at the Jan. 9,

                   2020 Conference Call, “I should emphasize that the dating of 6 to 12

                   months is when it got to the distributor. What the actual dating was when

                   it was shipped to the end customer, we don’t have that visibility, but

                   that’s essentially what it was when we shipped to our distributors.” (E.g.,

                   ¶286.) Accordingly, the Company had no ability or effective process in

                   place to assess what product was likely or not likely to be returned by the

                   ultimate users, the hospitals, during the Class Period. This lack of



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    176
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 183 of 246




                      visibility into the channel created further uncertainties regarding the risk

                      and magnitude of product returns.

              e.      As the hospital and salesperson CWs reported, (i) the high price of

                      Andexxa was hindering sales; (ii) demand for Andexxa was not strong

                      since many hospitals refused to order Andexxa, choosing instead to

                      purchase Kcentra and other alternatives due to cost concerns; and

                      (ii) hospitals that were ordering Andexxa were restricting its usage both

                      because of cost concerns and the lack of clinical data to support broader

                      utilization. (¶¶118, 120, 122, 126, 131, 138, 139, 163, 171, 174, 175, 179,

                      181, 188, 191, 192, 193, 204.) The uncertainties surrounding market

                      acceptance, due in part to the high cost of the drug and a viable alternative,

                      further affected Portola’s ability to conclude that a significant reversal of

                      revenue was not probable.

              f.      Moreover, as set forth above, Defendants knew or were deliberately

                      reckless in not knowing about these issues. (See, e.g., Section VI.B.

                      (“Additional Allegations of Scienter”).)

              g. the Company needed to reach a revenue milestone of $50 million in reported

                   net sales in compliance with GAAP for Andexxa by the end of the third

                   quarter of 2019 to access the second $62.5 million tranche of its Secured Term

                   Loan. (¶68.)

       377.   Each of these concerns are the very factors that ASC 606-10-32-12 requires be

given due consideration. These facts, combined with the lack of relevant historical evidence for

Andexxa or a comparable drug, demonstrate that there was no basis upon which the Company



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      177
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 184 of 246




could determine “that it [was] probable that a significant reversal in the amount of cumulative

revenue recognized [would] not occur.” Therefore, in reporting any or all of the revenue

reported upon sell-in to its distributors, Portola violated GAAP by ignoring that there existed

serious concerns regarding the length of uncertainty of whether and when Andexxa sales might

be returned due to expiring dates, price concerns, restrictions on use, and lack of utilization.

ASC 606-10-32-11 through ASC 606-10-32-13. Until the right of return has lapsed or it was

reasonably concluded that it was probable, that is, likely that a significant portion of the amount

recognized would not be reversed, the Company should not have recognized the revenue it

reported in its Financial Reports. Since product sales for Andexxa did not begin until May 2018,

sales of Andexxa short-dated product (i.e., expiration periods of between 6 to 12 months) during

2018 and most of 2019 would not in most cases have reached its expiration in time to generate

sufficient historical data to calculate any remotely reliable rate and amount of forecasted product

returns for either 2018 or 2019. Compounding this difficulty in estimating revenue was the

existence of Kcentra, a competing and far less expensive substitute product. As certain of the

CWs have explained above, the existence of more cost effective alternatives, such as Kcentra,

created serious sales and product use obstacles, which were well known by Defendants during

the Class Period.

       378.    The fact that the Company lacked a reasonable basis, including relevant historical

evidence and other factual bases, to conclude that “it [was] probable that a significant reversal in

the amount of cumulative revenue recognized [would] not occur” is further evidenced by the

confluence of the following admissions by the Company at the end of the Class Period:

               a.      The Company’s January 9, 2020 and February 26, 2020 admissions that

                       there was a decrease in utilization, primarily in Tier 1 accounts (consistent



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        178
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 185 of 246




                   with the CW reports) and that they lacked visibility into utilization trends.

                   (E.g., ¶¶282, 289, 292, 299-300, 303.)

             b.    The Company’s new risk disclosure conceding, for the first time in the FY

                   2019 Form 10-K, that the fact that Andexxa lacked clinical data

                   comparing its efficacy with that of “widely used” 4F-PCCs like Kcentra

                   had affected its ability to compete with a common standard of care

                   preceding Andexxa and conceding that Portola knew that Kcentra and

                   other 4F-PCCs were still being used over Andexxa (consistent with the

                   CW reports):

                          [W]e do not have comparator arm data, including clinical
                          head to head data against the treatment options which
                          were used by hospitals prior to the availability of
                          Andexxa, which we believe continue to be widely used,
                          including off-label use of 4F-PCCs and other coagulation
                          factors. In addition, the efficacy statements in our
                          product label are limited as the result of our single-arm,
                          open-label study. These limitations have a significant
                          impact on our ability to market Andexxa and establish
                          it as the standard of care, as pharmaceutical companies
                          are generally prohibited from making product claims not
                          set forth in their product labels. These limitations can
                          also increase resistance to utilization by hospital
                          formulary committees and may also negatively impact
                          government pricing discussions in the EU and abroad.
                          (¶¶311-12.)

                   This alternative treatment gave rise to further uncertainty about market

                   acceptance and use of Andexxa, thereby creating further uncertainty about

                   whether the product would be returned.

             c.    Portola’s admission that distributors had accumulated excess inventory by

                   Q4 2019 reflecting weakness in market demand and heightening the risk

                   of product returns. Indeed, one of the three factors the Company gave for


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   179
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 186 of 246




                   its disappointing revenue figures at the end of the Class Period was lower

                   sales, “lower distributor purchases to manage inventory” in order “to keep

                   their inventory levels at a constant level in the fourth quarter.” (E.g.,

                   ¶¶294-95.) As the Company has admitted in its filings, it has “visibility

                   into the inventory remaining in the distribution channel.” (E.g., ¶¶218,

                   232.)

             d.    The January 9, 2020 admission that it was being forced to incur a $5

                   million gross-to-net adjustment “due to a return reserve for short-dated

                   product” as well as additional reserves for future returns. (¶282.)

             e.    CFO Dier’s admissions during the Jan. 9, 2020 Conference Call that the

                   reserve addresses both “what’s been returned, it’s a little bit of catch-up

                   for the year, and then you need to make an estimate of what you think may

                   be returned based on what you’ve seen so far. … And then moving

                   forward, we’ll have our classic return reserve adjustment as part of our

                   gross-to-net calculations,” constitutes an admission that (i) their prior

                   reserves were inadequate because they had to “catch up” and (ii) their

                   return to a “classic return reserve adjustment” shows that they had not

                   engaged in quarterly reviews. (¶285.)

             f.    Dier’s further admission during the Jan. 9, 2020 Conference Call that

                   reserves had not been calculated on a normalized basis until then:

                           We do think this onetime adjustment takes in effect a little
                           bit of what came back during the year and what may come
                           back going forward with some short-dated products still
                           outstanding. But going forward, our reserves will be
                           calculated into our gross to net on a more normalized
                           basis. (¶284.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    180
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 187 of 246




       379.    The fact that the Company lacked a relevant reasonable basis, including relevant

historical evidence and other factual bases, with which to conclude that “it [was] probable that a

significant reversal in the amount of cumulative revenue recognized [would] not occur” thereby

precluding upfront revenue recognition during the Class Period is further evidenced by what the

Company’s the financial disclosures in the FY 2019 Form 10-K, which reveal two key facts:67

               a.      First, as Exhibit 3 illustrates, total Andexxa product returns for FY 2018

                       sales were significant, as they totaled $5.0 million, or 18% of total 2018

                       gross product sales of $27.7 million.

               b.      Second, actual results demonstrate that the Company underestimated

                       2018 product returns by approximately $2.4 million or 48%. As

                       Exhibit 3 shows, the Company estimated a rate of return of 9.4% by

                       recording a reserve provision of $2.6 million on gross product revenues of

                       $27.65 million at the end of FY 2018. However, the FY 2019 Form 10-K

                       illustrates that an additional $2.4 million reserve adjustment taken in 2019

                       related to the reversal and return of product sold and recognized during

                       2018. Given this significant reversal of revenue, the actual rate of return

                       for 2018 sales was 18%, nearly twice the originally estimated reserve

                       provision. This means that, combined with the $2.6 million provision

                       recognized in FY 2018, the total returns related to 2018 sales appear to




67
  To be clear, Plaintiffs do not concede that the corrections and actual reserves that the
Company was presumably required to take in its FY 2019 Form 10-K were adequate or
sufficient.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       181
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 188 of 246




                   total $5.0 million, or 18% of total 2018 gross product sales of $27.7

                   million.

             c.    Third, Exhibit 3 also reveals that the Company’s underestimation of

                   returns for product sold in 2018 resulted in a significant reversal of 2018

                   net revenue in 2019. As of December 31, 2018, the Company had a

                   $299,000 ending reserve to cover its estimated product returns associated

                   with its 2018 sales to customers. However, this reserve was clearly

                   insufficient. The Company had to record an additional provision (and a

                   material reversal of revenue) of $2,373,000 in 2019 to cover the additional

                   return of product sold during 2018, beyond the $299,000 reserve

                   established on December 31, 2018.

             d.    Thus, as it pertains to 2019, Exhibit 3 reveals that the Company did not

                   record sufficient reserves to account for the high risk factors facing it,

                   including that (i) Andexxa was a new product with limited historical

                   experience; (ii) the Company sold short-dated product with a liberal right

                   of return; and (iii) there were issues of market acceptance given that

                   Andexxa’s price as compared to Kcentra frustrated Andexxa’s use, where

                   hospitals either declined to order the more expensive drug or put

                   draconian restrictions on its usage. Inventories were building and the

                   Company’s admitted insight into the channel should have provided them

                   with insights into the sell-through trends that were seemingly inconsistent

                   with estimate assumptions.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     182
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 189 of 246




       380.    These false and misleading statements regarding the Company’s compliance with

GAAP were both qualitatively and quantitively material.

       381.    From a qualitative perspective, the fact that the Company failed to comply with

GAAP and ASC 606 was material in several ways. First, revenue was a critical metric. The

Company represented that sales and market acceptance of Andexxa were critical to the

Company’s operations and investor value. (¶¶96-99.) Second, analysts focused on these issues,

posed questions about these issues, and based their recommendations and price targets on this

information. (E.g., ¶¶227, 242, 253, 257, 272-74, 285, 303, 306-10.) Third, the market reacted

to the January 9, 2020, January 10, 2020, and February 26, 2020 news that demand was not as

strong as believed and that revenues were down. The price drops were significant and based on

unusually high trading volume. (¶¶282-309.) Fourth, in connection with the Company’s FY

2019 financials, its auditors, Ernst & Young, flagged Portola’s accounting practices for product

return reserves as a “Critical Audit Matter” (or “CAM”). (¶313.) The language of the relevant

SEC order makes clear that a CAM, by definition, amounts to an admission that reserves were

“material” to Portola’s financial statements.68

       382.    From a qualitative perspective, as noted above, the Company’s upfront

recognition of revenue violated GAAP. That is, the absence of a relevant reasonable basis,

including relevant historical evidence and other factual basis, with which to conclude that “it

[was] probable that a significant reversal in the amount of cumulative revenue recognized




68
   See Public Company Accounting Oversight Board; Order Granting Approval of Proposed
Rules on the Auditor’s Report on an Audit of Financial Statements When the Auditor Expresses
an Unqualified Opinion, and Departures From Unqualified Opinions and Other Reporting
Circumstances, and Related Amendments to Auditing Standards, SEC Release No. 34-81916,
File No. PCAOB-2017-01, 82 Fed. Reg. 49886-01 (Oct. 27, 2017).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       183
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 190 of 246




[would] not occur” precluded Portola from recognizing revenue upon delivery. As such, the

Company’s net revenue figures for both 2018 and 2019 were recognized out of period.

                      b.      Defendants Issued Materially False and Misleading Statements
                              Regarding Portola’s Compliance with Its Internal Revenue
                              Recognition Policy

       383.    As set forth above, each of the Company’s Financial Reports confirmed that the

Company internal policy provided that it followed ASC 606 and further stated that the Company

would report product revenues net of applicable reserves (including returns) in each quarter.

       384.    These statements regarding the Company’s internal policies were materially false

and misleading because the Company did not follow its own internal policy to report net

revenues (net of reserves for variable consideration), as required, in every quarter. These

statements were materially false and misleading for the same reasons as set forth in ¶¶374-79

(falsity) and ¶¶380-82 (materiality), above, regarding the GAAP violations.

       385.    These statements were materially false and misleading for the additional reason

that, in the Jan. 9, 2020 Conference Call, Dier effectively admitted that Portola had not properly

netted out reserves in each quarter of 2019 by stating that they were making a one-time

adjustment in Q4 2019 for revenue that was returned during 2019;

               a.     “We do think this onetime adjustment takes in effect a little bit of what

                      came back during the year and what may come back going forward with

                      some short-dated products still outstanding. But going forward, our

                      reserves will be calculated into our gross to net on a more normalized

                      basis. And like I said, we’re already starting to shift the long-dated 36-

                      month product. We started that in November. So we feel good about this

                      one adjustment.” (¶284.)



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       184
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 191 of 246




              b.      When asked by an analyst in the same conference call whether the “$5

                      million reserve is for product that is short-dated, but has not yet been

                      returned,” Dier responded that the reserve addresses “both” “what’s been

                      returned, it’s a little bit of catch-up for the year, and then you need to

                      make an estimate of what you think may be returned based on what

                      you’ve seen so far. That’s just accounting for return reserves…. So we

                      come up with a calculation. We feel good about the $5 million, taking the

                      $5 million now. And then moving forward, we’ll have our classic return

                      reserve adjustment as part of our gross-to-net calculations…. I’ll just

                      reiterate again, the longer-dated product has already stated selling as of

                      November, and that’s 36 months.” (¶285.)

                      c.     Having Failed to Comply with GAAP, Defendants’ Net
                             Revenue Figures were Materially False and Misleading

       386.   As set forth above, Portola reported net revenue figures and other financial figures

based on the net revenue figures. These include the following statements:

              a.      the Mar. 1, 2019 Press Release announcing fourth quarter Andexxa net

                      revenues of $14 million (¶225);

              b.      Garland’s statement at the Mar. 1, 2019 Conference Call touting that

                      “[t]his is our third consecutive quarter of strong revenues for Andexxa and

                      reflects solid demand” (¶226);

              c.      Garland’s statement at the Mar. 1, 2019 Conference Call touting that “I’m

                      very pleased to report Q4 2018 net revenues of $14 million” (¶226);

              d.      Dier’s statement at the Mar. 1, 2019 Conference Call that “total revenues

                      were $15.3 million for the fourth quarter and $40.1 million for the full


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        185
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 192 of 246




                   year 2018. Total revenues for the quarter included $1.2 million in license

                   and collaboration revenue” (¶226);

             e.    Dier’s statement at the Mar. 1, 2019 Conference Call that “net sales of

                   Andexxa grew to $14 million, a more-than-80% increase over the previous

                   quarter and our third consecutive quarter of strong Andexxa revenues.

                   This brings the 2018 revenues of Andexxa to $24 million” (¶226);

             f.    the FY 2018 Form 10-K reported net product revenues of $24.1 million

                   (¶235);

             g.    the May 8, 2019 Press Release reporting total net revenues of $22.2

                   million for Q1 2019, as compared to $6.6 million for the first quarter of

                   2018, and total net revenues of $20.3 from Andexxa sales (¶238);

             h.    the May 8, 2019 Conference Call where Garland, Dier, and Koenig

                   reported Q1 2019 Andexxa net revenue of $20.3 million and Garland

                   reported total net revenue of $22.2 million (¶239);

             i.     Dier’s May 8, 2019 Conference Call statement that Portola “had a strong

                   first quarter with Andexxa revenues growing 45% of its fourth quarter and

                   expenses in line with our guidance for the full year” (¶239);

             1.    the Q1 2019 Form 10-Q reported net revenue of $20.3 million for Q1 2019

                   Andexxa sales (¶247);

             j.    Garland’s statement at the June 11, 2019 Goldman Sachs Healthcare

                   Conference Call that “[w]e’ve now had 4 quarters of very solid revenue,

                   the most recent of which was $20.3 million net” (¶252);




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  186
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 193 of 246




             k.    the Aug. 7, 2019 Press Release announcing that “Andexxa® Net Product

                   Revenues Grow to $27.1 Million … [t]otal revenues for the second quarter

                   of 2019 were $28.4 million, compared with $4 million for the second

                   quarter of 2018” (¶254);

             l.    Koenig’s Aug. 7, 2019 Conference Call statement that there was

                   “continued strength and demand for Andexxa. In fact, 74% of our sales

                   in the quarter came from reorders, reflecting real pull through and

                   increasing use in patients” (¶255);

             m.    Garland’s Aug. 7, 2019 Conference Call statement that “our team’s

                   exceptional execution on the launch of Andexxa is driving continued

                   revenue growth. For the second quarter, net product revenues for

                   Andexxa were $27.1 million, marking our fifth consecutive quarter of

                   strong revenue” (¶256);

             n.    Dier’s Aug. 7, 2020 Conference Call statement that “[t]otal revenues

                   were $28.4 million for the second quarter driven by $27.1 million in net

                   revenues of Andexxa” (¶255);

             o.    the Q2 2019 Form 10-Q reporting Q2 2019 net revenue of $27.1 million

                   (¶261);

             p.    the Registration Statement, including the Prospectus Supplement,

                   incorporating by reference the following documents that contained

                   materially false and misleading net revenue figures: (a) the FY 2018 Form

                   10-K; (b) Q1 2019 Form 10-Q; and (c) Q2 2019 Form 10-Q (¶265);




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                               187
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 194 of 246




             q.    Garland’s statements at the Sept. 10, 2019 Morgan Stanley Global

                   Healthcare Conference Call about $27.1 million in net revenues for

                   Andexxa (¶268);

             r.    the Nov. 5, 2019 Press Release reporting total net global revenue of $36.8

                   million, compared to $14.2 million for the third quarter of 2018, and that

                   the total global net revenue included $35.7 million in net product revenue

                   from sales of Andexxa/Ondexxya (¶269);

             s.    the Nov. 5, 2019 Conference Call statement by Koenig that “[e]xisting

                   accounts continued to show strong pull-through, with 76% of sales in the

                   quarter coming from utilization or reorders compared to 74% in the

                   previous quarter” and “[t]his is an important metric because it reflects

                   demand and significant pull-through in the hospitals where Andexxa is

                   being used to treat patients” (¶272);

             t.    Garland’s Nov. 5, 2019 Conference Call statement that “[i]n the third

                   quarter, net product revenue for Andexxa were $35.7 million. This

                   includes $33 million in net product sales for Andexxa in the United States

                   and $2.7 million in net product sales of Ondexxya in our wave 1 countries

                   in Europe” (¶271);

             u.    Garland’s Nov. 5, 2019 Conference Call statement that “[w]e also hit an

                   exciting revenue milestone in the third quarter surpassing $100 million in

                   cumulative net sales since our launch in May of 2018” (¶271);

             v.    Koenig’s Nov. 5, 2019 Conference Call statement that “[t]hese initial

                   revenues of $2.7 million reflect demand since the majority of sales to date



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   188
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 195 of 246




                       are direct to hospitals, unlike the U.S., where we distribute via

                       wholesalers. All of this underscores the unmet need and demand in

                       Europe for Andexxa” (¶272);

               w.      Dier’s Nov. 5, 2019 Conference Call statement that “[t]otal revenues were

                       $36.8 million for the third quarter driven by $35.7 million in global net

                       revenues of Andexxa” (¶272); and

               x.      the Q3 2019 Form 10-Q reporting (i) $32.95 million for Andexxa net

                       product revenue for the Q3 2019; and (ii) $80.3 million in net revenue for

                       Andexxa for the nine-months ending September 30, 2019 (¶276).

        387.   In reporting these revenues, net of reserves, Defendants provided reassurance to

investors that these revenues were reliable and in conformity with GAAP and Portola’s internal

policies.

        388.   Each of these reported revenue and related financial figures were materially false

and misleading because the Company failed to comply with ASC 606 when it recognized

revenue up front despite its inability to reasonably conclude that a significant reversal in the

amount of revenue would not occur for the same reasons as set forth in ¶¶374-79 (falsity) and

¶¶380-82 (materiality), above, regarding the GAAP violations. See also Regulation S-X (17

C.F.R. § 210.4-01(a)(1)) (states financial statements filed with the SEC which are not prepared in

compliance with GAAP are presumed to be misleading or inaccurate, despite footnote or other

disclosure).




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        189
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 196 of 246




                       d.      The Company’s Internal Control Over Financial Reporting
                               Failed to Prevent or Detect Portola’s Violation of ASC 606 and
                               Rendered Defendants Garland’s and Dier’s SOX Certifications
                               Materially False and Misleading.

       389.    As set forth in ¶¶236, 249, 264, 279, above, Garland and Dier attested to SOX

Certifications in connection with each of the Financial Reports issued during the Class Period,

including assurances that no material weaknesses existed in Portola’s effective internal control

over financial reporting. Moreover, there were no qualification or limitation in any of these SOX

Certifications contained in the 2019 Form 10-Qs indicating that the FY 2018 Form 10-K could

no longer be relied upon. As such, the direction to read the 2019 Form 10-Qs in conjunction

with the FY 2018 Form 10-K constituted a continuing affirmation of those certifications.

       390.    Each of these SOX Certifications (including the representation that the

Company’s financial statements fairly present the Company’s financial condition) were

materially false and misleading for the same reasons as set forth in ¶¶374-79 (falsity) and

¶¶380-82 (materiality), above, regarding the GAAP violations. For example, contrary to the

Company’s disclosures and assertions regarding the effectiveness of its internal controls, a

material weakness in Portola’s internal control over financial reporting existed during the Class

Period. Specifically, the absence of effective controls to prevent or detect Portola’s failure to

comply with GAAP during the Class Period was a material weakness in internal controls.

Accordingly, management’s assurances regarding the effectiveness of the Company’s Internal

Control Over Financial Reporting, including the existence of no material weaknesses, were false

and misleading.

       B.      Additional Allegations of Scienter

       391.    In addition to the detailed allegations above supporting scienter (including, but

not limited to, those regarding the CWs descriptions of Defendants’ knowledge of the true facts,


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         190
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 197 of 246




as detailed in the following paragraphs—e.g., ¶¶103(e), 103(f), 103(g), 108, 115, 124, 130, 153-

56, 168, 176, 180, 194, 198, 206), four key facts further support a strong inference of scienter as

to the Company and each of the Officer Defendants

               1.      The Nature and Significance of the Problems with Andexxa, Which is
                       the Company’s Core Business, Further Support Scienter

       392.    Andexxa was of crucial importance to the Company. It accounted for virtually all

of the Company’s sales and was the Company’s only viable product after Bevyxxa’s mid-2018

catastrophic launch failure. It would be absurd to suggest that Officer Defendants and other

senior executives (including Vice President of Sales Randy St. Laurent) were not intimately

familiar with the status of and changes to key demand and utilization metrics, sales information

and updates (including new hospital adds), and the reorder rate that was publicized by them

regularly during analyst calls.

       393.    At the outset of the Class Period, on January 8, 2019, Defendant Garland

articulated his focus on the core business and operations of Portola and its single viable product,

Andexxa: on the January 8, 2019 Conference Call with analysts, Defendant Garland stated,

“Cash is our fuel on this journey. We take it very seriously. It’s what is going to take to get us

from this side to the other side of the river or the pond, and we’re being very judicious with how

we spend our money.” With that statement, Defendant Garland was commenting on the

Company’s burn rate of $326 million in the previous year and the need to be careful and vigilant

with expenses. Where Garland and his executive team (including Officer Defendants) were

focused on the fact that cash was tight and were monitoring expenses and expenditures very

carefully, they were also of course aware of how the Company’s single product was performing

as it was brought to market. It is absurd to suggest otherwise.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     191
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 198 of 246




       394.    Portola tracked sales and utilization through CRM software by Salesforce, and

also used an excel spreadsheet to track additional information. That information was readily

available to those in the Company whose position mandated that they have access to this

information, and certainly Officer Defendants as well as their direct reports (which would

include VP of Sales Randy St. Laurent) had access. CW6 explained that all management had

access to it and, based on his/her experience in the industry, they “absolutely” tracked sales

number daily, if not hourly.

       395.      In line with that, Garland expressly touted the data at his disposal and the

Company’s sole focus on Andexxa. At the June 11, 2019 Goldman Sachs Global Healthcare

Conference Call, Garland represented that the Company “track[s] the number of accounts that

have ordered [Andexxa] at least once” and touted that there was “enough data to feel very

confident in both the short- and the long-term trajectory of Andexxa.” As precursor to a question

to Garland, an analyst made the following statement about Company vision: “So for investors

who are maybe new to the story, it seems it’s Andexxa, Andexxa, Andexxa.” Garland’s

response confirmed that the Company’s focus was solely on Andexxa: “Right now, as you just

said, we’re focused on Andexxa. And I think it’s important we stay focused on Andexxa

because we’ve got to get people confident we can execute and confident that we’ve got an asset

that is going to be of great value.”

       396.    After announcing disappointing and unexpected sales results for FY 2019 on

February 26, 2020, the Company reiterated its sole focus on Andexxa, reorganizing internally

and finally discontinuing its hibernated Bevyxxa product’s connection to 10 hospitals, which was

scaled back to that level after its catastrophic launch failure. During an analyst conference call

on February 26, 2020, Garland explained: “[W]e are laser focused on driving near-term



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      192
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 199 of 246




revenue growth [for Andexxa]. To support this strategy, we have taken three important steps to

realign attention and resource allocation towards expanding the Andexxa customer base, driving

utilization and increasing market share.”

       397.    Given the extreme importance of Andexxa to the Company, the Officer

Defendants’ access to reports and information about the problems with Andexxa’s

commercialization process, their representations that their statements were based on data, and

Garland’s statements about business focuses with regard to its sole product, the Officer

Defendants knew or were deliberately reckless in ignoring the true facts that rendered the

statements false and misleading when made.

               2.      Statements About Defendants’ Knowledge of Demand and Utilization
                       Issues in Light of Andexxa’s Exorbitant Cost Further Support
                       Scienter

       398.    The Officer Defendants’ statements as well as those by multiple CWs offer

further support for scienter of Garland and the Officer Defendants, demonstrating knowledge

about demand, utility, and cost as a barrier to sales.

       399.    The Officer Defendants closely monitored all aspects of Andexxa’s

commercialization, were directly involved in the day-to-day operations of the Company at the

highest levels, and were privy to confidential proprietary information concerning Andexxa. For

example,

                      Portola Queried Hospitals Concerning the Bleeds that Andexxa Treated.
                       “But as we query multiple hospitals, we do see uses in other situations, GI
                       patients with severe signs of shock or other critical bleeds. So we’re
                       happy that it’s starting with the intracranial hemorrhages but then
                       expanding to other labeled uses as well, as we expect.” (Jeet Mahal, Jan.
                       8, 2019 Conference Call.)

                      Portola Talked to Hospitals about Utilization.
                       “I do know that when we spoke to customers about Q4 utilization, …”
                       (Garland, Jan. 8, 2019 Conference Call.)


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      193
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 200 of 246




                       “What we are seeing, as we’ve looked at a cohort of our institutions, large
                       important institutions that came on earlier at [ESP] and actually what
                       we’re seeing is increased usage over time or deepening usage over time.
                       There’s nothing that we’re seeing today that makes us concerned about a
                       lack of pull-through or a plateauing of our utilization.” (Garland, Aug. 7,
                       2019 Conference Call.)

                      Portola Tracked Hospital Purchases. “We also track internally the
                       number of hospitals who’ve made their first purchase, the number of
                       hospitals who’ve made their second, the number of hospitals that have
                       made their third and more purchases. And we’re seeing steady increases
                       week-on-week, month-on-month in those metrics.” (Garland, Sept. 10,
                       2019 Morgan Stanley Global Healthcare Conference Call.)

                      Portola Chart Audits. “We do conduct a regular chart audit where we go
                       out and pull records from patients who have been given Andexxa in the
                       hospital. And what we’re seeing actually is broad utilization. We’re not
                       seeing it niched to just intracranial hemorrhage.” (Garland, Sept. 10, 2019
                       Morgan Stanley Global Healthcare Conference Call.)69

                      Portola Mined Electronic Records from Hospitals. “[W]e mine
                       electronic medical records from hospitals to look at patients who are
                       discharged that were—had as a primary diagnosis a Factor Xa-related
                       bleed. We take that data and we mirror it with the IMS prescription data
                       for Eliquis and Xarelto to find just those patients that were discharged on a
                       Xa-related—that had a Xa-related bleed as their primary diagnosis.”
                       (Garland, June 11, 2019 Goldman Sachs Global Healthcare Conference.)

                      Portola Tracked Andexxa Shipped to Hospitals from Distributors. “So
                       we certainly have visibility into the data that goes from our distributors to
                       our hospitals. We get that data on a relatively regular basis.” (Garland,
                       Mar. 1, 2019 Conference Call.)

                      Garland Had Access To Critical Data. Garland highlighted the data at
                       his and the Company’s disposal. At the June 11, 2019 Goldman Sachs
                       Global Healthcare Conference Call, Garland represented that the
                       Company “track[s] the number of accounts that have ordered [Andexxa] at
                       least once” and touted that there was “enough data to feel very confident
                       in both the short- and the long-term trajectory of Andexxa.” (Garland,
                       June 11, 2019 Goldman Sachs Global Healthcare Conference.)




69
   See also Garland, Mar. 1, 2019 Conference Call (“[Portola uses] chart pulls to see if the actual
– when the product ultimately gets used…. [W]e have is visibility into the hospital in terms of
its use”).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      194
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 201 of 246




       400.    Multiple CWs stated that Andexxa’s high cost was a barrier to sales (which

directly impacted demand and utilization) that was discussed regularly at Portola business

meetings, both telephonically and in person. (E.g., ¶¶103(c), 103(d), 103(e), 103(f), 103(g),

103(i), 106, 108, 119, 124, 126-28, 131, 138-41, 154-56, 198.)

       401.    Multiple CWs state that they raised the issue with their managers or regional

managers. (E.g., ¶¶103(g), 111, 140.)

       402.    Multiple salesperson CWs also discuss regularly held national sales calls and

regional and national sales meetings in San Francisco. (E.g., ¶¶103(e), 127, 140-41, 155, 198.)

Cost as a barrier to sales was discussed regularly on these calls. And not only did VP of Sales

Randy St. Laurent participated in these calls and meetings, but so too did Defendant Garland

(and potentially other executive officers). For example,

               a.     CW5 reported on national sales calls as well as national sales meetings

                      held in San Francisco organized by the Vice President of Sales, Randy St.

                      Laurent. Garland spoke on some calls and national meetings. CW5 said

                      that upper management understood that cost was impacting sales and

                      causing restrictions to be put in place. During calls, cost as the cause of

                      slow sales and the implementation of restrictions was “always” discussed.

                      When Garland addressed the issue, which he did both on calls and at

                      meetings, he would articulate value of the drug over the issue with cost.

               b.     CW12 stated that during “many town hall meetings,” slow Andexxa sales

                      was discussed as was the high price of the drug, which was said to be

                      hindering sales. CW12 stated that Defendant Garland “danced around”

                      those issues and did not address them directly.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       195
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 202 of 246




             c.     CW12 also reported that sales personnel did not feel like they were getting

                    support from the “executive team” regarding the price of Andexxa and the

                    difficulty selling it at that price, suggesting that the executive team knew

                    but did not act.

      403.   Sales CWs 1, 5, and 6 stated that they are confident that Portola and its

management knew about demand and utilization issues and Andexxa costs’ impact on them.

             a.     CW1 said that Portola management “100%” knew that high cost versus

                    benefit is why hospitals don’t use Andexxa and that the few hospitals that

                    carry Andexxa place restrictions on its use, and that they used internal

                    sales reporting programs to track this information. CW1 explained that

                    sales reps are required to enter certain information into the system such as

                    the name of the hospital, when the hospital was contacted, whether and

                    when the P&T Committee is meeting about Andexxa, and, if Andexxa was

                    purchased, what restrictions the hospital placed on prescribing Andexxa.

                    CW1 said that Portola management knew that Andexxa is not widely used

                    even by hospitals that carry it.

             b.     CW6 similarly explained that management tracked sales information

                    through CRM software provided by Salesforce. CW6 said that all

                    management had access to it and, based on his/her experience in the

                    industry, they “absolutely” tracked sales number daily, if not hourly.

             c.     CW5 said that, from his/her perspective, the Portola sales force frequently

                    advised management that the cost of the drug was hindering sales.

                    According to CW5, the response from management was that the price was



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    196
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 203 of 246




                    not going to be reduced. To the extent management refers to management

                    other than the Officer Defendants, it is inconceivable, given the frequency

                    of the discussions and responses, that such a decision or response could be

                    made without consulting informed Officer Defendants.

      404.   Similarly, hospital CWs stated that they are confident that Portola and its

management knew about demand and utilization issues and Andexxa costs’ impact on them.

             a.     CW7 said that s/he believes Portola is aware of how hospitals are using

                    Andexxa. According to CW7, s/he has told the Portola sales reps covering

                    the system what restrictions the hospital system put in place on Andexxa.

             b.     CW8 said Portola was aware that hospitals were restricting the use of

                    Andexxa. CW8 said that in March 2020, during the virtual conference of

                    the American College of Cardiology, s/he told the Portola representatives

                    that the hospital system would continue to restrict Andexxa use and would

                    not authorize it use for other types of indications such as GI bleeding.

             c.     CW9 said that s/he knows that his/her team communicated the cost issue

                    directly to officials at Portola. CW9 said that it was his/her opinion that

                    Portola knows that the issue with Andexxa is cost, and not efficacy.

             d.     CW11 believes that Portola knew that the cost of Andexxa was the reason

                    the drug was not put on the hospital’s formulary.

             e.     CW13 reports pressing his/her hospital’s Portola sales representative to

                    lower the price of Andexxa, and that sales representative said that he/she

                    would do what he/she could.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    197
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 204 of 246




       405.    The direct knowledge of demand and utilization issues by Defendant Garland and

his immediate subordinates supports that the Officer Defendants knew or were deliberately

reckless in ignoring the true facts that rendered the statements false and misleading when made.

               3.        The Defendants Consummated the August 2019 Offering to Exploit
                         the Artificial Inflation in the Company’s Common Stock

       406.    Because of the substantial costs to manufacture and launch Andexxa along with

other research and development projects, Portola had a significant cash burn even with Andexxa

sales rolling in. The Defendants’ false and misleading statements concerning the

commercialization of Andexxa enabled Portola to artificially inflate the price of its shares of

common stock for its August 2019 Offering. Consequently, Defendants were motivated to

continue to misrepresent the sales and demand for Andexxa in order to keep Portola’s stock price

artificially inflated and to generate sufficient funds in the August 2019 Offering.

               4.        The Defendants Were Motivated to Inflate Andexxa Sales to Access
                         the $62.5 Million Second Tranche of the Secured Term Loan

       407.    In an effort to continue to fund its commercial launch of Andexxa, the Company

announced on March 1, 2019 that it had entered into a $125 million credit agreement with

HealthCare Royalty Partners and its Affiliates (“HCR”) and Athyrium Opportunities III

Acquisition LP (“Athyrium”) in February 2019 (the Secured Term Loan). However, HCR and

Athyrium agreed to provide only one-half of the funds (or $62.5 million) to Portola unless

Andexxa net sales as reported pursuant to GAAP reached at least $50 million by the end of the

third quarter of 2019.

       408.    The loan under the credit agreement contained significant restrictions which

impacted Portola’s ability to operate its business because (i) it was secured by substantially all

the Company’s assets; (ii) required the Company to maintain $31.3 million in cash (and $50

million, if the Company drew down the second $62.5 million tranche); (iii) limited or restricted

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       198
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 205 of 246




the Company from incurring additional debt; and (iv) limited its ability to make certain

investments and acquisitions or engage in new lines of business.70

           409.   The second tranche of $62.5 million was to be available as of November 15, 2019

only if (i) the Company had received all regulatory approval from EMA for Ondexxya, and

(ii) Andexxa’s consolidated net sales for the three fiscal-quarter periods ending September 30,

2019 were at least $50 million. If the Company did not achieve both these milestones, it would

not receive the remaining $62.5 million.71

           410.   On November 21, 2019, the Company announced that it had met the necessary

$50 million in Andexxa net sales requirement (having exceeded Andexxa net product revenues

in the nine months ended September 30, 2019) and had drawn down the entire $62.5 million

available from the second tranche.72

           411.   Since the Company’s access to the $62.5 million second tranche of the Secured

Term Loan was essential to the Portola’s survival, senior management was motivated to inflate

Andexxa net sales as much as possible in the first three quarters of 2019 to meet the milestone.

The Company did this by recognizing revenue in violation of ASC 606.




70
     FY 2018 Form 10-K, at 20, F-49, F-50.
71
     Id.
72
     Form 8-K, filed with the SEC on Nov. 21, 2019.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                   199
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 206 of 246




               5.      Defendants’ Insider Trading is not Relevant to Their Scienter Because
                       They were Motivated by Efforts to Sell The Company, Not by Short-
                       Term Stock Sales

       412.      During the Class Period, several of the Officer and Director Defendants

collectively sold millions of dollars of Portola stock.73 However, the fact that their sales may

not be deemed highly suspicious in amount or timing as compared to the pre-Class Period is

irrelevant here and does not indicate that Defendants were not motivated to mislead the market.

       413.    Here, Defendants were motivated to find a suitable acquiror for the Company in

order to reap both the financial benefits that they would personally receive in an acquisition

and the expected bump up on the stock price upon news of an acquisition, which would support

the retention of shares.

       414.    Although the Acquisition occurred three months after the end of the Class

Period, Defendants’ efforts to find such a suitor commenced long before the end of the Class

Period. Indeed, as CW12 reported, s/he and many others believed that Garland’s motivation

during the Class Period was to position the Company to sell. And, indeed, the Merger

Documents state and demonstrate that the groundwork for this Merger had begun long before

the end of the Class Period.

       415.    The Merger Documents reveal that Portola had reached out to Alexion in

Q2 2019 and Q3 2019 to discuss a potential strategic partnership and that they had a series of

meetings discussing potential licensing, partnering, research and development, and other

collaborative and strategic acquisition transactions including a potential strategic partnership




73
  Notably, because he was new to the Company, Garland’s shares were not fully vested during
the Class Period. Portola, Garland’s Statements of Changes in Beneficial Ownership (Form 4s)
(Oct. 31, 2018, Feb. 4, 2019, Nov. 4, 2019, Feb. 4, 2020, Feb. 26, 2020).

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        200
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 207 of 246




for a European Union (“EU”) license of Andexxa (marketed as Ondexxya in the EU).74

Further, according to the Merger Documents, while those discussions with Portola temporarily

ended in September 2019, they resumed in mid-November 2019 and early December 2019 by

and among Dr. Aradhana Sarin (“Sarin”), the CFO of Alexion, and Defendant Dier in her

capacity as the CFO and Chief Business Officer of Portola. Both Defendant Garland and

Alexion CEO Dr. Ludwig Hantson (“Hantson”) joined in those discussions at that time as

well.75 The Merger Documents further reveal that, without specifying a transaction price,

Dr. Sarin sent Garland a letter on December 13, 2019 requesting access to due diligence

materials in order to inform a potential bid for Portola. The closing price on December 13,

2019 was $26.31.76

           416.      The Merger Documents further disclose that, on February 27, 2020, the last day

of the Class Period and the day that the stock price fell again after the revelations regarding the

demand for and utilization of Andexxa, Hantson and Sarin communicated with Garland and

Dier that Alexion was interested in acquiring Portola for $18.00 per share. Those discussions

continued through the months leading up to the May 5, 2020 Merger announcement.77 The

timing of these price discussions is highly suspicious and supports an inference that, during

their Merger negotiations, Portola was required to make certain disclosures to correct the stock

price.




74
  Portola, Solicitation/Recommendation Statement (Schedule 14D-9) (May 27, 2020) (“May 27,
2020 Schedule 14D-9”), at 15-17.
75
     Id.
76
     Id. at 16.
77
     Id. at 17-23.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      201
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 208 of 246




           417.      Portola’s Officer Defendants indeed benefited from the Merger in at least two

ways as revealed in its post-Class Period May 27, 2020 Schedule 14D-9.78

           418.      First, as part of the Executive Severance Benefits Agreements included in the

Merger, the executive officers received a continuation of their base salary and bonus/equity

awards: “We have entered into an Executive Severance Benefits Agreement with each of our

executive officers that contains severance provisions providing for continuation of base salary

and continuation of group health benefits for a specified period of time, and, in certain cases, a

bonus payment and equity award vesting acceleration benefits, upon termination of the

executive officer’s employment by the Company without ‘cause’ … or resignation by the

executive officer for ‘good reason.’”79

           419.      Second, beyond simply, inter alia, the continued salary and bonus payments, the

Officer Defendants enjoyed other benefits in the form of “Golden Parachute Compensation”

consisting of severance/bonus payments and the acceleration of vesting of Portola Options,

Portola Restricted Units (“RSUs”) and Portola performance-based restricted stock units

(“PSUs”).80

           420.      Portola’s May 27, 2020 Schedule 14D-9 reveals the following significant

“Golden Parachute Compensation” estimated to be received by Portola’s executive officers,

including the officer Defendants, relating to the merger:81




78
   Id. at 4 (“Portola’s directors and executive officers may have interests in the Offer, the Merger
and the other Transactions that are different from, or in addition to, the interests of Portola’s
stockholders generally.”).
79
     Id. at 9.
80
     Id. at 12-14.
81
     Id. at 13.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          202
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 209 of 246




                                           Perquisites/   Tax
           Defendant    Cash     Equity     Benefits Reimbursement     Total
           Garland $2,548,156 $6,069,057       $79,389   $3,125,221 $11,811,823
           Dier      $1,079,066 $1,945,550     $27,626           — $3,052, 242
           Koenig     $924,562 $1,956,800      $27,626   $1,144,666 $4,053,654

The left-hand column in the foregoing table describing “Cash” includes a “double-trigger”

amount consisting of (a) “the cash severance payments under each executive’s severance

benefits agreement,” and (b) “a prorated bonus with respect to 2020.”82 The column describing

“Equity” refers to vesting acceleration that each of those defendants will receive with respect

to his or her “Accelerated In-The-Money Options pursuant to the terms of the Merger

Agreement.”83

           421.    Further, the value of Defendants’ options, RSUs and PSUs increased

significantly because they were scheduled to receive actual cash for the options, RSUs and

PSUs by reason of vesting on an accelerated basis due to the Merger. The following chart

shows the total value and accelerated value which Defendants received for their options upon

the Merger:84

                                                   Shares
                       Shares   Value of         Underlying   Value of
                     Underlying Vested           Accelerated Accelerated
                     Vested In- In-the-            In-the-     In-the-
                     the-Money Money               Money       Money
           Defendant  Options   Options           Options     Options    Total Value
           Garland       12,500 $65,125               287,500 $1,497,875 $1,563,000
           Dier           4,062 $21,163                93,438   $486,812    $507,975
           Koenig         4,062 $21,163                93,438   $486,812    $507,975
           Wolff         10,520 $115,720                    0               $115,720




82
     Id. at 13, note (2).
83
     Id. at 13, note (3).
84
     Id. at 7.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       203
           Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 210 of 246




           422.   Certain other consideration to be received by the Officer Defendants noted

below consisted of a right to convert shares underlying the Portola Rollover RSUs and PSUs

into shares of Alexion at the accelerated values referenced below:85

                         Shares    Acceleration
                       Underlying   Value of     Shares
                        Portola      Portola    Underlying Acceleration    Total
                        Rollover    Rollover     Portola     Value of   Acceleration
        Defendant        RSUs         RSUs        PSUs     Portola PSUs    Value
        Garland            153,399   $2,761,182    100,000   $1,800,000   $4,561,182
        Dier                32,291     $581,238     48,750     $877,500   $1,458,738
        Koenig              32,916     $592,488     48,750     $877,500   $1,469,988

           423.   Moreover, as expected, the Acquisition price of $18 per share was a bump up

from the Company’s $7.76 stock price close the day before the Merger Announcement.86 The

following is a chart that shows the bump up on the value of the stock that they owned.87

                                                  Value of
                                                   Shares
                       Shares   Value On          Based on
                        Held    Day Before           the
                      Prior to   Merger           Merger
           Defendants Merger88 Acquisition89        Price        Difference       % Premium
           Garland      24,529    $190,345         $441,522           $251,177       231. 96%
           Dier         39,563    $307,009         $712,134           $405,125       231. 96%
           Koenig        5,075      $39,382         $91,350            $51,968       231. 96%
           Renton       16,020    $124,315         $288,360           $164,044       231. 96%
           Bird        527,172   $4,090,855      $9,489,096         $5,398,242       231. 96%


85
     Id. at 8.
86
   This bumped-up $18 per share price was far lower than the trading prices between the Class
Period start and the last trading date before the first partial disclosure (May 4, 2020), which
ranged from $22.18 to $37.26. Had there been no fraud, the Class Members would not have paid
as much as they did for their shares purchased at inflated prices during the Class Period but
would have still benefited from any mark-up resulting from the Acquisition.
87
     The shares listed herein exclude Portola options, RSUs, and PSUs.
88
     May 27, 2020 Schedule 14D-9 at 5.
89
 This is calculated by multiplying the number of shares held by Portola’s stock price at the
market close on May 4, 2020, the date before the Merger Announcement, i.e., $7.76.

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     204
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 211 of 246




                                                  Value of
                                                   Shares
                    Shares   Value On             Based on
                     Held    Day Before              the
                   Prior to   Merger              Merger
        Defendants Merger Acquisition89
                          88                        Price          Difference        % Premium
        Brege        13,194    $102,385            $237,492             $135,107        231. 96%
        Fenton       13,194    $102,385            $237,492             $135,107        231. 96%
        Johnson      13,194    $102,385            $237,492             $135,107        231. 96%
        Stump        13,194    $102,385            $237,492             $135,107        231. 96%
        Wolff        17,960    $139,370            $323,280             $183,911        231. 96%

        C.      Loss Causation

        424.    At all relevant times, Defendants issued materially false and misleading

statements regarding (ii) the commercialization of Andexxa, including that demand was strong

and growing; (ii) the Company’s compliance with GAAP; (iii) the Company’s compliance with

its own internal revenue recognition policies; (iv) attestations contained in Garland and Dier’s

SOX Certifications; and (v) the Company’s revenue results. As a result of these false and

misleading statements, Portola’s common stock price was artificially inflated during the Class

Period. Lead Plaintiff and other Class members purchased Portola’s common stock at those

artificially inflated prices.

        425.    The true facts started to be revealed through a series of partial disclosures at the

end of the Class Period, as detailed in Section V.H., above, which allegations are incorporated

herein. As the true facts started to be revealed, the prior artificial inflation came out of its

stock price and the Company’s common stock declined.

        426.    In response to the first partial disclosure after the market close on January 9,

2020 revealing, among other things, that Andexxa demand was flat due to a decline in

utilization and that preliminary results that were significantly below consensus estimates, the

Company’s share price plummeted by $9.98, or approximately 40%, to close at $14.76 per



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        205
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 212 of 246




share on January 10, 2020 on unusually heavy trading volume. Meanwhile, the Nasdaq

Composite Index and the Nasdaq Biotech Index decreased 0.4% and 0.3% respectively, on

January 10, 2020.

       427.    This news was a major resetting of expectations with regard to Andexxa.

Analysts reacted negatively to the January 9, 2020 news and Oppenheimer, Cowen, Credit

Suisse and Morgan Stanley downgraded their ratings and/or lowered their price targets for

Portola stock on January 9 and January 10, 2020.

       428.    Portola’s stock price continued to fall on the next trading day, closing down

6.2% at $13.84 on January 13, 2020 on heavy trading. Meanwhile, the Nasdaq Composite

Index increased 1.0% and the Nasdaq Biotech Index fell 1.2% on January 13, 2020.

       429.    After the close of market on February 26, 2020, Portola announced its financial

results for the fourth quarter and full year 2019 in its Feb. 26, 2020 Press Release and held its

Feb. 26, 2020 Conference Call that, among other things, revealed in more detail the serious

problems with customers’ adoption of the Andexxa drug, raised further concerns after the

Company’s pre-announcement of financial results the previous month and reported greater

losses than average analysts’ estimates. Portola also announced expected new hospital adds of

350 hospitals that were below expectations; that, as one analyst wrote, “impl[ied] a

deceleration from the 425 hospitals added in 2019.” Analyst reports after that call primarily

focused on what the announcement meant for Andexxa.

       430.    On this February 26, 2020 news, the Company’s share price fell $2.35 to close

at $10.17 per share on February 27, 2020, an approximately 19% decline, on heavy trading

volume. Meanwhile, the Nasdaq Composite Index and the Nasdaq Biotech Index decreased

4.61% and 4.13% respectively, on February 27, 2020.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         206
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 213 of 246




       431.    Moreover, while analysts had lowered their expectations for Andexxa after the

Company’s January 2020 pre-announcement, management’s refusal to provide any additional

insight on Andexxa utilization trends during the Feb. 26, 2020 Conference Call was cause for

even further alarm over the drug’s true prospects. As a result, several analysts expressed

further concern regarding their limited visibility going forward and further cut their target price

down from their January 2020 cut.

       432.    The economic loss suffered by Lead Plaintiff and the other Class members was

a direct result of the Defendants’ fraud and material false and misleading statements to

artificially inflate the prices of Portola’s common stock and the subsequent decline in the value

of Portola’s common stock when Defendants’ prior misrepresentations and other fraudulent

conduct were revealed.

       433.    The timing and magnitude of the common stock price decline coupled with the

market reactions negate any inference that the losses suffered by Lead Plaintiff and other

members of the Class were caused solely by changed market conditions, macroeconomic or

industry factors, or Company-specific facts unrelated to Defendants’ fraudulent conduct.

Accordingly, these false and misleading statements directly or proximately caused Lead

Plaintiff and other Class members to suffer damages.

       D.      Presumption of Reliance

       434.    Lead Plaintiff is entitled to a presumption of reliance under the fraud-on-the-

market doctrine. At all times, the market for the Company’s securities was an efficient market

that promptly digested current information related to the Company from all publicly available

sources and reflected such information in the prices of the Company’s securities. Throughout

the Class Period:



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      207
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 214 of 246




               a.     Portola common stock was actively traded on the NASDAQ;

               b.     the market price of Portola’s common stock reacted promptly to the

                      determination of public information regarding the Company;

               c.     the Company’s stock was followed by financial analysts, including those

                      cited in this complaint;

               d.     the average weekly trading volume for Portola stock during the Class

                      Period was over 3.5 million shares;

               e.     as a regulated issuer, Portola filed with the SEC periodic public reports

                      during the Class Period;

               f.     Portola regularly communicated with public investors via established

                      market communication mechanisms; and

               g.     during the Class Period, the Company had over 78 million shares

                      outstanding. Also, the Company’s market capitalization reached as high

                      as $2.4 billion during the Class Period.

       435.    Throughout the Class Period, the Company was consistently followed by the

market, including securities analysts. The market relies upon the Company’s financial results

and management to accurately present the Company’s financial results. During this period,

Portola and the Officer Defendants continued to pump materially false and misleading

information into the marketplace regarding the Company. This information was promptly

reviewed and analyzed by analysts and institutional investors, and assimilated into the price of

the Company’s securities.

       436.    As a result of the misconduct alleged herein (including Defendants’ false and

misleading statements and omissions), the market for Portola’s common stock was artificially



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       208
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 215 of 246




inflated. Under such circumstances, the presumption of reliance available under the “fraud-on-

the-market” theory applies. Thus, Class members are presumed to have indirectly relied upon

the misrepresentations and omissions for which Defendants are each responsible.

        437.       Lead Plaintiff and other Class members justifiably relied on the integrity of the

market price for the Company’s securities and were substantially damaged as a direct and

proximate result of their purchases of Portola’s common stock at artificially inflated prices and

the subsequent decline in the price of those securities when the truth was disclosed.

        438.       Lead Plaintiff and the other Class members are also entitled to a presumption of

reliance under Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims

asserted in this complaint against Defendants are predicated upon omissions of material fact for

which there was a duty to disclose. Because this action involves Defendants’ failure to

disclose material adverse information regarding the utilization and adoption of Andexxa—

information that Defendants were obligated to disclose—positive proof of reliance is not a

prerequisite to recovery. All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered them important in making investment

decisions. Given the importance of hospital customers’ and other institutions’ utilization and

adoption of Andexxa, that requirement is satisfied here

        439.       Had Lead Plaintiff and other members of the Class known of the material

adverse information not disclosed by Defendants or been aware of the truth behind Defendants’

material misstatements, they would not have purchased Portola’s common stock at artificially

inflated prices.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        209
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 216 of 246




        E.      Exchange Act Counts

                1.       Count One – Violations of Section 10(b) and Rule 10b-5
                         (Against Portola and the Officer Defendants)

        440.    Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

        441.    Throughout the Class Period, the Company and the Officer Defendants, directly

or indirectly, by the use of means or instrumentalities of interstate commerce, the United States

mails, interstate telephone communications, and a national securities exchange, made untrue

statements of material facts and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading, and

engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

Lead Plaintiff and the other members of the Class in connection with their purchases of the

common stock of Portola during the Class Period, all in violation of Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated thereunder.

        442.    The Company and Officer Defendants, as the most senior officers of Portola

during the Class Period, are liable as direct participants in all of the wrongs complained of

through the date they left the Company.

        443.    As detailed above, Defendants had actual knowledge of the misrepresentations

and omissions of material facts set forth herein, or acted with reckless disregard for the truth in

that they failed to ascertain and disclose such facts even though such facts were available to

them.

        444.    Lead Plaintiff and other members of the Class relied upon Defendants’ statements

and/or on the integrity of the market in purchasing shares of Portola’s common stock during the

Class Period.


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       210
          Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 217 of 246




          445.   As a direct and proximate cause of the wrongful conduct described herein, Lead

Plaintiff and the Class suffered damages in connection with their purchases of Portola’s common

stock at artificially inflated prices during the Class Period. Had Lead Plaintiff and the other

members of the Class known of the material adverse information not disclosed by Defendants, or

been aware of the truth behind Defendants’ materially false and misleading statements, they

would not have purchased Portola’s common stock at artificially inflated prices during the Class

Period.

          446.   In addition to the duties of full disclosure imposed on the Officer Defendants, as a

result of their responsibility for the Company’s financial statements and making affirmative

statements and reports to the investing public, the Officer Defendants had a duty to promptly

disseminate truthful information that would be material to investors in compliance with the

integrated disclosure provisions of the SEC, including accurate and truthful information with

respect to the Company’s business operations, growth, and financial condition, so that the market

price of the Company’s securities would be based on truthful, complete, and accurate

information.

          447.   By virtue of the foregoing, Defendants violated 10(b) of the Exchange Act and

SEC Rule 10b-5(b) promulgated thereunder and are liable to Lead Plaintiff and the Class

members who have been damaged as a result of such violations.

                 2.      Count Two – Violations of Section 20(a) of the Exchange Act (Against
                         the Officer Defendants)

          448.   Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

          449.   The Officer Defendants acted as control persons of Portola within the meaning of

Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). By virtue of their high-level positions,


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       211
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 218 of 246




agency, and their ownership and contractual rights, participation in and/or awareness of Portola’s

operations, and/or intimate knowledge of the false financial statements filed by Portola with the

SEC and disseminated to the investing public, the Officer Defendants had the power to influence

and control, and did influence and control, directly or indirectly, the decision-making of Portola,

including the content and dissemination of the various statements that Lead Plaintiff contends are

false and misleading. The Officer Defendants were provided with or had unlimited access to

copies of Portola’s reports, press releases, public filings, and other statements alleged by Lead

Plaintiff to have been misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

       450.    In particular, each Officer Defendant had direct and supervisory involvement in

the day-to-day operations of Portola and therefore is presumed to have had the power to control

or influence the particular transactions giving rise to the securities violations alleged and

exercised that power.

       451.    As a direct and proximate result of the Officer Defendants’ wrongful conduct,

Lead Plaintiff and the other members of the Class suffered damages in connection with their

purchases of Portola’s common stock during the Class Period.

       452.    As set forth above, Portola and the Officer Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint.

       453.    By reason of the conduct of Portola alleged in this complaint, and by virtue of

their positions as control persons, the Officer Defendants are liable pursuant to Section 20(a) of

the Exchange Act.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      212
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 219 of 246




VII.    SECURITIES ACT VIOLATIONS

        A.      Summary of Offering

        454.    Lead Plaintiff and named representative, Oklahoma Firefighters, bring claims

arising under the Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o, against all Defendants. In

this action, and, as explained above, the “Class” consists of all persons and entities who

purchased or otherwise acquired Portola common stock between January 8, 2019 and

February 26, 2020, inclusive and were damaged as a result. The Securities Act claims asserted

herein are brought on behalf of only those Class members who purchased or otherwise acquired

shares of Portola common stock pursuant and/or traceable to the Company’s August 2019

Offering. The Securities Act claims solely allege strict liability and negligence causes of action,

and do not sound in fraud. Accordingly, for the purpose of these Securities Act claims, Lead

Plaintiff expressly excludes and disclaims any allegation that could be construed as alleging

fraud, intentional misconduct, or deliberately reckless misconduct. In addition, this disclaimer

expressly excludes all allegations above contained in (a) paragraphs 1, 2, 3, 5, 9, 10, 11, 12, 13,

16, 17, 19, 20, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32, 45, 82, 83, 84, 102, 103, 104, 108, 109, 110,

115, 116, 124, 130, 140, 141, 153, 154, 155, 156, 160, 168, 176, 180, 194, 196, 198, 200, 201,

280, 297, 298, 304; (b) all paragraphs in Section VI(A)(2), except for paragraphs 374-76(e),

376(g), 378, 379, 380-82; and (c) all paragraphs in Sections VI(A)(1), VI(B), VI(C), VI(D), and

VI(E) in their entireties.

        455.    On August 7, 2019, the Company filed the Registration Statement with the SEC.

The Registration Statement became effective on August 7, 2019. On August 12, 2019, Portola

filed a Preliminary Prospectus Supplement on Form 424(b)(5) with the SEC, which

preliminarily announced a public offering. On August 14, 2019, the Company filed a

Prospectus Supplement on Form 424(b)(5) with the SEC. In the Registration Statement and

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      213
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 220 of 246




Prospectus, Portola incorporated by reference the following Company documents: (a) the FY

2018 Form 10-K; (b) Q1 2019 Form 10-Q; and (c) Q2 2019 Form 10-Q. As described at ¶265,

above, these are the Offering Materials.

       456.    On August 14, 2019, shares of Portola common stock issued in connection with

the Offering commenced regular public trading. The Offering closed on August 16, 2019.

       457.    The Underwriter Defendants acted as the underwriters and book-running

managers in connection with the Offering. The Underwriter Defendants were granted a 30-day

option to purchase an additional 1,205,357 shares of common stock at the offering price to cover

over-allotments in connection with the Offering.

       458.    The Underwriter Defendants received a fee of $14.2 million and exercised their

over-allotment option in full. In total, the Offering raised gross proceeds of over $258 million

for the Company.

       459.    The proceeds raised in the Offering were allegedly to be used:

       [T]o fund the commercial launch of Andexxa in the United States and Ondexxya
       in the European Union, support on-going manufacturing and clinical trial costs
       required to satisfy post-marketing commitments required by the FDA and EMA,
       as well as clinical trial costs for proposed label expansion studies for
       Andexxa/Ondexxya and advancing our product candidate, cerdulatinib; and … for
       working capital, capital expenditures and other general corporate purposes, which
       may include the acquisition or licensing of other products, businesses or
       technologies.

       B.      The Materially Untrue and Misleading Statements in the Offering Materials

       460.    The Underwriting Agreement, included as Exhibit 1.1 to the Registration

Statement and the Company’s Current Report filed on Form 8-K with the SEC on August 14,

2019, falsely represented that “the Registration Statement and the Prospectus comply … in all

material respects with the Securities Act and the applicable rules and regulations of the [SEC]

thereunder,” and “did not contain … any untrue statement of a material fact or omit to state a


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      214
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 221 of 246




material fact required to be stated therein or necessary to make the statements therein not

misleading.”

       461.     Contrary to this representation and, as set forth below, the Offering Materials

contain numerous untrue statements of material fact, and omit material facts required to be stated

therein or omit to state material facts necessary to make the statements therein not misleading,

concerning the demand for Andexxa and the Company’s revenues. Moreover, these material

untrue statements and omissions constitute violations of Item 303 of Regulation S-K (17 C.F.R.

§ 229.303(a)(3)(ii)), which requires that the Offering Materials disclose “any known trends or

uncertainties that have had or that the registrant reasonably expects will have a material

favorable or unfavorable impact on net sales or revenues or income from continuing operations.”

and Item 105 of Regulation S-K (17 C.F.R. § 229.105), which requires that the Offering

documents disclose a “discussion of the most significant factors that make the offering

speculative or risky.”

                1.       Untrue and Misleading Statements Concerning New Hospital
                         Additions and Reorder Rates

       462.     In the Prospectus, Portola touted two non-GAAP metrics: hospital adds and

reorder rate.

       Andexxa is tracking with the most successful among 45 other acute care hospital
       drugs launched in the past 30 years based on average quarterly sales for the first
       four full quarters of launch. In addition, in the second quarter of 2019, Andexxa
       had a reorder rate of 54% with 74% of Andexxa revenues from reorders for the
       quarter. In the same period we added 125 additional hospitals for a total of over
       400 hospitals that have ordered Andexxa since launch.

       463.     The Company portrayed these metrics as strong indicators that Andexxa was

being well-received by hospitals, that Andexxa was receiving strong demand, and that the full

commercial launch was a success. These statements were untrue. Moreover, even if some are

argued to be literally true – and they are not – the context and manner of their presentation make

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       215
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 222 of 246




them untrue and misleading statements that do not have the ability to inform, but instead

mislead, investors.

       464.    These metrics were misleading because (i) the new hospital additions included

hospitals that did not intend to use Andexxa, but stock it only for liability purposes only, or so

heavily restricted Andexxa use that it was unlikely that the Andexxa stock would ever be used,

and (ii) the “reorder rate” was not a valid indicator of demand and pull-through in hospitals

particularly because it concealed the magnitude of reorders and included all hospitals in its

calculation whether they had been stocking Andexxa for several quarters or were added just

recently. It is further misleading because what contributes to “reorder rates” is neither defined

nor known. For example, does “reorder rate” include exchanges of returned expired or short-

shelf-life doses for longer-life doses? Does it include the return of original 100 mg FDA-

approved Andexxa for newly-FDA-approved 200 mg Andexxa? These inputs, if included,

would be extraordinarily misleading.

       465.    The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is evidenced by the following statements by former employees of

Portola:

               a.      statements by CW1 that (i) hospitals had difficulty justifying the high cost

                       of Andexxa and that they could rely on other treatments that they had been

                       using for years without spending as much; (ii) the data concerning the

                       effectiveness of Andexxa did not justify the cost versus the benefit;

                       (iii) some hospitals were carrying Andexxa as a “CYA” and did not intend

                       to use it; and (iv) because of price, a hospital covered by CW1 had very




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      216
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 223 of 246




                   restrictive use protocols in place limiting Andexxa’s use to life-threatening

                   intracranial bleeds (¶¶106-07);

             b.    statements by CW3 that (i) sales of Andexxa were stagnant throughout

                   his/her time at Portola selling the drug; (ii) Andexxa’s price was

                   problematic, “[i]t was a struggle for [him/her] from day one to sell

                   Andexxa,” and “the hospital pharmacists were terrified of [Andexxa] and

                   not from a clinical point[, but] strictly from a cost point”; (iii) small, rural

                   hospitals that CW3 called on believed that Andexxa was priced “way too

                   aggressively” and many could not afford it; (iv) a hospital with 100 beds

                   or less would have to make a choice between purchasing Andexxa and

                   hiring a staff member because of the high cost; and (v) Kcentra, another

                   anticoagulant reversal drug, was a cheaper alternative to Andexxa for

                   many hospitals; and (vi) a professor of pharmacology and clinical

                   specialist paid to speak on the benefits of Andexxa by Portola at a June

                   2018 Hospital Pharmacy Society conference that was attended by 55

                   hospital pharmacists stated that he would nonetheless use Kcentra over

                   Andexxa because of its cost (e.g., ¶¶118-20, 122-23);

             c.    statements by CW4 that (i) sales of Andexxa were slow throughout the

                   time that s/he worked at Portola and sold Andexxa; (ii) hospital

                   pharmacists were shocked at the price difference between Kcentra and

                   Andexxa, and that cost was the reason for slow sales; (iii) s/he believed

                   that hospitals were initially worried about being sued if a patient died

                   following a severe bleed and the particular hospital did not carry Andexxa,



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     217
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 224 of 246




                   but an article written by three pharmacists in 2019 provided hospital

                   pharmacy directors with information to push back on ordering Andexxa;

                   (iv) many hospitals used the publication of the article to further bolster

                   their position that Andexxa was too expensive to carry when a cheaper

                   alternative such as Kcentra was available; and (v) the high cost of

                   Andexxa put a strain on pharmacy budgets (e.g., ¶¶126, 127, 129, 131);

             d.    statements by CW5 that (i) from his/her perspective, the biggest issues

                   Portola had concerning Andexxa usage was the cost of the drug combined

                   with the off-label use of Kcentra; (ii) Andexxa was very expensive and

                   sales stayed at a consistent level until there was a decline; (iii) through

                   his/her own observations and communications with other sales reps, the

                   rate of sales of Andexxa were not increasing during 2019 throughout the

                   Class Period; (iv) pharmacies made the purchasing decisions, and they

                   told doctors who wanted Andexxa that the drug was not available or that

                   its use was restricted and that Kcentra was the only available treatment on

                   the formulary; (v) while sales numbers were steady, some hospitals

                   stocked up but did little reordering; (vi) s/he heard from other sales reps

                   that beginning in the second half of 2019, there was an increase in the

                   volume of returns, which s/he described as a large amount of returns of

                   Andexxa; (vii) he/she believes that hospitals made a cost versus utilization

                   analysis and determined that it was too costly to stock more than 3 to 5

                   boxes of Andexxa or to reorder additional boxes given that the indications

                   were so limited; and (viii) insurance coverage does not affect a hospital



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      218
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 225 of 246




                   pharmacy department’s decision about whether to purchase Andexxa

                   because third-party reimbursement tends to go back to the general hospital

                   accounts and generally does not get refunded to the pharmacy

                   department’s budget (e.g., ¶¶137-39, 142-43, 146); and

             e.    statements by CW6 that (i) many hospitals refused to add Andexxa to their

                   formularies because of its high price, telling him/her that they have

                   learned to manage bleeding with these patients and that they have

                   strategies that have been working so they wouldn’t purchase at the current

                   price; (ii) “[a]s soon as the customers saw the price, they said that they

                   have lived without it for five or six years and that they could live without

                   it longer”; (iii) two Level I large bed trauma center hospitals in his/her

                   district pushed back on the pricing of Andexxa and placed restrictions on

                   who could use the drug; (iv) 90% of his/her customer calls responded with

                   a “flat-out ‘no;’” and (v) Portola was “absolutely” struggling to sell

                   Andexxa in the period leading up the to its August 2019 Offering (e.g.,

                   ¶¶148-51, 157); and

             f.    statements by CW12 that (i) working in the San Francisco headquarters,

                   s/he was aware that the sales of Andexxa were not going well via

                   “lunchroom” conversation with people in the Sales Division; and (ii) s/he

                   believes that, in the Spring of 2019, sales had “come down,” based on

                   lunchroom conversations with sales staff, who were asking why sales were

                   not going well (¶¶197, 199).




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     219
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 226 of 246




       466.   The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is further evidenced by the following statements by customers or

potential customers who were marketed Andexxa by Portola:

              a.     statements by CW7 that (i) s/he presented Andexxa to the P&T

                     Committee, and it was felt that the data presented in the clinical trial was

                     “flimsy;” (ii) nonetheless, the hospital felt that it was irresponsible to not

                     carry the drug while prescribing Xarelto or Eliquis; it restricted use to only

                     life-threatening intercranial bleeding for patients being treated with

                     Xarelto or Eliquis, which s/he understands is consistent with how hospitals

                     throughout the country are utilizing Andexxa; (iii) the hospital system

                     only stocks one high dose and one low dose of Andexxa because the usage

                     is so limited, where the system only authorizes Andexxa’s use for

                     intercranial bleeding, which is normally accompanied by a stroke; (iv) in

                     his/her hospital system, restrictions were based on effectiveness and not

                     price; (v) it is not that Andexxa is ineffective, but it is only appropriate for

                     certain indications and is not a “miracle drug;” (vi) the data on the use of

                     Kcentra was as effective in many of the same situations as Andexxa; and

                     (vii) it is his/her understanding that his/her hospital’s practices are

                     consistent with how hospitals throughout the country are utilizing

                     Andexxa (e.g., ¶¶162-64, 166-67);

              b.     statements by CW8 that (i) his/her hospital system has Andexxa on its

                     formulary but restricts its usage to only life-threatening events involving

                     intercranial bleeding; (ii) the decision to restrict Andexxa’s use is based on



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      220
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 227 of 246




                   the cost versus benefit and the data presented in Portola’s clinical trials;

                   (iii) treatments such as Kcentra and Feiba have been used in the past and

                   have been shown to be effective for less cost; (iv) throughout the entire

                   hospital system, Andexxa has been used less than half a dozen times;

                   (v) the data supporting use of Andexxa for GI bleeding was not enough to

                   support its use for that type of bleed (vi) Portola conducted an additional

                   study of Andexxa, the results of which were presented at the American

                   Society of Hospital Pharmacists convention in December 2019 in Las

                   Vegas, Nevada and, in his/her opinion, the study was weak and still not

                   convincing enough to change the Andexxa restrictions; and (vii) s/he

                   believes that most hospitals have similar restrictions on Andexxa (e.g.,

                   ¶¶171, 173-75);

             c.    statements by CW9 that (i) his/her team determined that the cost of

                   Andexxa was too high when the benefits are compared with other

                   medications, including PCC treatments such as Kcentra and Feiba, which

                   were effective for significantly less cost; (ii) most hospitals in his/her

                   hospital’s peer group have made the same determination concerning

                   Andexxa—that it is too costly when compared with other treatments;

                   (iii) it is possible that, by carrying Andexxa, a hospital pharmacy may be

                   unable to hire a technician or otherwise fill a vacant position; and

                   (iv) Andexxa is a drug that would come out of the hospital pharmacy’s

                   budget (and third-party reimbursements do not affect the cost to the

                   pharmacy department) (e.g., ¶¶179, 181-83);



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     221
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 228 of 246




              d.     statements by CW10 that (i) his/her hospital determined that the cost of

                     Andexxa was too prohibitive to carry and that there was no justification

                     for Andexxa’s pricing when they could try other things; (ii) if they had a

                     patient that was critical and needed Andexxa, then the patient should be

                     immediately transferred by ambulance to a larger hospital within the area

                     that carried Andexxa; and (iii) the hospital’s CCO said that other drugs

                     that were cheaper than Andexxa, such as Kcentra, could be used (e.g.,

                     ¶¶188-89);

              e.     statements by CW11 that (i) the high cost is why Andexxa was kept off

                     the hospital’s formulary, where the hospital had a cheaper, reasonable

                     alternative in Feiba; (ii) both a 2018 P&T Committee review of Andexxa

                     as well as a review by medical staff informed and supported that position;

                     and (iii) s/he believes that many other hospitals in his/her state made a

                     similar choice as his/her facility to not add Andexxa to their formularies

                     (e.g., ¶¶191-93) and

              f.     statements by CW13 that (i) his/her hospital limits the use of Andexxa to

                     intercranial bleeds due to cost; (ii) his/her hospital carries it for fear of

                     liability; and (iii) that s/he believes other hospitals in his/her region that

                     accept critical patients from his/her hospital do not carry Andexxa due to

                     cost (e.g., ¶¶203-05).

       467.   The truth that “new hospitals added” and “reorder rates” were not reliable metrics

to show demand for Andexxa is further evidenced by an admission made by Garland during the

Sept. 10, 2019 Morgan Stanley Global Healthcare Conference Call when he stated that the



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                          222
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 229 of 246




Company could not rely on it and shifted to a new metric percentage of revenue from reorders,

and by a response that Garland gave to a question during the Nov. 5, 2019 Conference Call when

he was asked where he had seen the reorder rate trending and what the Company expected for

the rate going forward and he avoided substantively answering the past trend question and

declined to provide “any sort of forward-looking guidance:”

               a.     [Garland]: The reorder rate, we’ve talked about before, it was
                      55%, which was stable quarter-on-quarter, is heavily influenced by
                      when a hospital comes online. And remember, we added 125
                      hospitals in the second quarter. Many of those were later in the
                      quarter. And as a result, they are in the denominator, but they
                      haven’t been around long enough to contribute to the numerator.
                      So that had an impact on the reorder rate, which is why we gave
                      it a new metric, which was that roughly 3/4 of our business, or
                      74% of our business, came from reorders. So what we’re seeing
                      consistently is that the drug is getting utilized. (¶268.)
               b.     [Analyst]: I’m just wondering if you could start to give … some kind of
                      on a comparison or, if it’s high level even about the current utilization at
                      some of those hospitals that have been online for at least a year maybe
                      even over a year versus maybe some that have come online in the past six
                      month….

                      [Garland]: [N]ow that we’ve got a couple of years under—or a year
                      under our belt how does the utilization look[?] We aren’t giving any
                      detailed information around utilization per hospital per month. What we
                      have seen is that, that utilization per hospital per month stays—has been
                      staying consistent in 2019. (¶273.)

       468.    The truth that “new hospitals added” and “reorder rates” were not reliable metrics

is further evidenced by the following:

               a.     the Company’s ultimate admissions on January 9, 2020 that the Portola

                      encountered “[f]lat quarter over quarter demand due to a decrease in

                      utilization, primarily in tier 1 accounts” and that in certain of these

                      accounts, hospital pharmacies curtailed use of Andexxa following drug

                      utilization reviews in an effort to manage pharmacy budgets” (¶282);



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     223
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 230 of 246




               b.     the Company’s admissions on January 14, 2020 that Andexxa sales had

                      fallen because of “lower distributor purchases to manage inventory” in

                      order “to keep their inventory levels at a constant level in the fourth

                      quarter” (¶¶295-96);

               c.     the Company’s acknowledgement on February 26, 2020 that the Company

                      was “laser focused on driving near-term revenue growth [for Andexxa]”

                      and was taking three important steps to “realign attention and resource

                      allocation towards expanding the Andexxa customer base, driving

                      utilization and increasing market share,” including the discontinuation of

                      the limited remaining Bevyxxa operations (¶301); and

               d.     the Company’s admission in its FY 2019 Form 10-K filed on February 28,

                      2020 that it knew since Andexxa was approved by the FDA in early 2018

                      via the Accelerated Approval Program that the ANDEXXA-4 study

                      proffered and relied up had “inherent limitations” that could impact the

                      viability of Andexxa, where, for example, the Company was having

                      significant difficulties competing with the off-label use of 4F-PCCs and

                      other coagulation factors given a lack of comparative data and that

                      hospital formulary committees were resistant to utilizing Andexxa because

                      the Company lacked a clinical trial data comparing it to treatments used

                      before Andexxa’s FDA approval (¶¶311-12).

       469.    These untrue statements were material because a reasonable investor would have

relied on these metrics because Portola viewed these as reliable indicators of demand for

Andexxa and showed that the commercialization of Andexxa was a success. Further, analysts



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      224
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 231 of 246




noted in reports throughout the Class Period that demand and utilization of Andexxa were factors

driving the commercial success of the Company:

                  “[W]e continue to see notable upside in Portola shares as the commercial
                   expansion of Andexxa into additional hospitals drives revenue growth and
                   label expansions into emergency surgery and enoxaparin reversal increase the
                   total market opportunity.” (William Blair, Apr. 4, 2019.)

                  “The next few quarters will be critical to see how the initial demand translates
                   into orders and sales and the likelihood of the product being able to achieve
                   the $1.34Bn in peak global sales that we currently forecast.” (Credit Suisse,
                   May 8, 2019.)

                  “[M]anagement remains very encouraged by the launch and believes it is
                   progressing better than expected based on analogues of other hospital
                   launches from the past 30 years. The message remains that the relatively slow
                   uptake should not be unexpected at the outset of a hospital launch, the US
                   demand for Andexxa is strong and growing.” (Credit Suisse, June 27, 2019.)

                  “We are encouraged by the continued growth of Andexxa, particularly with
                   74% of sales in the quarter coming from hospitals reordering Andexxa. In
                   addition, management commentary continues to be positive, highlighting the
                   increased utilization trends with current accounts, recent increase in CMS
                   NTAP reimbursement level (to 65% from 50%), access to the Veterans
                   Administration health system, and first sales in Europe. We believe there is
                   continued long[-]term momentum for Andexxa beyond the addition of new
                   accounts over the next several quarters, including strong growth of the factor
                   Xa class, label expansion to include urgent surgery and enoxaparin, and
                   continued guidance recommendations including the recent Joint Commission
                   updates.” (William Blair, Aug. 8, 2019.)

                  “Andexxa is now available in roughly 550 hospitals in the United States,
                   including another 125 new hospitals added in the quarter, and 76% of sales
                   were from reorders as opposed to initial stocking (compared to 74% in the
                   second quarter). We believe the continued uptake of Andexxa has been
                   encouraging in both the United States and Europe, and continue to see a long-
                   term opportunity for Andexxa through increasing penetration into a rapidly
                   growing market.” (William Blair, Nov. 6, 2019.)

       470.    The significant stock drops on January 10, 2020, January 13, 2020, and

February 27, 2020, which revealed the weak demand and utilization of Andexxa as well as the

visibility for demand going forward further demonstrate the materiality of these untrue and

misleading statements. Further, analyst reports reacting to the news pointed specifically to issues

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    225
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 232 of 246




of demand and utilization as factors both explaining the Company results and stock drops

demonstrates the materiality of the untrue and misleading statements (e.g., ¶¶287-93, 306-10).

               2.      Untrue and Misleading Statements Regarding Portola’s Compliance
                       with GAAP, Portola’s Compliance with Its Own Revenue Recognition
                       Policy, Portola’s Net Revenue Figures, and The SOX Certifications


       471.    The Company’s FY 2018 Form 10-K, the Q1 2019 Form 10-Q, and the Q2 2019

Form 10-Q, incorporated into the Registration Statement, included untrue and misleading

statements regarding (i) the Company’s compliance with GAAP; (ii) the Company’s net revenue

figures; (iii) the Company’s compliance with its own internal Revenue Recognition Policy; and

(iv) Garland’s and Dier’s SOX Certifications.

       472.    These statements were untrue and misleading because the Company lacked a

reasonable basis, including sufficient relevant historical evidence and other factual bases, to

recognize revenue under ASC 606. More specifically, Defendants lacked sufficient relevant

historical evidence and other facts to conclude “that it [was] probable that a significant

reversal in the amount of cumulative revenue recognized [would] not occur,” which was

required for the Company to report revenue. As such, Portola was precluded from recognizing

revenue upon sell-in, i.e., upon shipment to its distributors, rendering materially untrue or

misleading its (a) statements of compliance with GAAP and Portola’s Revenue Recognition

Policy, (b) reported revenue figures in the FY 2019 Form 10-K, Q1 2019 Form 10-Q and the

Q2 2019 Form 10Q; and (c) SOX Certifications regarding, among other things, the Company’s

internal controls.

       473.    The fact that Portola lacked a reasonable basis, including relevant historical

evidence and other factual bases, to conclude that “it [was] probable that a significant reversal in

the amount of cumulative revenue recognized [would] not occur” is evidenced by the following:


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       226
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 233 of 246




             a.    the fact that the Company did not have any sufficient relevant historical

                   sales and return data with which to conclude that it was “probable” that

                   there would not be a significant reversal in the amount of revenue due to

                   returns, as discussed in ¶¶374-75, above:

             b.    the confluence of facts, all of which existed contemporaneously with the

                   Company’s decision to recognize the revenue, demonstrating that Portola

                   ignored serious concerns regarding the length of uncertainty of whether

                   and when Andexxa sales might be returned due to expiring dates, price

                   concerns, restrictions on use, lack of utilization, and lack of market

                   acceptance, as discussed in ¶¶376(a)-376(e), 376(g) above Because of

                   these facts, the Company should not have recognized the revenue it

                   reported in its Financial Reports. Since product sales for Andexxa did not

                   begin until May 2018, sales of Andexxa short-dated product (i.e.,

                   expiration periods of between 6 to 12 months) during 2018 and most of

                   2019 would not in most cases have reached its expiration in time to

                   generate sufficient historical data to calculate any remotely reliable rate

                   and amount of forecasted product returns for either 2018 or 2019.

                   Compounding this difficulty in estimating was the existence of Kcentra, a

                   competing and far less expensive substitute product;

             c.    the Company’s admissions at the end of the Class Period that (i) there had

                   been a decrease in utilization; (ii) Portola lacked visibility into utilization

                   trends; and (iii) Portola added a new risk disclosure conceding that the fact

                   that Andexxa lacked clinical data comparing its efficacy with that of



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                    227
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 234 of 246




                       widely used 4F-PCCs like Kcentra which had affected its ability to

                       compete with a common standard of care preceding Andexxa and

                       conceding that Portola knew that Kcentra and other 4F-PCCs were still

                       being used over Andexxa (consistent with the CW reports);

                       (iv) distributors had amassed excess inventory by Q4 2019, which reduced

                       sales; and (v) the Company incurred a $5 million gross-to-net adjustment

                       due to returns of short-dated product during 2019, see ¶378; and

               d.      the fact that the Company understated reserves for returns by 48% in FY

                       2018 and that 18% of its 2018 sales were returned in 2018 and 2019,

                       resulting in a significant reduction of revenue during 2018 and 2019, as

                       discussed in ¶379.

       474.    These untrue and misleading statements were material from both a qualitative and

quantitative perspective as discussed in ¶¶380-82, above.

       C.      The Securities Act Counts

               1.      Count One – Violations of Section 11 of the Securities Act (Against all
                       Defendants, Except Koenig)

       475.    Lead Plaintiff repeats and realleges each and every allegation contained above

as if fully set forth herein, with the exception of any allegation that could be construed as

alleging fraud, recklessness, or intentional misconduct. In addition this disclaimer expressly

excludes all allegations above contained in (a) paragraphs 1, 2, 3, 5, 9, 10, 11, 12, 13, 16, 17,

19, 20, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32, 45, 82, 83, 84, 102, 103, 104, 108, 109, 110, 115,

116, 124, 130, 140, 141, 153, 154, 155, 156, 160, 168, 176, 180, 194, 196, 198, 200, 201, 280,

297, 298, 304; (b) all paragraphs in Section VI(A)(2), except for paragraphs 374-76(e), 376(g),




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         228
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 235 of 246




378, 379, 380-82; and (c) and all paragraphs in Sections VI(A)(1), VI(B), VI(C), VI(D), and

VI(E) in their entireties.

        476.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C.

§ 77k, on behalf of all members of the Class who bought shares of Portola common stock

pursuant and/or traceable to the Offering Materials, which includes the Registration Statement,

against all Defendants (except Koenig). This Count is based solely on claims of strict liability

and/or negligence under the Securities Act.

        477.    As set forth above, the Offering Materials contained untrue and/or misleading

statements of material fact, omitted material facts which were necessary to make those

statements not misleading, and omitted to state material facts required to be stated in it. The

facts misstated and omitted would have been material to a reasonable person reviewing the

Offering Materials.

        478.    Class members who purchased or otherwise acquired shares pursuant and/or

traceable to the Offering Materials did not know, or in the exercise of reasonable diligence could

not have known, of the untrue statements of material fact or omissions of material facts in the

Offering Materials.

        479.    This Action was commenced less than one year from the time Class members

discovered or reasonably could have discovered the facts upon which this cause of action is

based. This Action commenced less than three years from the time that the securities upon

which this cause of action is brought were bona fide offered to the public.

        480.    Class members who purchased or otherwise acquired shares pursuant and/or

traceable to the Offering Materials have sustained damages and are entitled to damages pursuant

to 15 U.S.C. § 77k(e).



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       229
         Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 236 of 246




         481.   Portola is the registrant for the Offering and, as issuer of the shares, it is strictly

liable to Lead Plaintiff and to the members of the Class for materially untrue and/or misleading

statements and omissions alleged herein.

         482.   None of the other Defendants named in this Count made a reasonable

investigation or possessed reasonable grounds for the belief that the statements contained in the

Offering Materials were accurate and complete in all material respects. Had they exercised

reasonable care, they would have known of the material misstatements and omissions alleged in

this Count.

         483.   Defendants Garland, Dier, and the Director Defendants signed or authorized the

signing of the Registration Statement. By virtue of signing the Registration Statement, they

issued, caused to be issued, and participated in the issuance of the Offering Materials, which

contained untrue statements of material fact, omitted to state other facts necessary to make the

statements not misleading, and omitted to state material facts required to be stated therein. The

Underwriter Defendants acted as the underwriters of the Offering within the meaning of

Section 11 of the Securities Act by selling and distributing the Portola common stock offered to

the investing public and purchased or otherwise acquired by Lead Plaintiff and members of the

Class.

         484.   For the foregoing reasons, all Defendants (except Koenig) violated Section 11 of

the Securities Act and are strictly liable to Class members who purchased or otherwise acquired

shares pursuant and/or traceable to the Offering Materials.

                2.      Count Two – Violations of Section 12(a)(2) of the Securities Act
                        (Against Portola and the Underwriter Defendants)

         485.   Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein, with the exception of any allegation that could be construed as alleging


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                           230
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 237 of 246




fraud, recklessness, or intentional misconduct. In addition this disclaimer expressly excludes all

allegations above contained in (a) paragraphs 1, 2, 3, 5, 9, 10, 11, 12, 13, 16, 17, 19, 20, 22, 23,

24, 25, 26, 28, 29, 30, 31, 32, 45, 82, 83, 84, 102, 103, 104, 108, 109, 110, 115, 116, 124, 130,

140, 141, 153, 154, 155, 156, 160, 168, 176, 180, 194, 196, 198, 200, 201, 280, 297, 298, 304;

(b) all paragraphs in Section VI(A)(2), except for paragraphs 374-76(e), 376(g), 378, 379,

380-82; and (c) all paragraphs in Sections VI(A)(1), VI(B), VI(C), VI(D), and VI(E) in their

entireties.

        486.   This Count is brought pursuant to Section 12(a)(2) of the Securities Act,

15 U.S.C. § 77l(a)(2), on behalf of all members of the Class who purchased or otherwise

acquired Portola common stock pursuant to the Offering Materials, which includes the

Prospectus, against Portola and the Underwriter Defendants. This Count is based solely on

claims of strict liability and/or negligence under the Securities Act.

        487.   Portola and the Underwriter Defendants were sellers, offerors, or solicitors of

purchasers of the shares offered pursuant to the Offering Materials.

        488.   By means of the Offering Materials (as well as instruments of transportation and

communication in interstate commerce and the mails), the Defendants named in this Count,

through the Offering, which was a public offering, solicited and sold Portola common stock to

members of the Class.

        489.   As set forth above, the Offering Materials contained untrue and/or misleading

statements of material fact, omitted material facts which were necessary to make those

statements not misleading, and omitted to state material facts required to be stated in it. The

facts misstated and omitted would have been material to a reasonable person reviewing the

Offering Materials.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       231
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 238 of 246




       490.    Class members who purchased or otherwise acquired shares pursuant to the

Offering Materials did not know, or in the exercise of reasonable diligence could not have

known, of the untrue statements of material fact or omissions of material facts in the Offering

Materials.

       491.    This Action commenced less than one year elapsed from the time Class members

discovered or reasonably could have discovered the facts upon which this cause of action is

based. This Action commenced less than three years elapsed from the time that the securities

upon which this cause of action is brought were sold to the public.

       492.    As the issuer of the registered securities, Portola is strictly liable for the untrue

statements and omissions of material facts contained in the Offering Materials.

       493.    None of the Underwriter Defendants named in this Count made a reasonable

investigation or possessed reasonable grounds for the belief that the statements contained in the

Offering Materials were accurate and complete in all material respects. Had they exercised

reasonable care, they would have known of the material misstatements and omissions alleged in

this Count.

       494.    By reason of the foregoing, Portola and the Underwriter Defendants are liable for

violations of Section 12(a)(2) of the Securities Act to Class members who purchased or

otherwise acquired securities sold pursuant to the Offering Materials. These Class members also

have the right to rescind and recover the consideration paid for these securities upon tender of

their stock to the Underwriter Defendants, and to recover rescissory damages to the extent they

have already sold the securities.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                            232
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 239 of 246




               3.      Count Three – Violations of Section 15 of the Securities Act (Against
                       the Officer and Director Defendants)

        495.   Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein, with the exception of any allegation that could be construed as alleging

fraud, recklessness or intentional misconduct. In addition this disclaimer expressly excludes all

allegations above contained in (a) paragraphs 1, 2, 3, 5, 9, 10, 11, 12, 13, 16, 17, 19, 20, 22, 23,

24, 25, 26, 28, 29, 30, 31, 32, 45, 82, 83, 84, 102, 103, 104, 108, 109, 110, 115, 116, 124, 130,

140, 141, 153, 154, 155, 156, 160, 168, 176, 180, 194, 196, 198, 200, 201, 280, 297, 298, 304;

(b) all paragraphs in Section VI(A)(2), except for paragraphs 374-76(e), 376(g), 378, 379,

380-82; and (c) all paragraphs in Sections VI(A)(1), VI(B), VI(C), VI(D), and VI(E) in their

entireties.

        496.   This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C.

§ 77o, on behalf of all class members who bought shares of Portola common stock pursuant

and/or traceable to the Offering Materials, which includes the Registration Statement and

Prospectus, against the Officer and Director Defendants. This Count is based solely on claims of

strict liability and/or negligence under the Securities Act.

        497.   At all relevant times, the Officer and Director Defendants were controlling

persons of Portola within the meaning of Section 15 of the Securities Act. As set forth herein, by

reason of their positions of control and authority as officers and/or directors of Portola, the

Officer and Director Defendants had the power to directly or indirectly control or influence

Portola to engage in the acts described herein, including by causing Portola to conduct the

Offering pursuant to the Offering Materials, and exercised the same.

        498.   Specifically, the Officer Defendants each served as an executive officer of Portola

prior to and at the time of the Offering. As such, at all relevant times the Officer Defendants


[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                       233
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 240 of 246




each participated in the operation and management of Portola, including participating in the

preparation and dissemination of the Offering Materials, and/or otherwise participated in the

process necessary to conduct the Offering. By virtue of their positions as officers of Portola, and

their status as signatories of the Registration Statement, each of the Officer Defendants had the

power to control, and did control, Portola in its conduct of the Offering, including controlling the

contents of the Offering Materials, which contained materially untrue statements. As officers of

a publicly owned company, the Officer Defendants had a duty to disseminate accurate and

truthful information with respect to Portola’s business operations, growth, and financial

condition.

       499.    Similarly, each of the Director Defendants served as directors on Portola’s Board

at the time the Offering was conducted. As directors of a publicly owned company, the Director

Defendants had a duty to disseminate accurate and truthful information with respect to the

Portola’s operations at the time of the Offering. Each Director Defendant signed the Registration

Statement disseminated to the investing public and were Directors of the Company at the time

the Offering was conducted. Thus, the Director Defendants controlled the contents and

dissemination of the Offering Materials.

       500.    None of the Officer or Director Defendants conducted a reasonable investigation

or possessed a reasonable basis for the belief that the statements contained in the Offering

Materials were true, were without omissions of material fact, and were not misleading. By

reason thereof, each of the Officer and Director Defendants is liable under Section 15 of the

Securities Act, jointly and severally with, and to the same extent as the Company is liable under

Sections 11 and 12(a)(2) of the Securities Act, to the Class members who purchased or otherwise

acquired Portola common stock pursuant and/or traceable to the Offering Materials.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     234
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 241 of 246




        501.    As a direct result of the aforementioned conduct, these Class members suffered

damages in connection with their purchase of Portola common stock. This Action commenced

less than one year elapsed from the time Class members discovered or reasonably could have

discovered the facts upon which this cause of action is based. This Action commenced less

than three years elapsed from the time that the securities upon which this cause of action is

brought were bona fide offered or sold to the public.

VIII. CLASS ALLEGATIONS

        502.    Lead Plaintiff brings this action as a class action pursuant to Rule 23(a) and

(b)(3) of the Federal Rules of Civil procedure on behalf of a class consisting of all persons and

entities who purchased or otherwise acquired Portola common stock during the Class Period,

including shares sold in the August 2019 Offering, and were damaged as a result (the “Class”).

Excluded from the Class are: (a) Defendants; (b) members of the immediate families of

Defendants; (c) the subsidiaries and affiliates of Defendants; (d) any person who is an officer,

director or controlling person Portola; (e) any entity in which any Defendant has a controlling

interest; (f) Defendants’ directors’ and officers’ liability insurance carriers, and any affiliates or

subsidiaries thereof; and (g) the legal representatives, heirs, successors, or assigns of any such

excluded party.

        503.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Lead Plaintiff at this

time and can only be ascertained through appropriate discovery, Lead Plaintiff believes that

there are thousands of members in the proposed Class. Indeed, as of February 20, 2020,

Portola had 78,080,365 outstanding shares of common stock.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                         235
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 242 of 246




       504.    Members of the Class may be identified from records maintained by Portola or

its transfer agent and may be notified of the pendency of this action by mail, using a form of

notice customarily used in securities class actions.

       505.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions affecting solely individual members of the Class, including:

               a.      whether the federal securities laws were violated by Defendants’

                       respective acts as alleged herein;

               b.      whether the statements made were materially false or misleading, or

                       omitted material facts;

               c.      whether Defendants acted knowingly or with deliberate recklessness in

                       issuing false and misleading financial statements in violation of the

                       Exchange Act claims;

               d.      whether the Underwriter Defendants exercised due diligence;

               e.      whether the prices of Portola’s securities during the Class Period were

                       artificially inflated because of Defendants’ conduct complained of herein;

                       and

               f.      whether the members of the Class have sustained damages and, if so, what

                       is the proper measure of damages.

       506.    Lead Plaintiff’s claims are typical of the claims of other members of the Class and

the other members of the Class sustained damages arising out of Defendants’ wrongful conduct

in violation of federal law as alleged in this complaint.




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                      236
        Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 243 of 246




       507.    Lead Plaintiff will fairly and adequately protect the interests of the members of

the Class and has retained counsel competent and experienced in class actions and securities

litigation. Lead Plaintiff has no interests antagonistic to, or in conflict with, those of the Class.

       508.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy since joinder of all members of the Class is impracticable.

Furthermore, because the damages suffered by the individual Class members may be relatively

small, the expense and burden of individual litigation makes it impracticable for the Class

members individually to redress the wrongs done to them. There will be no difficulty in the

management of this action as a class action.

       509.    Lead Plaintiff will rely, at least in part, on the presumption of reliance

established by the fraud-on-the-market doctrine. All purchasers of Portola’s securities during

the Class Period suffered similar injuries, including injury through their purchase of the

securities at artificially inflated prices. A presumption of reliance therefore applies.

IX.    NO SAFE HARBOR

       510.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false and misleading statements pleaded

in this complaint. The statements alleged to be false and misleading all relate to historical or

then-existing facts and conditions.

       511.    In addition, to the extent certain of the statements alleged to be false may be

characterized as forward-looking, they were not adequately identified as “forward-looking

statements” when made, and there were no meaningful cautionary statements identifying

important factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements.



[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                        237
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 244 of 246




       512.   Alternatively, to the extent that the statutory safe harbor is intended to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because, at the time each of those forward-looking statements was made,

the particular speaker had actual knowledge that the particular forward-looking statement was

materially false or misleading, and/or the forward-looking statement was authorized and/or

approved by an executive officer of Portola who knew that those statements were false,

misleading, or omitted necessary information when they were made. In addition, to the extent

any of the statements set forth above were accurate when made, they became inaccurate or

misleading because of subsequent events, and Defendants failed to update those statements

which later became inaccurate.

X.     PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff prays for relief and judgment as follows:

              a.      Determining that this action is a proper class action, certifying Lead

                      Plaintiff as Class representative under Federal Rule of Civil Procedure

                      23, and appointing Lead Plaintiff’s counsel as Class Counsel;

              b.      Awarding compensatory and/or rescissionary damages in favor of Lead

                      Plaintiff and the other members of the Class against all Defendants for

                      all damages sustained as a result of Defendants’ wrongdoing, in an

                      amount to be proven at trial, including pre- and post-judgment interest

                      thereon;

              c.      Granting equitable and/or injunctive relief as permitted by law, equity

                      and federal law;

              d.      Awarding Lead Plaintiff and the Class their reasonable fees and expenses

                      incurred in this action, including counsel fees and expert fees; and

[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                     238
       Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 245 of 246




              e.     Awarding such other and further relief as the Court may deem just and

                     proper.

XI.    DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38(b), Lead Plaintiff hereby demands a trial

by jury.


 DATED: November 5, 2020                  Respectfully submitted,

                                          BERMAN TABACCO


                                          By:       /s/ Nicole Lavallee
                                                    Nicole Lavallee

                                          Daniel E. Barenbaum
                                          Jeffrey V. Rocha
                                          44 Montgomery Street, Suite 650
                                          San Francisco, CA 94104
                                          Telephone: (415) 433-3200
                                          Facsimile: (415) 433-6382
                                          Email: nlavallee@bermantabacco.com
                                                  dbarenbaum@bermantabacco.com
                                                  jroacha@bermantabacco.com

                                            -and-

                                          Lindsey B. Silver
                                          BERMAN TABACCO
                                          One Liberty Square
                                          Boston, MA 02109
                                          Telephone: (617) 542-8300
                                          Facsimile: (617) 542-1194
                                          Email: lsilver@bermantabacco.com

                                          Counsel for Lead Plaintiff Alameda County
                                          Employees’ Retirement Association and
                                          Lead Counsel for the Class




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                                  239
      Case 3:20-cv-00367-VC Document 87 Filed 11/05/20 Page 246 of 246




                                      David R. Kaplan (SBN 230144)
                                      Brandon Marsh (SBN 268316)
                                      SAXENA WHITE P.A.
                                      12750 High Bluff Drive, Suite 475
                                      San Diego, CA 92130
                                      Telephone: (858) 997-0860
                                      Facsimile: (858) 369-0096
                                      Email: dkaplan@saxenawhite.com
                                             bmarsh@saxenawhite.com

                                      Attorneys for Additional Plaintiff Oklahoma
                                      Fire Fighters Retirement System




[No. 3:20-cv-00367-VC] FIRST AMENDED CONSOLIDATED COMPLAINT                         240
